



Exhibit 10.7
CLIFFORD
CHANCE
 
CLIFFORD CHANCE PTE LTD
 
 
EXECUTION VERSION



KBS US PRIME PROPERTY MANAGEMENT PTE. LTD.
as Manager of
PRIME US REIT
KBS ASIA PARTNERS PTE. LTD.
as the Sponsor
KBS REIT PROPERTIES III, LLC
as the Unit Lender
KBS REALTY ADVISORS LLC
as the Guarantor
PBREN INVESTMENTS L.P.
as the Guarantor
DBS BANK LTD.
as the Sole Financial Adviser and Issue Manager, Joint Global Coordinator,
Joint Bookrunner and Underwriter
CHINA INTERNATIONAL CAPITAL CORPORATION (SINGAPORE) PTE. LIMITED
as the Joint Bookrunner and Underwriter
CREDIT SUISSE (SINGAPORE) LIMITED
as the Joint Bookrunner and Underwriter
and
OVERSEA-CHINESE BANKING CORPORATION LIMITED
as the Joint Bookrunner and Underwriter


______________________________________________
PLACEMENT AGREEMENT
relating to
initial public offering of units in PRIME US REIT
______________________________________________






537518-4-8594-v8.0
 
17-40684037

--------------------------------------------------------------------------------





CONTENTS
Clause
Page
1.
Interpretation
4
 
2.
Subscription, Purchase and Stablisation
18
 
3.
Representations and Warranties
25
 
4.
Undertakings by the Manager, the Sponsor and the Unit Lender
60
 
5.
Representations, Warranties and Undertakings by the Joint Bookrunners and
Underwriters
68
 
6.
Commissions, Costs and Expenses
69
 
7.
Closing and Conditions
74
 
8.
Termination
84
 
9.
Indemnification and Contribution
86
 
10.
General
92
 
11.
Notices
95
 
12.
Law and Jurisdiction
98
 
13.
Counterparts
99
 
14.
Guarantee
99
 
15.
Amendments and Variations
102
 
Schedule 1 The Joint Bookrunners and Underwriters
103
 
Schedule 2 Lock-Up Letters
104
 
Schedule 3 Form of Manager Certificate
121
 
Schedule 4 Form of Sponsor Certificate
123
 
Schedule 5 Form of Unit Lender Certificate
125
 
Schedule 6 Form of Stabilising Manager Appointment Letter
127
 
Schedule 7 Notice of Exercise of Over-allotment Option
128
 
Schedule 8 Form of Title Insurance Policies
130
 
Schedule 9 Form of Confirmation on Marketing Materials
131
 





537518-4-8594-v8.0
 
17-40684037

--------------------------------------------------------------------------------





THIS AGREEMENT is made on 15 July 2019
BETWEEN:
(1)
KBS US PRIME PROPERTY MANAGEMENT PTE. LTD. (Company Registration Number:
201825461R), a company incorporated under the laws of Singapore, whose principal
place of business is situated at 1 Raffles Place, #40-01 One Raffles Place,
Singapore 048616, in its capacity as manager of Prime US REIT (the "Manager");

(2)
KBS ASIA PARTNERS PTE. LTD. (Company Registration Number: 201813452D), a company
incorporated under the laws of Singapore, whose registered office is at 9
Raffles Place, #26-01 Republic Plaza, Singapore 048619 (the "Sponsor");

(3)
KBS REALTY ADVISORS LLC, a limited liability company organised under the laws of
the State of Delaware, whose registered office is at Registered Agent Solutions,
Inc., 9 E Loockerman Street, Suite 311 Dover, DE, Kent County 19901, USA ("KBS
RA" or the "US Asset Manager");

(4)
PBREN INVESTMENTS, L.P., a limited partnership organised under the laws of the
State of Delaware, whose registered office is at Registered Agent Solutions,
Inc., 9 E Loockerman Street, Suite 311 Dover, DE, Kent County 19901, USA;

(5)
SCHREIBER REAL ESTATE INVESTMENTS L.P., a limited partnership organised under
the laws of the State of Delaware, whose registered office is at Registered
Agent Solutions, Inc., 9 E Loockerman Street, Suite 311 Dover, DE, Kent County
19901, USA (together with KBS RA and PBren Investments, L.P., the "Guarantors",
and each a "Guarantor");

(6)
KBS REIT PROPERTIES III, LLC, a limited liability company organised under the
laws of the State of Delaware, whose registered office is at Registered Agent
Solutions, Inc., 9 E Loockerman Street, Suite 311 Dover, DE, Kent County 19901,
USA (the "Unit Lender");

(7)
DBS BANK LTD. (Company Registration Number: 196800306E), a company incorporated
under the laws of Singapore, whose registered office is at 12 Marina Boulevard,
Marina Bay Financial Centre Tower 3, Singapore 018982 ("DBS");

(8)
MERRILL LYNCH (SINGAPORE) PTE. LTD. (Company Registration Number: 198602883D), a
company incorporated under the laws of Singapore, whose registered office is at
50 Collyer Quay #14-01, OUE Bayfront, Singapore 049321 ("BAML", and together
with DBS, the "Joint Global Coordinators");

(9)
CHINA INTERNATIONAL CAPITAL CORPORATION (SINGAPORE) PTE. LIMITED (Company
Registration Number: 200814424W), a company incorporated under the laws of
Singapore, whose registered office is at 6 Battery Road #33-01, Singapore 049909
("CICC");

(10)
CREDIT SUISSE (SINGAPORE) LIMITED (Company Registration Number: 197702363D), a
company incorporated under the laws of Singapore, whose registered office is at
One Raffles Link #03/#04-01, South Lobby Singapore 039393 ("CS");



537518-4-8594-v7.4
‑ 1 ‑
17-40684037




--------------------------------------------------------------------------------




(11)
MAYBANK KIM ENG SECURITIES PTE. LTD. (Company Registration Number: 197201256N),
a company incorporated under the laws of Singapore, whose registered office is
at 50 North Canal Road #03-01, Singapore 059304 ("Maybank"); and

(12)
OVERSEA-CHINESE BANKING CORPORATION LIMITED (Company Registration Number:
193200032W), a company incorporated under the laws of Singapore, whose
registered office is at 63 Chulia Street #10-00, Singapore 049514 ("OCBC").

(the Joint Global Coordinators, together with CICC, CS, Maybank and OCBC,
collectively the "Joint Bookrunners and Underwriters").
WHEREAS:
(A)
The Manager is the manager of Prime US REIT, a trust constituted pursuant to a
trust deed dated 7 September 2018, as amended (the "Trust Deed"), made between
the Manager and DBS Trustee Limited, as trustee of Prime US REIT (the
"Trustee"), and authorised as a collective investment scheme under Section 286
of the Securities and Futures Act, Chapter 289 of Singapore (the "SFA").

(B)
The Manager has the exclusive right to effect, for the account of Prime US REIT,
the issue of Units (as defined below) and the Manager proposes to effect, for
the account of Prime US REIT, the issue to the Joint Bookrunners and
Underwriters or such parties as they may direct, of 335,203,200 Units. The
Manager proposes to undertake the Offering (as defined below) in respect of the
offering of Units as follows:

(i)
an international placement of 294,294,200 Units to investors, including
institutional and other investors in Singapore (the "Placement Tranche"); and

(ii)
an offering of 40,909,000 Units to the public in Singapore (the "Public Offer").

(C)
In connection with the Offering, the Joint Bookrunners have been granted an
over-allotment option (the "Over-Allotment Option") by the Unit Lender,
exercisable by Merrill Lynch (Singapore) Pte. Ltd. (the "Stabilising Manager")
(or any of its Affiliates (as defined below) or any persons acting on behalf of
the Stabilising Manager) in consultation with the Joint Global Coordinators, in
full or in part, on one or more occasions, to acquire from the Unit Lender, up
to an aggregate of 22,727,000 Units at the Offering Price, representing not more
than 6.8% of the total number of Units in the Offering solely to cover the
over-allotment of Units (if any) made in connection with the Offering. The
Over-Allotment Option is exercisable from the Listing Date but no later than the
earliest of: (i) the date falling 30 days from the Listing Date and (ii) the
date when the Stabilising Manager (or any persons acting on behalf of the
Stabilising Manager) has bought, on the SGX-ST, an aggregate of 22,727,000 Units
(representing not more than 6.8% of the total number of Units in the Offering)
to undertake stabilising actions, to acquire from the Unit Lender up to an
aggregate of 22,727,000 Units (representing not more than 6.8% of the total
number of Units in the Offering), at the Offering Price.

(D)
In connection with the Over-Allotment Option, the Stabilising Manager and the
Unit Lender have entered into a unit lending agreement dated 15 July 2019 (the
"Unit Lending Agreement") pursuant to which the Stabilising Manager (or any of
its



537518-4-8594-v7.4
‑ 2 ‑
17-40684037




--------------------------------------------------------------------------------




Affiliates) may borrow from the Unit Lender an aggregate of 22,727,000 Units
(the "Over-Allotment Units") for the purpose of facilitating settlement of the
over-allotment of Units (if any) in connection with the Offering.
(E)
Concurrently with, but separate from the Offering, each of the Cornerstone
Investors (as defined herein) has entered into a separate subscription agreement
(collectively, the "Cornerstone Subscription Agreements") to subscribe for an
aggregate of 360,251,800 Units (the "Cornerstone Units") at the Offering Price,
conditional upon the Singapore Offer Agreement and the Placement Agreement
having been entered into, and not having been terminated, pursuant to its terms
on or prior to the Listing Date.

(F)
Concurrently with, but separate from the Offering, KBS REIT Properties III, LLC,
("KBS REIT Properties III") which is an indirect wholly-owned subsidiary of KBS
Real Estate Investment Trust III, Inc., has entered into a subscription
agreement dated 27 June 2019, which was amended and supplemented by a side
letter dated 15 July 2019 (the "KBS Subscription Agreement") to subscribe for an
aggregate of 228,408,999 Units (the "KBS Units") at the Offering Price,
conditional upon the Singapore Offer Agreement and the Placement Agreement
having been entered into, and not having been terminated, pursuant to its terms
on or prior to the Listing Date.

(G)
The Units will be offered and sold without being registered under the Securities
Act (as defined below), in reliance upon an exemption from the registration
requirements of the Securities Act. Accordingly, the Units will be offered and
sold only outside the United States in an offshore transaction in reliance on
Regulation S (as defined below) of the Securities Act, provided that the Units
offered and sold to KBS REIT Properties III and the US Trusts (including any
Units offered and sold to them as part of the Placement Tranche) will be offered
and sold pursuant to Section 4(a)(2) of the Securities Act.

(H)
In connection with the offering and sale of Units pursuant to the Public Offer
(as defined above) and the Placement Tranche, the Manager has prepared a
preliminary prospectus dated 28 June 2019 (as further amended or supplemented at
the date hereof, including any and all appendices and exhibits thereto, the
"Preliminary Prospectus"), and a final prospectus dated 8 July 2019 (including
the Application Forms (as defined below) to be issued therewith, any and all
appendices and exhibits thereto, the "Prospectus"). The Preliminary Prospectus
has been lodged with the MAS (as defined herein) on 28 June 2019, and the
Prospectus was registered by the MAS on 8 July 2019.

(I)
A conditional letter of eligibility has been issued by Singapore Exchange
Securities Trading Limited (the "SGX-ST") on 11 February 2019, the validity of
which was extended by a letter from the SGX-ST dated 7 May 2019 (the "ETL
Letter") for the listing and quotation of the Units on the Main Board of the
SGX-ST and the admission of the Units to the Official List of the SGX-ST (the
"Listing") and the Units to be issued to the Manager in full or part payment of
the Manager's fees.

(J)
The Manager wishes to appoint DBS Bank Ltd. as receiving bank in connection with
the Offering on the terms and conditions set out in this Agreement.

(K)
In consideration of the entry by the Joint Bookrunners and Underwriters into
this Agreement, the sufficiency of which is acknowledged, each of the Guarantors
agrees to irrevocably and unconditionally guarantee to each of the Joint
Bookrunners and



537518-4-8594-v7.4
‑ 3 ‑
17-40684037




--------------------------------------------------------------------------------




Underwriters as principal obliger, the due and punctual performance and
observance by the Sponsor of all of its obligations under this Agreement.
IT IS AGREED as follows:
1.
INTERPRETATION

1.1
Definitions

In this Agreement (including the Recitals and Schedules), unless the context
otherwise requires, the following terms shall have the following respective
meanings:
"101 South Hanley" means the properties and improvements located at 101 South
Hanley, St. Louis, Missouri, as further described in the Preliminary Prospectus
and Prospectus.
"171 17th Street" means the properties and improvements located at 171 17th
Street, Atlanta, Georgia, as further described in the Preliminary Prospectus and
Prospectus.
"222 Main" means the properties and improvements located at 222 South Main
Street, Salt Lake City, Utah, as further described in the Preliminary Prospectus
and Prospectus.
"Acquisitions" means the acquisitions of the Properties by the Property-Tier US
LLCs from the Vendors pursuant to the Portfolio Purchase and Sale Agreement.
"Adviser" means any accountant, valuer, property consultant, market consultant,
market research consultant, legal adviser, tax advisers or other professional
adviser acting in connection with Prime US REIT, the Properties, or the
Offering.
"Affiliate" has the meaning specified in Rule 501(b) of Regulation D under the
Securities Act.
"AIFMD" means the Alternative Investment Fund Managers Directive 2011/61/EU of
the European Union;
"Application" means application for Offering Units pursuant to the Offering.
"Application Forms" means the printed application forms to be used for the
purpose of the Offering and which form part of the Prospectus.
"BAML" means Merrill Lynch (Singapore) Pte. Ltd.
"Business Day" means any day other than a Saturday, a Sunday or a legal or
gazetted holiday or a day on which the SGX-ST is, or banking institutions or
trust companies are, authorised or obligated by law to close in Singapore.
"CDP" means The Central Depository (Pte) Limited.
"CICC" means China International Capital Corporation (Singapore) Pte. Limited.
"CIS Regulations" means the Securities and Futures (Offers of Investments)
(Collective Investment Schemes) Regulations 2005.


537518-4-8594-v7.4
‑ 4 ‑
17-40684037




--------------------------------------------------------------------------------




"Claims" has the meaning given in Clause 9.1.
"Closing Date" shall mean the First Closing Date and/or any Option Closing Date.
"CMS Licence" means the capital markets services licence for real estate
investment trust management dated 4 July 2019, issued by the MAS to the Manager.
"Code" means the Code on Collective Investment Schemes issued by the MAS, as
amended from time to time.
"Commission" means the United States Securities and Exchange Commission.
"Companies Act" means the Companies Act, Chapter 50 of Singapore, and includes
any subsidiary legislation promulgated with respect thereto.
"Completion Date" means the date on which the Acquisitions are completed, which
is expected to be on the Listing Date (or such other date as may be agreed by
the parties).
"Cornerstone Investors" means AT Investments Limited, KCIH, Times Properties
Private Limited, the US Trusts, Credit Suisse AG, Singapore Branch and Credit
Suisse AG, Hong Kong Branch (on behalf of certain of their private banking
clients), DBS Bank Ltd. (on behalf of certain wealth management clients), DBS
Bank Ltd. and Hiap Hoe Investment Pte. Ltd..
"Cornerstone Subscription Agreements" has the meaning given in Recital (E).
"Cornerstone Units" has the meaning given in Recital (E).
"CrossPoint" means the properties and improvements located at 550 E Swedesford
Road in Philadelphia, Pennsylvania, as further described in the Preliminary
Prospectus and Prospectus.
"CS" means Credit Suisse (Singapore) Limited.
"Date of Registration" means the date of registration of the Prospectus by the
MAS.
"DBS" means DBS Bank Ltd.
"Depository" has the meaning given in Section 81SF of the SFA.
"Depository Register" has the meaning given in Section 81SF of the SFA.
"Depository Services Terms and Conditions" means the CDP's depository services
terms and conditions in relation to the deposit of the Units in CDP.
"Document" means any indenture, contract, lease mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation condition, covenant or
instrument.
"Encumbrances" means any and all claims, charges, mortgages, liens,
encumbrances, restrictions, covenants, restrictive covenants, liabilities
(including contingent liabilities), assignments of receivables, debentures,
pledges, options (of any kind or nature),


537518-4-8594-v7.4
‑ 5 ‑
17-40684037




--------------------------------------------------------------------------------




equities, powers of sale, hypothecations, voting trusts, agreements concerning
or relating to voting, proxies, retention of title, transfer restrictions, right
to acquire, right of pre-emption, right of first refusal, right of first offer,
drag-along rights, tag-along rights, or other third party right or security
interest of any kind or an agreement, understanding, arrangement or obligation
to create any of the foregoing.
"Environment" means:
(a)
land, including, without limitation, surface land, sub-surface strata, sea bed
and river bed under water (as defined in paragraph (b)) and natural and man-made
structures;

(b)
water, including, without limitation, coastal and inland waters, surface waters,
ground waters and water in drains and sewers; and

(c)
air, including, without limitation, air inside buildings and other natural and
man- made structures above or below ground.

"Environmental Law" means applicable law (whether civil, criminal or
administrative), common law, statute, subordinate legislation, treaty,
regulation, directive, decision, by­ law, circular, code, order, notice, demand,
decree, injunction, resolution, judgment or resolution of a government,
quasi-government, supranational, federal, state or local government, statutory,
administrative or regulatory body, court, agency or association in any part of
the world with regard to the pollution or protection of the Environment, harm to
or the protection of the health of humans, animals or plants including, without
limitation, laws relating to:
(a)
public and worker's health and safety;

(b)
noise, vibration or radiation;

(c)
the release or discharge of industrial, radioactive, dangerous, toxic or
hazardous substances, waste (whether in solid, semi-solid or liquid form or in
the form of a gas or vapour) and genetically modified organisms into the
Environment; or

(d)
the generation, manufacture, processing, use, treatment, storage, distribution,
disposal, transport or handling of any of the substances, waste and organisms
referred to in paragraph (c).

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
"Execution Time" means the date and time that this Agreement is executed and
delivered by the last party executing and delivering this Agreement.
"Experts" means Allen & Gledhill LLP, as the independent Singapore tax adviser,
DLA Piper LLP (US), as independent U.S. tax adviser, Cushman & Wakefield of
Illinois, Inc. and JLL Valuation & Advisory Services, LLC, as the independent
valuers of the Properties, and Cushman & Wakefield of Illinois, Inc., as the
independent market research consultant.


537518-4-8594-v7.4
‑ 6 ‑
17-40684037




--------------------------------------------------------------------------------




"Facilities" means the debt facilities which Prime US REIT will have in place as
at the Listing Date amounting to an aggregate of US$485.0 million as described
in the Prospectus.
"First Closing Date" shall mean, subject to Clause 7.1.2, 19 July 2019.
"Forward-Looking Statement" includes:
(a)
a statement containing a projection of revenues, income (including income loss),
earnings (including earnings loss) per unit, capital expenditures,
distributions, capital structure, or other financial items, in each case, of
Prime US REIT, the Trust Group Entities or the Properties;

(b)
a statement of the plans and objectives of management for future operations,
including plans or objectives relating to the business of Prime US REIT, the
Trust Group Entities or the Properties;

(c)
a statement of future economic performance of Prime US REIT, the Trust Group
Entities or the Properties, including any such statement contained in a
discussion and analysis of financial condition by the management or in the
results of operations; or

(d)
any statement of the assumptions underlying or relating to any statement
described in paragraphs (a), (b) or (c).

"Guarantors" means KBS RA, PBren Investments, L.P. and Schreiber Real Estate
Investments L.P. and "Guarantor" shall mean any one of them.
"GST" means the goods and services tax levied under the Goods and Services Tax
Act, Chapter 117A of Singapore.
"Indemnified Person" shall have the meaning specified in 9.1.
"Initial Unit" means the one Unit held by the Manager as at the date of this
Agreement.
"IRAS" means Inland Revenue Authority of Singapore.
"IRS" means Internal Revenue Service of the U.S.
"Joint Bookrunners and Underwriters" means DBS, BAML, CICC, CS, Maybank and OCBC
and "Joint Bookrunner and Underwriter" means any one of them.
"KBS Group" means KAP, KBS REIT Properties III, KBS Real Estate Investment Trust
III, Inc., KBS RA and each of their subsidiaries, including funds and real
estate investment trusts managed by them.
"KBS LP III" means KBS Limited Partnership III.
"KBS Management Agreement" means the outsourcing agreement to be entered into
prior to the Listing Date between the Manager, the Manager US Sub, the US Asset
Manager, the Parent US REIT, and the Property Tier U.S. LLCs.


537518-4-8594-v7.4
‑ 7 ‑
17-40684037




--------------------------------------------------------------------------------




"KBS RA" means KBS Realty Advisors, LLC.
"KBS REIT HOLDINGS III" means KBS REIT Holdings III LLC.
"KBS REIT III" means KBS Real Estate Investment Trust III, Inc.
"KBS REIT PROPERTIES III" means KBS REIT Properties III, LLC, an indirect
wholly-owned subsidiary of KBS REIT III.
"KBS Subscription Agreement" has the meaning given in Recital (F).
"KBS Units" has the meaning given in Recital (F).
"KCIH" means Keppel Capital Investment Holdings Pte. Ltd..
"KCIH Cornerstone Subscription Agreement" means the subscription agreement
entered into by KCIH to subscribe for the KCIH Units at the Offering Price,
conditional upon this Agreement and the Placement Agreement having been entered
into, and not having been terminated, pursuant to its terms on or prior to the
Listing Date.
"KCIH Units" means an aggregate of 62,500,000 Units which KCIH has agreed to
subscribe for at the Offering Price, conditional upon this Agreement having been
entered into, and not having been terminated, pursuant to its terms on or prior
to the Listing Date.
"Leasing Agents" means the leasing agents of each Property appointed pursuant to
the respective Leasing Services Agreement.
"Leasing Services Agreements" means the following leasing services agreements:
(a)
in relation to Tower I at Emeryville, a leasing services agreement will be
entered into between Cushman & Wakefield of California, Inc., a California
corporation, and Prime US-Tower at Emeryville, LLC, a Delaware limited liability
company;

(b)
in relation to 222 Main, a leasing services agreement will be entered into
between CBRE, Inc., a Delaware corporation, and Prime US-222 Main, LLC, a
Delaware limited liability company;

(c)
in relation to Village Center Station I, a leasing services agreement for retail
transactions will be entered into between David, Hicks & Lampert Brokerage, LLC,
a Colorado limited liability company, and Prime US-Village Center Station, LLC,
a Delaware limited liability company;

(d)
in relation to Village Center Station I, a leasing services agreement for office
transactions will be entered into between Cushman & Wakefield of Colorado, Inc.,
a Colorado corporation, and Prime US-Village Center Station, LLC, a Delaware
limited liability company;

(e)
in relation to Village Center Station II, there is no leasing services
agreement;



537518-4-8594-v7.4
‑ 8 ‑
17-40684037




--------------------------------------------------------------------------------




(f)
in relation to 101 South Hanley, a leasing services agreement will be entered
into between CBRE, Inc., a Delaware corporation and Prime US-101 South Hanley,
LLC, a Delaware limited liability company;

(g)
in relation to Tower 909, a leasing services agreement will be entered into
between TSC Central Region, GP, LLC, a Delaware limited liability company, dba
Transwestern, and Prime US-Tower at Lake Carolyn, LLC, a Delaware limited
liability company;

(h)
in relation to Promenade I, a leasing services agreement will be entered into
between CBRE, Inc., a Delaware corporation, and Prime US-Promenade, LLC, a
Delaware limited liability company;

(i)
in relation to Promenade II, a leasing services agreement will be entered into
between CBRE, Inc., a Delaware corporation, and Prime US-Promenade, LLC, a
Delaware limited liability company;

(j)
in relation to CrossPoint, a leasing services agreement will be entered into
between CBRE, Inc., a Delaware corporation, and Prime US-CrossPoint at Valley
Forge, LLC, a Delaware limited liability company;

(k)
in relation to One Washingtonian Center, a leasing services agreement will be
entered into between CBRE, Inc., a Delaware corporation, and Prime US-One
Washingtonian, LLC, a Delaware limited liability company;

(l)
in relation to Reston Square, a leasing services agreement will be entered into
between Avison Young – Washington, D.C. LLC, a Maryland limited liability
company, and Prime US-Reston Square, LLC, a Delaware limited liability company;
and

(m)
in relation to 171 17th Street, a leasing services agreement will be entered
into between Cushman & Wakefield U.S., Inc., a Missouri corporation, and Prime
US-171 17th Street, LLC, a Delaware limited liability company.

"Listing" has the meaning given in Recital (I).
"Listing Date" means the date on which the Units are first admitted to the
Official List of the SGX-ST.
"Listing Rules" means the listing rules of the SGX-ST for the time being in
force.
"Lock-Up Letters" means the undertakings from each of KBS REIT III, KBS REIT
Holdings III, KBS LP III and KBS REIT Properties III and the Manager
substantially in the form set forth in Schedule 2.
"Lower-Tier US LLC" means Prime US-Lower Tier LLC.
"Losses" has the meaning given in Clause 9.1.
"Manager" means KBS US Prime Property Management Pte. Ltd., in its capacity as
manager of Prime US REIT.
"Manager US Sub" means KBS US Prime Property Management Sub, LLC, which has
elected to be taxable as a corporation for U.S. federal income purposes.


537518-4-8594-v7.4
‑ 9 ‑
17-40684037




--------------------------------------------------------------------------------




"Marketing Materials" means:
(a)
the roadshow presentation materials (including without limitation, slides,
scripts and corporate videos) for any roadshow or other investor presentations,
whether in relation to the Offering or otherwise and approved by the Manager;

(b)
the script for any call centres established in connection with the offering and
sale of Offering Units pursuant to the Public Offer and the Placement Tranche
(if any);

(c)
the advertising and publicity materials in relation to the offering and sale of
Offering Units pursuant to the Public Offer and the Placement Tranche, such as
signboards, posters, press, brochures, radio or television materials;

(d)
the contents of any website set up by the Manager relating to the offering and
sale of Offering Units pursuant to the Public Offer and the Placement Tranche
(if any);

(e)
any press release relating to the Offering;

(f)
the product highlights sheets accompanying each of the Preliminary Prospectus
and Prospectus;

(g)
all alterations or amendments, in the case of materials referred to in
paragraphs (a) to (f) above, as approved by the Manager on or before the date
hereof; and

(h)
any other marketing materials (including any alterations or amendments to any of
the materials referred to in paragraphs (a) to (g) above) as may be, approved by
the Manager after the date hereof, distributed or communicated by or on behalf
of the Manager to third parties in relation to the offering and sale of Offering
Units pursuant to the Public Offer and the Placement Tranche, and which for the
avoidance of doubt does not include pre-deal research reports produced by the
Joint Bookrunners and Underwriters.

"MAS" means the Monetary Authority of Singapore.
"MAS Waiver" means the waiver granted by the MAS as set out in the letter dated
18 October 2018 issued by the MAS.
"Material Adverse Effect" means a material adverse effect on the financial
condition, prospects, earnings, business, results of operations, assets or
undertakings of Prime US REIT, its subsidiaries or on the Properties, in each
case taken as a whole whether or not arising in the ordinary course of business.
"Maybank" means Maybank Kim Eng Securities Pte. Ltd.
"Mid-Tier US LLC" means Prime US-Middle Tier, LLC.
"OCBC" means Oversea-Chinese Banking Corporation Limited.


537518-4-8594-v7.4
‑ 10 ‑
17-40684037




--------------------------------------------------------------------------------




"Offering" means the offering of 335,203,200 Units by the Manager for
subscription at the Offering Price under the Placement Tranche and the Public
Offer, subject to the Over­ Allotment Option.
"Offering Price" means US$0.88 being the price for each Unit.
"Offering Proceeds" means the proceeds of the subscription for Units offered
under the Placement Tranche and the Public Offer.
"Offering Units" mean the 335,203,200 Units to be offered under the Offering,
comprising (a) 294,294,200 Units to be offered under the Placement Tranche and
(b) 40,909,000 Units to be offered under the Public Offer, subject to the
Over-Allotment Option.
"Officers' Certificate" means any certificate delivered pursuant to Clauses
7.3.1(g), 7.3.1(h), 7.4.1(d), 7.4.1(e) and 7.4.1(f) in the form of Schedule 3,
Schedule 4 and Schedule 5 as applicable.
"Option Closing Date" means, in relation to any exercise of the Over-Allotment
Option (whether on the first occasion or otherwise on which the Over-Allotment
Option is exercised), the Closing Date designated in the notice of exercise of
such option where such Closing Date is not the First Closing Date.
"One Washingtonian Center" means the properties and improvements located at 9801
Washingtonian Boulevard in Washington D.C., Maryland, as further described in
the Preliminary Prospectus and Prospectus.
"Over-Allotment Option" means the option granted by the Unit Lender to the Joint
Bookrunners and Underwriters as set out in Recital (C), exercisable by the
Stabilising Manager pursuant to 2.3.
"Over-Allotment Units" means the aggregate of 22,727,000 Units which are the
subject of the Over-Allotment Option.
"Parent US REIT" means Prime US-Sub REIT, Inc., an indirect subsidiary of Prime
US REIT.
"Placement Tranche" has the meaning given to it in Recital (B).
"Placement Units" means 294,294,200 Offering Units to be issued by the Manager
under the international placement of Units to investors outside the United
States, including institutional and other investors in Singapore, pursuant to
the Offering, and the Over-Allotment Units, and provided that any Placement
Units offered or sold to KBS REIT Properties III and the US Trusts will be
offered and sold pursuant to Section 4(a)(2) of the Securities Act.
"Portfolio Purchase and Sale Agreement" means the portfolio purchase and sale
agreement dated 27 June 2019 executed by the Property-Tier US LLCs as
purchasers, and the Vendors, in relation to the sale and purchase of the
Properties.
"Preliminary Prospectus" has the meaning given to it in Recital (H).


537518-4-8594-v7.4
‑ 11 ‑
17-40684037




--------------------------------------------------------------------------------




"Prime US REIT" means Prime US REIT, a trust constituted on 7 September 2018.
Prime US REIT does not have a separate legal personality and, accordingly, in
this Agreement, references to Prime US REIT shall include the Manager, in its
capacity as manager of Prime US REIT, and the Trustee, in its capacity as
trustee of Prime US REIT, as appropriate.
"Proforma Title Insurance Policies" means the proforma title insurance policies
set out in Schedule 8.
"Projections" has the meaning given in Clause 3.1.32.
"Promenade I & II" means the properties and improvements located at 17802 and
17806 1H-10 W, San Antonio, Texas, as further described in the Preliminary
Prospectus and Prospectus.
"Properties" means the following: (i) Tower I at Emeryville, (ii) 222 Main,
(iii) Village Center Station I, (iv) Village Center Station II, (v) 101 South
Hanley, (vi) Tower 909, (vii) Promenade I, and II, (viii) CrossPoint, (ix) One
Washingtonian Center, (x) Reston Square, and (xi) 171 17th Street, and each a
"Property".
"Property Funds Appendix" means the guidelines for real estate investment trusts
issued by the MAS as Appendix 6 to the CIS Code.
"Property Management Agreements" means the following Property Management
Agreements:
(a)
in relation to Tower I at Emeryville, a property management agreement will be
entered into between Cushman & Wakefield U.S., Inc., a Missouri corporation, and
Prime US-Tower at Emeryville, LLC, a Delaware limited liability company;

(b)
in relation to 222 Main, a property management agreement will be entered into
between HP Utah Management LLC, a Delaware limited liability company, and Prime
US-222 Main, LLC, a Delaware limited liability company;

(c)
in relation to Village Center Station I, a property management agreement will be
entered into between Jones Lang LaSalle Americas, Inc., a Maryland corporation,
and Prime US-Village Center Station, LLC, a Delaware limited liability company;

(d)
in relation to Village Center Station II, a property management agreement will
be entered into between Shea Properties Management Company, Inc., a Delaware
corporation, and Prime US-Village Center Station II, LLC, a Delaware limited
liability company;

(e)
in relation to 101 South Hanley, a property management agreement will be entered
into between CBRE, Inc., a Delaware corporation and Prime US-101 South Hanley,
LLC, a Delaware limited liability company;

(f)
in relation to Tower 909, a property management agreement will be entered into
between



537518-4-8594-v7.4
‑ 12 ‑
17-40684037




--------------------------------------------------------------------------------




Transwestern Commercial Services Central Region, L.P., dba Transwestern, and
Prime US-Tower at Lake Carolyn, LLC, a Delaware limited liability company;
(g)
in relation to Promenade I, a property management agreement will be entered into
between CBRE, Inc., a Delaware corporation, and Prime US-Promenade, LLC, a
Delaware limited liability company;

(h)
in relation to Promenade II, a property management agreement will be entered
into between CBRE, Inc., a Delaware corporation, and Prime US-Promenade, LLC, a
Delaware limited liability company;

(i)
in relation to CrossPoint, a property management agreement will be entered into
between CBRE, Inc., a Delaware corporation, and Prime US-CrossPoint at Valley
Forge, LLC, a Delaware limited liability company;

(j)
in relation to One Washingtonian Center, a property management agreement will be
entered into between Transwestern Carey Winston, L.L.C., a Delaware limited
liability company, dba Transwestern, and Prime US-One Washingtonian, LLC, a
Delaware limited liability company;

(k)
in relation to Reston Square, a property management agreement will be entered
into between Transwestern Carey Winston, L.L.C., a Delaware limited liability
company, dba Transwestern, and Prime US-Reston Square, LLC, a Delaware limited
liability company; and

(l)
in relation to 171 17th Street, a property management agreement will be entered
into between Cushman & Wakefield U.S., Inc., a Missouri corporation, and Prime
US-171 17th Street, LLC, a Delaware limited liability company; and

"Property Managers" means the property managers of each Property, appointed
pursuant to the respective Property Management Agreement.
"Property-Tier US LLCs" means Prime US-Tower at Emeryville, LLC, Prime US-222
Main, LLC, Prime US-Village Center Station, LLC, Prime US-Village Center Station
II, LLC, Prime US-101 South Hanley, LLC, Prime US-Tower at Lake Carolyn, LLC,
Prime US-Promenade, LLC, Prime US-CrossPoint at Valley Forge, LLC, Prime US-One
Washingtonian, LLC, Prime US-Reston Square, LLC and Prime US-171 17th Street,
LLC;
"Prospectus" has the meaning given in Recital (H).
"Public Offer" has the meaning given to it in Recital (B).
"Public Offer Units" means the 40,909,000 Offering Units to be issued to the
public in Singapore by the Manager pursuant to the Singapore Offer Agreement.
"Receiving Bank" means DBS Bank Ltd..
"Receiving Bank Agreement" means the receiving bank agreement dated 5 July 2019
between the Manager and the Receiving Bank.
"Regulation S" means Regulation S under the Securities Act.


537518-4-8594-v7.4
‑ 13 ‑
17-40684037




--------------------------------------------------------------------------------




"Repayment Side Letter" means the side letter dated 15 July 2019 entered into
between the Trustee, the Manager and the Joint Bookrunners and Underwriters in
relation to the advancement to Prime US REIT of part of the net proceeds to be
received by the Manager from the Offering on the First Closing Date for the
purpose of capitalising the subsidiaries of Prime US REIT in order for the
Property-Tier US LLCs to complete the Acquisitions on the Completion Date.
"Reporting Auditors" means Ernst & Young LLP.
"Reston Square" means the properties and improvements located at 11790 Sunrise
Valley Drive in Washington D.C., Virginia, as further described in the
Preliminary Prospectus and Prospectus.
"Securities Act" means the United States Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.
"SFA" means the Securities and Futures Act, Chapter 289 of Singapore, and
includes any subsidiary legislation promulgated with respect thereto.
"SGX-ST" has the meaning given in Recital (I).
"SGX-ST Waiver" means the waivers and rulings granted by SGX-ST in respect of,
among others, Listing Rules 404(3)(a), 404(3)(c), 404(5), 407(4), 705(1), 707(1)
and 707(2), as set out in the letter dated 21 August 2018 and the ETL Letter
issued by SGX-ST.
"Singapore Offer Agreement" means the agreement dated 8 July 2019 entered into
among the Manager, the Sponsor, the Guarantors and the Joint Bookrunners and
Underwriters in connection with the Public Offer.
"Singapore Sub 1" means Prime US REIT S1 Pte. Ltd, a wholly-owned subsidiary of
Prime US REIT.
"Singapore Sub 2" means Prime US REIT S2 Pte. Ltd, a wholly-owned subsidiary of
Prime US REIT.
"Singapore Subsidiaries" means Singapore Sub 1 and Singapore Sub 2.
"Sponsor" means KAP.
"Stabilisation Agent Appointment Letter" means the letter of appointment by the
Manager of the stabilising agent in connection with the Offering, in the form
attached hereto as Schedule 6.
"Stabilisation Period" shall have the meaning specified in Clause 2.4.
Stabilisation Regulations shall have the meaning specified in Clause 2.4.
"Stabilising Manager" means Merrill Lynch (Singapore) Pte. Ltd..
"Tax Rulings" means the advanced tax rulings set out in IRAS' letter dated 26
February 2019 in relation to the taxation of Prime US REIT and its holders of
Units.


537518-4-8594-v7.4
‑ 14 ‑
17-40684037




--------------------------------------------------------------------------------




"Title Insurance Exceptions" means the exceptions from coverage set out in the
Proforma Title Insurance Policies.
"Title Insurance Company" means Commonwealth Land Title Insurance Company.
"Tower I at Emeryville" means the properties and improvements located at 1900
Powell Street, Emeryville, in San Francisco, California, as further described in
the Preliminary Prospectus and Prospectus.
"Tower 909" means the properties and improvements located at 909 Lake Carolyn
Parkway, in Dallas, Texas, as further described in the Preliminary Prospectus
and Prospectus.
"Transaction Documents" means this Agreement, the Singapore Offer Agreement, the
Cornerstone Subscription Agreements, the Repayment Side Letter, the Lock-Up
Letters, the Depository Services Terms and Conditions, the Escrow Agreement, the
Keppel Management Agreement, the KBS Management Agreement, the Property
Management Agreements, the Leasing Services Agreement, the Portfolio Sale and
Purchase Agreement, the Receiving Bank Agreement, the KBS Subscription
Agreement, the Trust Deed and the Unit Lending Agreement.
"Trust Deed" has the meaning given in Recital (A).
"Trustee" means DBS Trustee Limited, as trustee of Prime US REIT.
"Trust Group Entities" means Singapore Sub 1, Singapore Sub 2, Parent US REIT,
Upper-Tier US LLC, Mid-Tier US LLC, Lower-Tier US LLC, Prime US Properties, LLC,
Prime US-Acquisition I, LLC and the Property-Tier U.S. LLCs.
"US REIT" means an entity qualified as a real estate investment trust for U.S.
federal income tax purposes.
"U.S." means the United States of America.
"US Asset Manager" means KBS RA.
"US Trusts" means Linda Bren 2017 Trust and The Schreiber Trust.
"US Trusts Cornerstone Subscription Agreement" means the subscription agreement
entered into by Linda Bren 2017 Trust, as amended and supplemented by a side
letter dated 15 July 2019 and subscription agreement entered into by The
Schreiber Trust, to subscribe for the US Trusts Units at the Offering Price,
conditional upon this Agreement and the Placement Agreement having been entered
into, and not having been terminated, pursuant to its terms on or prior to the
Listing Date.
"US Trusts Units" means the Units which each of the US Trusts has agreed to
subscribe for at the Offering Price pursuant to the US Trusts Cornerstone
Subscription Agreement, conditional upon this Agreement and the Placement
Agreement having been entered into, and not having been terminated, pursuant to
its terms on or prior to the Listing Date.


537518-4-8594-v7.4
‑ 15 ‑
17-40684037




--------------------------------------------------------------------------------




"Underwritten Units" means the Offering Units and the Cornerstone Units
(excluding the KCIH Units and the US Trusts Units).
"Unit" means an undivided interest in Prime US REIT as provided for in the Trust
Deed.
"Unit Lender" means KBS REIT Properties III.
"Unit Lender Information" means all information in the Preliminary Prospectus
and the Prospectus relating to (i) KBS REIT Properties III, (ii) the
Over-Allotment Option as it relates to KBS REIT Properties III, and (iii) the
Unit Lending Agreement as it relates to KBS REIT Properties III.
"Unit Lending Agreement" has the meaning given in Recital (D).
"Upper Tier US LLC" means Prime US-Upper Tier LLC, which is wholly­ owned by the
Parent US REIT.
"US Tax Code" means the US Internal Revenue Code of 1986, as amended.
"Vendors" means the following entities:
(a)
Village Center Station II Owner, LLC;

(b)
KBSIII Tower at Lake Carolyn, LLC;

(c)
KBSIII One Washingtonian, LLC;

(d)
KBSIII 222 Main, LLC;

(e)
KBSIII 171 17thStreet, LLC;

(f)
KBSIII Reston Square, LLC;

(g)
KBSIII 101 South Hanley, LLC;

(h)
KBSIII Village Center Station, LLC;

(i)
KBSIII Promenade One, LLC;

(j)
KBSIII Promenade Two, LLC;

(k)
KBSIII CrossPoint At Valley Forge Trust, LLC; and

(l)
KBSIII Towers at Emeryville, LLC.

"Verification Notes" means the verification notes of the verification meetings
of the Manager held on 16 May 2019.
"Village Center Station I" means the properties and improvements located at 6380
South Fiddlers' Green Circle, in Denver, Colorado, as further described in the
Preliminary Prospectus and Prospectus.


537518-4-8594-v7.4
‑ 16 ‑
17-40684037




--------------------------------------------------------------------------------




"Village Center Station II" means the properties and improvements located at
6360 South Fiddlers' Green Circle, in Denver, Colorado, as further described in
the Preliminary Prospectus and Prospectus.
1.2
Interpretation

In this Agreement, references to:
1.1.1
A "person" refers to any individual, company, corporation, firm, partnership,
joint venture, association, organisation, state or agency of a state or other
entity, whether or not having separate legal personality;

1.1.2
"S$" and "Singapore dollars" denote the lawful currency for the time being of
Singapore;

1.1.3
"US$" and "United States dollars" denote the lawful currency for the time being
of the United States; and

1.1.4
times of day and dates are to Singapore times and dates unless otherwise stated.

1.3
Modification etc. of Statutes

References to a statute or statutory provision include:
1.1.5
that statute or provision as from time to time modified, re-enacted or
consolidated whether before or after the date of this Agreement;

1.1.6
any past statute or statutory provision (as from time to time modified,
re-enacted or consolidated) which that statute or provision has directly or
indirectly replaced; and

1.1.7
any subordinate legislation made from time to time under that statute or
statutory provision.

1.4
Clauses, recitals and schedules

Any reference in this Agreement to a Clause, a subclause, a Recital or a
Schedule is, unless otherwise stated, a reference to a clause or subclause
hereof or a recital or schedule hereto.
1.5
Singular, plural, gender

References to one gender include all genders and references to the singular
include the plural and vice versa.
1.6
Rounding

Amounts being determined in proportion to other amounts will be subject to
rounding to the nearest unit or cent either upwards or downwards, as determined
by the Joint Bookrunners and Underwriters finally and conclusively, to avoid
fractional units or cents.


537518-4-8594-v7.4
‑ 17 ‑
17-40684037




--------------------------------------------------------------------------------




1.7
Headings

Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Agreement.
1.8
Legislation

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.
1.9
Several liabilities and rights

Any provision of this Agreement which is expressed to bind more than one Joint
Bookrunner and Underwriter shall, save where expressly stated to be otherwise,
bind each of them severally (and not jointly or jointly and severally). For the
avoidance of doubt, each Joint Bookrunner and Underwriter will be responsible
under this Agreement on a several (and not joint or joint and several) basis
only for its own actions and omissions and will not be responsible in any manner
for any actions or omissions of the other Joint Bookrunners and Underwriters.
Any provision of this Agreement which is expressed in favour of more than one
Joint Bookrunner and Underwriter shall, save where expressly stated to be
otherwise, be exercisable by each of them severally and shall not be required to
be exercised by them jointly or jointly and severally. For the avoidance of
doubt, where the right of one Joint Bookrunner and Underwriter under this
Agreement is unavailable to such Joint Bookrunner and Underwriter due to the
wilful default, fraud or gross negligence of that Joint Bookrunner and
Underwriter, then the corresponding rights of the other Joint Bookrunners and
Underwriters will not be affected.
1.10
Capacity of the Manager

The Manager hereby confirms and undertakes that it has, and the parties hereto
agree that the Manager has, entered into this Agreement solely in its capacity
as the manager of Prime US REIT, and that it has (unless otherwise specified)
made the representations, warranties and undertakings, and has assumed the
obligations set forth in this Agreement, on behalf of Prime US REIT.
1.11
Agreed Form

Any reference herein to a document being in "agreed form" means that the
document in question has been agreed between the proposed parties thereto,
subject to any amendments that the parties may agree upon prior to (i) the Date
of Registration in respect of Clause 3.1.38 in all other cases, the First
Closing Date.
2.
SUBSCRIPTION, PURCHASE AND STABILISATION

2.1
Subscription for Units

Subject to, and otherwise in accordance with, the terms and conditions of this
Agreement, each of the Joint Bookrunners and Underwriters agrees, severally (but
not jointly or jointly and severally), to use reasonable endeavours, for and on
behalf of the


537518-4-8594-v7.4
‑ 18 ‑
17-40684037




--------------------------------------------------------------------------------




Manager, to procure subscribers for, and failing which to subscribe at the
Offering Price for the total number of Underwritten Units set forth opposite
each such Joint Bookrunner and Underwriter's name under "Number of Underwritten
Units" in Schedule 1, and the Manager undertakes to procure the issuance of the
Units to such subscribers or, as the case may be, to such Joint Bookrunner and
Underwriter or to such entities as such Joint Bookrunner and Underwriter may
direct.
2.1.1
If a Joint Bookrunner and Underwriter defaults in the performance of its
obligations on the First Closing Date to procure subscribers or subscribe for,
the Underwritten Units which it has agreed to procure subscribers or subscribe
for under this Agreement (such Underwritten Units in respect of which the Joint
Bookrunner and Underwriter has defaulted in the performance of its obligations
being called the "Defaulted Underwritten Units"), the non-defaulting Joint
Bookrunners and Underwriter shall have the right, but not the obligation, within
24 hours thereafter, to make arrangements to subscribe, or to procure
subscribers for, all, but not less than all, of the Defaulted Underwritten
Units. If, however, the non-defaulting Joint Bookrunners and Underwriters shall
not have completed such arrangements within such 24-hour period, then this
Agreement shall terminate without liability to the non-defaulting Joint
Bookrunners and Underwriters. Nothing herein shall relieve a defaulting Joint
Bookrunner and Underwriter from liability for its default. For the avoidance of
doubt, the underwriting and selling commissions payable to the non-defaulting
Joint Bookrunners and Underwriters which have subscribed for, or have procured
to subscribe for the Defaulted Underwritten Units shall be correspondingly
increased to include the underwriting and selling commission originally payable
to the defaulting Joint Bookrunner and Underwriter for the sale and placement of
the Defaulted Units in accordance with the proportion of the Defaulted
Underwritten Units subscribed, or subscription of which is procured, by the
relevant non-defaulting Joint Bookrunners and Underwriters.

2.1.2
Payment of the Offering Price for, and delivery of, the Underwritten Units shall
take place in accordance with Clause 7.

2.1.3
The parties agree that if after the First Closing Date the Units are not listed
on the SGX-ST by 2.00 p.m. (Singapore time) on 19 July 2019 for any reason,
including by reason of a stop order being issued by the MAS, any of the Joint
Bookrunners and Underwriters shall be entitled to require the Manager and the
Trustee to return the Offering Proceeds and proceeds of the Cornerstone Units to
investors subscribing for Units in the Offering or, as the case may be, the
Cornerstone Investors, as soon as practicably possible (for subscriptions made
via automated teller machines, within 24 hours) following the Joint Bookrunners
and Underwriters becoming aware that the Listing and/or trading in the Units
will not proceed, and otherwise in accordance with all applicable laws, rules or
directives of any governmental or regulatory agency. The parties further agree
that to the extent that upon such failure to list and/or trade the Units on the
SGX­ ST, any Units are not deemed to have been cancelled by operation of law,
that they will reasonably cooperate, including by taking actions as may be
necessary with CDP, to return such Units to the Manager and the Trustee for
cancellation.

2.2
Offering Price



537518-4-8594-v7.4
‑ 19 ‑
17-40684037




--------------------------------------------------------------------------------




The Offering Price shall be US$0.88 per Unit.
2.3
Over-Allotment Option

2.3.1
Subject to and in accordance with the provisions of this Agreement, the Joint
Bookrunners and Underwriters are hereby granted an Over-Allotment Option by the
Unit Lender, exercisable by the Stabilising Manager (or any of its Affiliates or
other persons acting on behalf of the Stabilising Manager) in consultation with
the Joint Bookrunners and Underwriters, in full or in part, on one or more
occasions, to acquire from the Unit Lender up to an aggregate of 22,727,000
Units at the Offering Price, representing not more than 6.8% of the total number
of Units in the Offering solely to cover the over­ allotment of Units (if any)
made in connection with the Offering.

The Over-Allotment Option is exercisable from the Listing Date but no later than
the earliest of (i) the date falling 30 days from the Listing Date or (ii) the
date when the Stabilising Manager (or any of its Affiliates or other persons
acting on behalf of the Stabilising Manager) has bought, on the SGX-ST, an
aggregate of 22,727,000 Units (representing not more than 6.8% of the total
number of Units in the Offering), to undertake stabilising actions to purchase
up to an aggregate of 22,727,000 Units (representing not more than 6.8% of the
total number of Units in the Offering), at the Offering Price solely to cover
the over-allotment of Units (if any), subject to any applicable laws and
regulations.
Such notice of exercise shall be substantially in the form of Schedule 7 of this
Agreement, shall state the number of Over-Allotment Units from the Unit Lender
in respect of which the Over-Allotment Option is being exercised and shall
designate the Option Closing Date for the exercise of the Over-Allotment Option
which shall be no earlier than the First Closing Date and no earlier than the
date falling three Business Days after the date of such notice.
2.3.2
If a Joint Bookrunner and Underwriter defaults in the performance of its
obligations on an Option Closing Date to purchase, or procure purchasers for,
the Over-Allotment Units which it has agreed to purchase, or procure purchasers
for, under this Agreement (such Over-Allotment Units in respect of which the
Joint Bookrunner and Underwriter has defaulted in the performance of its
obligations being called the "Defaulted Over-Allotment Units"), the
non-defaulting Joint Bookrunners and Underwriters shall have the right, but not
the obligation, within 24 hours thereafter, to make arrangements to purchase, or
to procure purchasers for, all, but not less than all, of the Defaulted
Over-Allotment Units. If, however, the non-defaulting Joint Bookrunners and
Underwriters shall not have completed such arrangements within such 24-hour
period, then the non-defaulting Joint Bookrunner and Underwriter may terminate
their obligations to purchase the Defaulted Over-Allotment Units without
liability to the non-defaulting Joint Bookrunners and Underwriters. Nothing
herein shall relieve a defaulting Joint Bookrunner and Underwriter from
liability for its default.

2.3.3
In the event and to the extent that the Over-Allotment Option is exercised, the
Unit Lender agrees to sell to the Stabilising Manager, as agent of the Joint
Bookrunners and



537518-4-8594-v7.4
‑ 20 ‑
17-40684037




--------------------------------------------------------------------------------




Underwriters, and each of the Joint Bookrunners and Underwriters severally
agrees to purchase from the Unit Lender, through the Stabilising Manager, in the
proportion set out opposite such Joint Bookrunner and Underwriter's name under
"Proportion of Over-Allotment Units" in Schedule 1, subject to and in accordance
with the provisions of this Agreement, the Over-Allotment Units, at a price per
Over-Allotment Unit equal to the Offering Price.
2.3.4
The Unit Lender shall on each Option Closing Date, deliver such number of
Over-Allotment Units equal to the number of Over-Allotment Units specified in
the notice of exercise of the Over-Allotment Option against the payment for the
Over-Allotment Units in accordance with Clause 7.2 of this Agreement. The
obligation of the Stabilising Manager to re-deliver the Over-Allotment Units
under the Unit Lending Agreement shall be deemed to have been discharged to the
extent of the number of Over-Allotment Units in respect of which the
Over-allotment Option has been exercised by the Stabilisation Manager and
payment of which has been made to the Unit Lender.

2.3.5
Any notice of exercise may only be given on a Business Day and if given later
than 5:00 p.m. on any Business Day shall be deemed to have been given on the
immediately following Business Day.

2.4
Price Stabilisation

2.4.1
In connection with the Offering, the Stabilising Manager (or any of its
Affiliates or other persons acting on behalf of the Stabilising Manager) may, in
consultation with the Joint Bookrunners and Underwriters and at its discretion,
to the extent permissible by applicable laws and regulations and in compliance
therewith, as principal and not as agent of the Manager, over-allot or effect
transactions which stabilise or maintain the market price of the Units at levels
that might not otherwise prevail in the open market. However, there is no
assurance that the Stabilising Manager (or any of its Affiliates or other
persons acting on behalf of the Stabilising Manager) will undertake stabilising
action.

2.4.2
Such transactions may commence on or after the date of commencement of trading
in the Units on the SGX-ST and, if commenced, may be discontinued at any time
and shall not be effected after the earlier of (i) the date falling 30 days from
the Listing Date and (ii) the date when the Stabilising Manager (or any of its
Affiliates or other persons acting on behalf of the Stabilising Manager) has
bought on the SGX-ST an aggregate of 22,727,000 Units (representing not more
than 6.8% of the total number of Units in the Offering) to undertake stabilising
actions (the "Stabilisation Period"). The Stabilising Manager undertakes that
stabilisation will be conducted in compliance with the Securities and Futures
(Market Conduct) (Exemptions) Regulations 2006 (the "Stabilisation
Regulations"), provided that each of the Manager, the Sponsor and the Unit
Lender complies with the undertaking in 4.11.2 below. Each of the Manager, the
Sponsor and the Unit Lender undertakes that it will not directly or indirectly,
effect or cause to be effected any sell orders during the Stabilisation Period
as may be prohibited under the Stabilisation Regulations.

2.4.3
Subject to compliance with the Stabilisation Regulations, the Stabilising
Manager may appoint an agent to carry out stabilisation on its behalf. Any loss



537518-4-8594-v7.4
‑ 21 ‑
17-40684037




--------------------------------------------------------------------------------




or profit sustained as a consequence of any stabilisation actions undertaken by
the Stabilising Manager shall be for the account of the Joint Bookrunners and
Underwriters.
2.5
Appointment

Each of the Manager and the Sponsor hereby confirms the appointment, to the
exclusion of all others, of DBS as the Sole Financial Adviser and Issue Manager
of the Offering, DBS and BAML as the Joint Global Coordinators and DBS, BAML,
CICC, CS, Maybank and OCBC as the Joint Bookrunners and Underwriters of the
Offering.
Such appointment is made on the basis, and on terms, that each Joint Bookrunner
and Underwriter is irrevocably authorised to delegate all or any of its relevant
rights, duties, powers and discretions (which rights, duties, powers and
discretions shall at all times be exercised in accordance with the provisions of
this Agreement) in such manner and on such terms as it reasonably thinks fit
(with or without formality and without prior notice of any such delegation being
required to be given to the Manager or the Sponsor), and, subject to applicable
laws, to provide information gained by such Joint Bookrunner and Underwriter in
the course of or for the purpose of the Offering or any of the other
transactions contemplated by this Agreement, to any one or more of its
Affiliates, provided that each Joint Bookrunner and Underwriter shall continue
to be bound, severally (but not jointly or jointly and severally), by the terms
of this Agreement and shall remain liable under this Agreement for all acts and
omissions of any person in breach of this Agreement to which it delegates any
such rights, duties, powers or discretions.
2.6
Authorisation

Each of the Manager and the Sponsor has authorised and directed the Joint
Bookrunners and Underwriters to do all such acts and things as the Joint
Bookrunners and Underwriters may reasonably deem necessary, advisable or
desirable for the purposes of or in connection with the Listing and the
Offering, subject in all cases to compliance with all applicable laws and
regulations and the Joint Bookrunners and Underwriters' obligations pursuant to
this Agreement and agrees to ratify and approve all documents, acts and things
which the Joint Bookrunners and Underwriters may lawfully do in the exercise of
such authorities.
2.7
Sub-underwriters

The Joint Bookrunners and Underwriters shall be at liberty and may at their
discretion procure sub-underwriters and/or sub-placement agents in respect of
their obligations under this Agreement upon such terms and conditions as they
deem fit. For the avoidance of doubt, (a) a Joint Bookrunner and Underwriter may
appoint an Affiliate as a sub-underwriter and/or sub-placement agents, and (b)
the sub-underwriting, or placing out to a sub-placement agent, of the
underwriting obligations of any of the Joint Bookrunners and Underwriters under
this Agreement shall not release such Joint Bookrunner and Underwriter from its
underwriting obligations and the Joint Bookrunner and Underwriter shall bear all
commission and expenses payable in respect of such sub-underwriting and/or
sub-placement.
2.8
Allocation to subscribers



537518-4-8594-v7.4
‑ 22 ‑
17-40684037




--------------------------------------------------------------------------------




The Joint Global Coordinators shall have the absolute discretion (in
consultation with the Manager and the other Joint Bookrunners and Underwriters)
with respect to the allocation of Offering Units to subscribers. Without
limiting the generality of the foregoing, the Manager hereby authorises the
Joint Global Coordinators to accept or reject any Application as the Joint
Global Coordinators may decide, and to allocate any of the Offering Units to any
applicant in such number as the Joint Global Coordinators may decide, in the
manner set forth in the Prospectus and in compliance with the requirements of
the SGX-ST.
2.9
Allocation between Public Offer and Placement Tranche

The Joint Global Coordinators shall have the discretion (in consultation with
the Manager and the other Joint Bookrunners and Underwriters): (a) in the
allocation of Offering Units between the Public Offer and the Placement Tranche,
and (b) in the re-allocation of Offering Units between the Public Offer and
Placement Tranche, in each case, in accordance with the provisions of this
Agreement (provided that the minimum unitholding and distribution requirements
of the SGX-ST are met).
Notwithstanding anything herein to the contrary but subject to any applicable
law and the requirements of the SGX-ST, the parties hereto hereby agree that:
2.9.1
any Offering Units offered under the Public Offer not applied for shall be
allocated to satisfy applications for Offering Units offered under the Placement
Tranche, to the extent there is an over-subscription for the Placement Tranche
at the Offering Price, subject to and on the terms and conditions of the
Prospectus applicable to applications for Offering Units under the Placement
Tranche; and

2.9.2
any Offering Units offered under the Placement Tranche not applied for shall be
allocated to satisfy excess applications for Offering Units offered under the
Public Offer, subject to and on the terms and conditions of the Prospectus
applicable to applications for Offering Units under the Public Offer.

For the avoidance of doubt, the application of this Clause 2.9 shall not vary
the commissions payable under Clause 6.1 and in determining the commissions
payable under Clause 6.1, no account shall be taken of the reallocation of the
Offering Units under the Public Offer to satisfy applications for Offering Units
offered under the Placement Tranche or the reallocation of Offering Units under
the Placement Tranche to satisfy applications for the Offering Units under the
Public Offer, pursuant to this Clause 2.9.
2.10
Balloting

In the event that valid applications have been received for more than the number
of Units allocated under the Public Offer, the Manager authorises the Joint
Global Coordinators (in consultation with the Joint Bookrunners and
Underwriters) to arrange for balloting or scaling back of such applications in
such manner and on the basis of such allocations as the Manager may determine in
consultation with the Joint Global Coordinators and the SGX-ST.
2.11
Distribution of Prospectus and Announcements



537518-4-8594-v7.4
‑ 23 ‑
17-40684037




--------------------------------------------------------------------------------




The Manager confirms (i) that it has authorised the Joint Bookrunners and
Underwriters to distribute copies of the Preliminary Prospectus and the
Prospectus, and (ii) the arrangements made on its behalf by the Joint
Bookrunners and Underwriters for announcements in respect of the Units which
will be published on such dates and in such newspapers or other publications as
it has agreed or will agree with the Joint Bookrunners and Underwriters.
2.12
Appointment and Duties of Receiving Bank

2.12.1
The Manager hereby confirms the appointment of DBS Bank Ltd. as receiving bank
in connection with the Offering.

2.12.2
The proceeds of the Offering (including any excess application monies) pursuant
to the offer of the Offering Units shall, after payments of all amounts due to
the Joint Bookrunners and Underwriters under the Repayment Side Letter, be
deposited with DBS Bank Ltd. as the Receiving Bank and be held in a separate
non-interest bearing account opened by the Manager and operated by the Receiving
Bank and designated as the "PRIME USD Unit Issue Account" solely for the purpose
of depositing such proceeds. The Receiving Bank is hereby authorised to operate
such account in accordance with the provisions of this Agreement, the terms of
the Receiving Bank Agreement, the rules and directives of the SGX-ST for the
time being applicable relating to the operation of such account and all other
applicable laws, regulations and directives (including without limitation, the
SFA).

2.12.3
The Manager hereby irrevocably authorises the Receiving Bank to return the
application monies for the Units on its behalf to the applicants free of
interest, share of profits or other benefit arising therefrom in the following
situations:

(a)
in the event that a supplementary prospectus or replacement prospectus is
registered pursuant to Section 298 of the SFA and the applicant exercises its
right to a refund of the application monies;

(b)
in the event that a stop order is issued by the MAS in accordance with Section
297 of the SFA; or

(c)
if for any reason whatsoever, the Units are not admitted to the Official List of
the SGX-ST.

2.12.4
Payment of the proceeds to the Manager shall be made in United States Dollars.

2.12.5
The Joint Bookrunners and Underwriters shall not be in any way responsible for
the obligations of the Trustee and the Manager under Sections 258, 297 and 301
of the SFA.

It is hereby agreed and declared by the Manager that subject to the terms of the
Receiving Bank Agreement, the Receiving Bank shall not be obliged to account to
Prime US REIT, the Manager, the Trustee or any person for any interest or any
share of revenue or other benefits that may accrue or otherwise derive from such
proceeds.


537518-4-8594-v7.4
‑ 24 ‑
17-40684037




--------------------------------------------------------------------------------




3.
REPRESENTATIONS AND WARRANTIES

3.1
Representations and warranties of the Manager

The Manager represents and warrants to and agrees with each Joint Bookrunner and
Underwriter as set forth in this Clause 3.1 and accepts that the Joint
Bookrunners and Underwriters are entering into this Agreement and the Repayment
Side Letter in reliance upon each such representation, warranty and undertaking:
3.1.1
Organisation of the Manager, the Manager US Sub and Prime US REIT

(a)
The Manager has been duly organised and is validly existing as a limited
liability company under the laws of Singapore with full power and authority to
conduct its business as described in the Preliminary Prospectus and the
Prospectus and is duly qualified to do business in, and is in good standing (if
applicable) under the laws of each jurisdiction that its business is currently
operated in, or is contemplated;

(b)
The Manager US Sub is wholly-owned by the Manager and has been duly organised
and is validly existing as a limited liability company under the laws of the
State of Delaware, with full power and authority to conduct its business as
described in the Preliminary Prospectus and the Prospectus and own or lease, as
the case may be, and to operate its assets and properties and has obtained all
approvals, licenses, authorisations and consents required to conduct the
activities as delegated to it by the Manager in respect of those activities that
are required to be performed in the U.S., and has elected to be treated as an
association taxable as a corporation under the U.S Tax Code and is duly
qualified to do business in, and is in good standing (if applicable) under the
laws of each jurisdiction that its business is currently operated in, or is
contemplated;

(c)
The Manager has been granted the CMS Licence, which is in full force and effect
and which has not been amended or revoked, there has been no breach of the terms
and conditions applicable to the CMS Licence, and all such terms and conditions
to the extent that they are required to be complied with prior to the date
hereof, have been complied with;

(d)
Prime US REIT has been duly constituted and is validly existing as a unit trust
under the laws of Singapore (including the Property Funds Appendix) with full
power and authority to own or lease, as the case may be, and to operate its
assets and properties (including, without limitation, the Trust Group Entities
and upon completion of the Acquisitions, the Properties) and to conduct its
business as described in the Preliminary Prospectus and the Prospectus, and does
not have any assets or conduct any business apart from what is described in the
Preliminary Prospectus and the Prospectus; and

(e)
Save for the Manager US Sub, the Trust Group Entities and the dormant Barbados
entities, neither the Manager nor Prime US REIT respectively have any
subsidiaries, associated companies, and/or interest in any joint



537518-4-8594-v7.4
‑ 25 ‑
17-40684037




--------------------------------------------------------------------------------




venture companies, and the Manager and Prime US REIT do not own, directly or
indirectly, any shares of stock or other equity interests or long-term debt
securities of, or otherwise own or control any interest in any corporation,
firm, partnership, joint venture, association, enterprise, trust, undertaking or
other entity;
3.1.2
Organisation of Trust Group Entities

Each of the Trust Group Entities has been incorporated or organised and is
validly existing as a corporation or limited liability company under the laws of
its jurisdiction of incorporation or organisation, as applicable, with the
requisite power and authority to own, use or lease, as the case may be, and to
operate its assets and properties (including without limitation, the
Properties), to execute and perform its obligations under the Transaction
Documents to which it is a party, and conduct its business as described in the
Preliminary Prospectus and Prospectus, and is duly qualified to conduct its
business in, and is in good standing (if applicable) under the laws of each
jurisdiction that its business is currently or is contemplated to be operated
in, and does not have any material assets or conduct any business apart from
those described in each of the Preliminary Prospectus and the Prospectus;
3.1.3
Ownership structure of Prime US REIT

In relation to the Trust Group Entities:
(a)
all outstanding voting shares of each of the Singapore Subsidiaries have been
or, as the case may be, will be when issued on the First Closing Date, duly
authorised and validly issued and fully paid, and owned directly by the Trustee
(on behalf of Prime US REIT);

(b)
all outstanding shares of voting common stock of the Parent US REIT have been
or, as the case may be, will be when issued on the First Closing Date, duly
authorised and validly issued and fully paid, and owned directly by Singapore
Sub 1;

(c)
all outstanding voting units of ownership interest of the Upper-Tier US LLC have
been or, as the case may be, will be when issued on the First Closing Date, duly
authorised and validly issued and fully paid, and owned directly by the Parent
US REIT;

(d)
all outstanding voting units of ownership interest of the Mid-Tier US LLC have
been or, as the case may be, will be when issued on the First Closing Date, duly
authorised and validly issued and fully paid, and owned directly by the
Upper-Tier US LLC;

(e)
all outstanding voting units of ownership interest of the Lower-Tier US LLC have
been or, as the case may be, will be when issued on the First Closing Date, duly
authorised and validly issued and fully paid, and owned directly by the Mid-Tier
US LLC; and



537518-4-8594-v7.4
‑ 26 ‑
17-40684037




--------------------------------------------------------------------------------




(f)
all outstanding voting units of ownership interest of each of the Property-Tier
US LLCs (except for Prime US-222 Main, LLC) have been or, as the case may be,
will be when issued on the First Closing Date, duly authorised and validly
issued and fully paid, and owned directly by the Lower-Tier US LLC;

(g)
all outstanding voting units of ownership interest of Prime US Properties, LLC
have been or, as the case may be, will be when issued on the First Closing Date,
duly authorised and validly issued and fully paid, and owned directly by the
Mid-Tier US LLC;

(h)
all outstanding voting units of ownership interest of Prime US-Acquisition I,
LLC have been or, as the case may be, will be when issued on the First Closing
Date, duly authorised and validly issued and fully paid, and owned directly by
Prime US Properties, LLC; and

(i)
all outstanding voting units of ownership interest of Prime US-222 Main, LLC
have been or, as the case may be, will be when issued on the First Closing Date,
duly authorised and validly issued and fully paid, and owned directly by Prime
US-Acquisition I, LLC,

in each case, free and clear of any Encumbrances other than as disclosed in the
Preliminary Prospectus and the Prospectus;
3.1.4
Trust Deed

The Trust Deed has been duly authorised, executed and delivered by the Manager,
and is in full force and effect and has not been amended or supplemented, and
constitutes its valid and legally binding agreement, enforceable in accordance
with its terms;
3.1.5
Transaction Documents

Each of the Transaction Documents to which the Manager, the Manager US Sub or
any of the Trust Group Entities is a party, has been duly authorised, executed
and delivered by the Manager, the Manager US Sub or the relevant Trust Group
Entity, as the case may be, and when executed and delivered by the Manager, the
Manager US Sub or the relevant Trust Group Entity, as the case may be,
constitutes each parties' valid and legally binding agreement, enforceable in
accordance with their respective terms (subject to bankruptcy, insolvency and
similar laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity) and each of the Transaction Documents has
not been amended or supplemented without the prior consent of the Joint
Bookrunners and Underwriters and other than as disclosed in the Preliminary
Prospectus and the Prospectus. Each of the Transaction Documents which has been
entered into by the Manager, the Manager US Sub or the relevant Trust Group
Entity, as the case may be, is in full force and effect and there are no
breaches or defaults of these agreements, to the knowledge of the Manager, on
the part of the counterparties to these agreements. To the knowledge of the
Manager, there is no reason why the transactions described in the Transaction
Documents (as applicable) would not be consummated;


537518-4-8594-v7.4
‑ 27 ‑
17-40684037




--------------------------------------------------------------------------------




3.1.6
The Property Managers and Leasing Agents

The appointment of the Property Managers and Leasing Agents by the Manager, the
Manager US Sub and the Property-Tier US LLCs, as the case may be, have been duly
authorised;
3.1.7
No conflicts

None of the allotment, issue and sale of the Units (including the Offering
Units, the Cornerstone Units, the KBS Units (which includes the Over-Allotment
Units) and the Initial Unit), the execution, delivery and performance of any of
the Transaction Documents, the issue, distribution and availability of the
Preliminary Prospectus and the Prospectus and any amendment or supplement
thereto, the consummation of any of the transactions contemplated herein or
therein, the fulfilment of the terms hereof or thereof or any other event,
constitutes or will constitute an event which entitles any person to require the
redemption, repurchase or repayment of any indebtedness of the Manager, the
Manager US Sub, Prime US REIT or any of the Trust Group Entities, or will
conflict with, result in a breach or violation or imposition of any lien, charge
or encumbrance upon any asset or property belonging to the Manager, the Manager
US Sub, Prime US REIT or any of the Trust Group Entities (including without
limitation, the Properties), whether with the passage of time or giving of
notice or otherwise, in each case pursuant to:
(a)
the Constitution, bylaws, trust deeds or other constitutive documents of the
Manager, the Manager US Sub, Prime US REIT or any of the Trust Group Entities;

(b)
the terms of any Document to which the Manager, the Manager US Sub, Prime US
REIT or any of the Trust Group Entities is a party or bound or to which their
assets or properties are subject (including, without limitation, the Trust
Deed); or

(c)
any statute, law, rule, regulation, judgment, order or decree (including,
without limitation, the Listing Rules, the SFA, the CIS Regulations and the Code
(including the Property Funds Appendix)) applicable to the Manager, the Manager
US Sub, Prime US REIT and/or any of the Trust Group Entities of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Manager, the Manager US Sub, Prime US
REIT and/or any of the Trust Group Entities, or any of their respective assets
and properties (including without limitation, the Properties), as applicable,

except in the case of paragraphs (b) and (c) only, where such conflict, breach,
violation or imposition would not, individually or in the aggregate, have a
Material Adverse Effect.
No event has occurred and is subsisting or to the Manager's knowledge is about
to occur which constitutes or would constitute a default or result in a default,
or would reasonably be expected to result in, the acceleration by reason of
default of any obligation under any agreement, undertaking, instrument or
arrangement


537518-4-8594-v7.4
‑ 28 ‑
17-40684037




--------------------------------------------------------------------------------




to which the Manager, the Manager US Sub, Prime US REIT or any of the Trust
Group Entities is a party or by which their or any of their interests,
properties, revenues and assets are bound, except where such default would not,
individually or in the aggregate have a Material Adverse Effect;
3.1.8
No consents required

No consent, approval, authorisation, licence, filing with or order of any court
or governmental agency or body (including, but not limited to, any consent,
approval or authorisation of the shareholders of the Manager) is required by the
Manager, the Manager US Sub, Prime US REIT or any of the Trust Group Entities in
connection with (1) the transactions contemplated by the Transaction Documents
(including the execution, delivery and performance thereof), the appointment of
the Manager as manager of Prime US REIT, the outsourcing to KCI by the Manager
of certain functions pursuant to the Keppel Management Agreement, the
outsourcing of certain asset management functions to KBS RA, as U.S. asset
manager of Prime US REIT pursuant to the KBS Management Agreement, the
appointment of the various Property Managers pursuant to the Property Management
Agreements and the appointment of the various Leasing Agents pursuant to the
Leasing Services Agreements, or (2) for the Manager, the Manager US Sub, Prime
US REIT or any of the Trust Group Entities to own their assets (including the
Properties) and to conduct their businesses as contemplated by the Preliminary
Prospectus and the Prospectus, except for:
(a)
such as have been obtained and disclosed in the Preliminary Prospectus and the
Prospectus; and

(b)
the registration of the Prospectus with the MAS,

and all such consents, approvals, authorisations, licences, filings with or
orders of court or governmental agency of body, as the case may be, are in full
force and effect and to the extent that the same is subject to any conditions
that are required to be complied with or fulfilled on or before the First
Closing Date, that such conditions have been complied with and fulfilled, except
for such consent, approval, authorisation, licence, filing with or order of any
court or governmental agency or body, the lack of which, or failure to comply or
fulfil would not, individually or in the aggregate have a Material Adverse
Effect;
3.1.9
Capitalisation of Prime US REIT

(a)
The structure of Prime US REIT (including the holding structure of each of the
Trust Group Entities and the holding structure of the Properties), and Prime US
REIT's authorised and outstanding Units, in each case as of the Listing Date,
are as set forth in the Preliminary Prospectus and the Prospectus (and each of
such Units is or will be fully paid at such time);

(b)
The Offering Units, the Cornerstone Units, the Initial Unit and the KBS Units
(which includes the Over-Allotment Units) have been duly and validly authorised
and, when issued and delivered to and paid for by the Joint Bookrunners and
Underwriters pursuant to this Agreement, the Singapore Offer Agreement, the
Cornerstone Subscription Agreements,



537518-4-8594-v7.4
‑ 29 ‑
17-40684037




--------------------------------------------------------------------------------




the Unit Lending Agreement or the KBS Subscription Agreement, or by subscribers
or purchasers thereof in the Offering in accordance with the Preliminary
Prospectus and the Prospectus, will be duly and validly issued and fully paid
and the persons in whose name the Units are registered will be entitled to the
rights specified therein and in the Trust Deed;
(c)
The Units (including the Cornerstone Units, the Offering Units, the Initial Unit
and the KBS Units (which includes the Over-Allotment Units)) will be validly
issued fully paid and free from all Encumbrances, and will be freely
transferable (subject to the Lock-Up Letters and save as provided in the Trust
Deed and/or as disclosed in the Preliminary Prospectus and the Prospectus). All
such Units will, upon issue, rank pari passu in all respects with each other and
with the existing Units in issue. The holders of Units already in issue at the
time of issue of such Units will not be entitled to, or will have duly and
irrevocably waived, any pre-emptive or any other rights with respect to the
acquisition, issuance and sale of those Units;

(d)
Other than pursuant to this Agreement, the Singapore Offer Agreement, the
Cornerstone Subscription Agreements, the Unit Lending Agreement and the KBS
Subscription Agreement, or as described in the Preliminary Prospectus and the
Prospectus, no options, warrants or other rights to purchase, agreements or
other obligations to issue, or rights to convert any obligations into or
exchange any securities for Units or other ownership interests in Prime US REIT
or any of the Trust Group Entities to which the Manager, the Manager US Sub,
Prime US REIT or any of the Trust Group Entities is a party are outstanding;

(e)
The statements set forth in the Preliminary Prospectus and the Prospectus under
the section titled "The Formation and Structure of Prime US REIT", insofar as
they purport to constitute a summary of the terms of the Trust Deed and the
Units, fairly and accurately summarise the matters therein described; and

(f)
other than pursuant to lock-up undertakings which are or will be given in favour
of the Joint Bookrunners and Underwriters (including the Lock-Up Letters) and
save as provided in the Trust Deed and/or as disclosed in the Preliminary
Prospectus and the Prospectus, there are no restrictions (whether under the laws
of Singapore or otherwise) on subsequent transfers of Units subscribed for or
purchased under the Offering;

3.1.10
No Violation

None of the Manager, the Manager US Sub, Prime US REIT or any of the Trust Group
Entities is in, nor is any one of them aware of any fact or circumstances that
may give rise to, a violation or default of the terms of:


537518-4-8594-v7.4
‑ 30 ‑
17-40684037




--------------------------------------------------------------------------------




(a)
any provision of its Constitution, memorandum and articles of association or
trust deeds or other constitutive documents, as the case may be;

(b)
any Document to which it is a party or bound or to which its assets or
properties (including, without limitation, the Properties) is subject
(including, without limitation, the Trust Deed); or

(c)
any statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over it or any of their assets or properties
(including, without limitation, the Properties), as applicable,

except in the case of paragraphs (b) and (c) only, where such event, violation
or default would not, individually or in the aggregate, have a Material Adverse
Effect;
3.1.11
No proceedings

No action, suit or litigation, arbitration, investigation or administrative
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Manager, the Trustee (in its capacity as trustee of
Prime US REIT), the Manager US Sub, Prime US REIT, any of the Trust Group
Entities and each of their respective assets and properties (including, without
limitation, the Properties), and the directors, officers, employees of the
Manager and/or the Manager US Sub is pending or, as far as the Manager is aware,
threatened and to the Manager's knowledge, no event has occurred which could
reasonably be expected to give rise to any such proceedings that could,
individually or in the aggregate, to have a Material Adverse Effect, and no
order has been made or resolution passed and no petition has been presented for
the winding-up of any of the Manager, the Manager US Sub, Prime US REIT, or any
of the Trust Group Entities or for the appointment of an administrator,
provisional supervisor, provisional liquidator or analogous officer;
3.1.12
No cessation or insolvency

None of the Manager, the Manager US Sub, Prime US REIT or any of the Trust Group
Entities is in liquidation in any jurisdiction, nor, to the best of the
Manager's knowledge, has any step or action been taken or threatened, nor any
resolution passed, nor legal proceedings started or threatened, nor orders made
in any jurisdiction, nor any petitions presented, for the winding up or
dissolution of any of the Manager, the Manager US Sub, Prime US REIT or the
Trust Group Entities, or for any of them to enter into any compromise,
arrangement, scheme of arrangement or composition for the benefit of creditors,
or for the appointment of a receiver, administrator, receiver and manager,
judicial manager, trustee, provisional supervisor, provisional liquidator,
liquidator or similar or analogous officer or equivalent person of any of them
or their respective interests, properties, revenues or assets (including,
without limitation, the Properties);
3.1.13
No immunity



537518-4-8594-v7.4
‑ 31 ‑
17-40684037




--------------------------------------------------------------------------------




None of the Manager, the Manager US Sub, Prime US REIT, any of the Trust Group
Entities nor any of their respective properties, assets or revenues (including,
without limitation, the Properties) are entitled to any right of immunity on the
grounds of sovereignty from any legal action, suit or proceeding, from set-off
or counterclaim, from the jurisdiction of any court, from services of process,
from attachment prior to or in aid of execution of judgment, or from other legal
process or proceeding for the giving of any relief or for the enforcement of any
judgment in any such court;
3.1.14
No Stabilisation

Neither the Manager nor any person acting on its behalf (other than the
Stabilising Manager or any of its Affiliates or other persons acting on behalf
of the Stabilising Manager) has taken, directly or indirectly, any action
designed to cause or which has constituted or which might reasonably be expected
to cause or result, under any applicable law or regulation or otherwise, in the
stabilisation or manipulation of the price of any security of Prime US REIT
(including options in respect of the Units and other securities which are
convertible into or exchangeable for those Units and any associated securities)
to facilitate the sale or resale of the Units, or which would or might otherwise
be reasonably expected to constitute stabilising action or the purpose of which
is to create actual, or apparent, active trading in, false or misleading
impression as to the market in or value of the Units or to stabilise, manipulate
or raise the price of the Units;
3.1.15
Ownership of Properties

(a)
Upon completion of the Acquisitions on the Completion Date, each of the
Property-Tier US LLCs will have marketable fee simple title to the relevant
Properties as described in the Preliminary Prospectus and the Prospectus as set
forth in the Proforma Title Insurance Policies. Except for the Title Insurance
Exceptions, the Manager is not aware of any Encumbrances or other title matters
relating to the Properties which will adversely affect the relevant
Property-Tier US LLCs' title to the relevant Properties upon such completion of
the Acquisitions.

(b)
Upon completion of the Acquisitions on the Completion Date, except for the Title
Insurance Exceptions or as otherwise described in the Preliminary Prospectus and
the Prospectus or as otherwise would not individually or in the aggregate have a
Material Adverse Effect, the Property-Tier US LLCs:

(i)
will have marketable title to all other assets and properties to be owned by
them in connection with the ownership and operation of the Properties, in each
case, free and clear of all Encumbrances of any kind;

(ii)
will have obtained all necessary governmental, regulatory and other approvals
and/or consents which may be required in connection with the acquisition, lease,
sub-lease, licence,



537518-4-8594-v7.4
‑ 32 ‑
17-40684037




--------------------------------------------------------------------------------




occupation and use of the Properties and such approvals and/or consents have not
been amended or revoked; and
(iii)
will be entitled as legal and beneficial owners of the Properties to all rights
and benefits as landlord, lessor or licensor under the tenancies, leases or
licences to which it will be a party as landlord or licensor in respect of the
Properties, and such tenancies, leases or licences are in full force and effect.

(c)
Upon completion of the Acquisitions on the Completion Date, except as described
in the Preliminary Prospectus and the Prospectus or as otherwise would not
individually or in the aggregate have a Material Adverse Effect, none of the
Property-Tier US LLCs:

(i)
is or will be, and as far as the Manager is aware, none of the Vendors or any
other person are or will be, in breach under any of such leases, tenancies or
licences at the Properties (and the Manager does not know of any event which,
but for the passage of time or the giving of notice, or both, would constitute a
breach under any of such leases, tenancies or licences);

(ii)
have received notice of any cause of action that has been asserted by anyone
adverse to the rights of the Property-Tier US LLCs under any of the leases,
tenancies or licences mentioned above, or affecting or challenging their
respective rights to the continued possession of the leased, tenanted or
licensed premises under any such lease, tenancies or licences; and

(iii)
have received notice of any cause of action that has been asserted by any
governmental entity that the Property-Tier US LLCs or the Properties are subject
to any threatened or pending real property tax assessment or condemnation or
eminent domain proceeding;

(d)
Save for the Properties, none of the Manager, the Manager US Sub, Prime US REIT
or any of the Trust Group Entities will, on the Listing Date, directly or
indirectly, own or have any interest in any real property (whether freehold or
leasehold) or any land use rights;

3.1.16
Real Property Regulations

Except for Environmental Laws, which are addressed below, each Property complies
with all applicable codes, laws and regulations in the U.S. (including, without
limitation, planning, construction planning, construction, building and zoning
codes and the relevant laws and regulations relating access to such Properties),
except as disclosed in the Preliminary Prospectus and the Prospectus or where
the failure to so comply would not individually or in the aggregate reasonably
have a Material Adverse Effect. No Property is the subject of any pending
condemnation proceedings, land acquisition proceedings, zoning change or
proceeding (and to the Manager's knowledge no such proceedings have been
threatened) that would affect the operation of the


537518-4-8594-v7.4
‑ 33 ‑
17-40684037




--------------------------------------------------------------------------------




business at such Property as described in both the Preliminary Prospectus and
the Prospectus, size or use of, or access to such Property except for such
non-compliance, actions, proceedings or changes that would not, individually or
in the aggregate, have a Material Adverse Effect;
3.1.17
Environmental Laws

Save for matters which would not individually or in the aggregate have a
Material Adverse Effect, the Trustee, the Manager, the Manager US Sub, Prime US
REIT, each of the Trust Group Entities and the Properties:
(a)
are in compliance with all applicable Environmental Laws, have no actual or
contingent liability to make good, repair, re-instate or clean up any of the
Properties and have no knowledge of any imminent requirement for any of the
foregoing;

(b)
have not received any notice of any actual or potential liability under
applicable Environmental Laws; and

(c)
have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws which may result
in the revocation or loss of such permits, licenses or other approvals, or
otherwise result, individually or in the aggregate, in a Material Adverse
Effect;

3.1.18
No Dispute

To the Manager's knowledge, there is no outstanding dispute, notice, or
complaint affecting, or which might in the future affect, the use of any part of
the Properties for the purposes for which it is now used (including pursuant to
leases at the Properties), save for any dispute, notice or complaint that would
not individually or in the aggregate have a Material Adverse Effect. There are
no existing circumstances which would entitle or require the U.S. federal, state
and local governments or any landlord or other person to exercise any powers of
entry and taking possession or which would otherwise restrict or terminate the
current use of any of the Properties or terminate the continued possession or
occupation of any of the Properties, except for such event which will not,
individually or in the aggregate, have a Material Adverse Effect;
3.1.19
Tenants and Licensees of Properties

No tenant (including sub-tenant), lessee (including sub-lessee) or licensee
(including sub-licensee) of any of the Properties is subject to a bankruptcy
proceeding which is known to the Manager or is in default under or in breach of
any of the tenancies, leases or licences pursuant to which parts of the
Properties are currently tenanted, leased or licensed (and there is no event,
but for the passage of time or the giving of notice, or both, which would
constitute a default under any of such tenancies, leases or licences) and to
which the Trustee, Prime US REIT or any of the Trust Group Entities will be a
party as landlord, lessor and/or licensor, such tenancies, leases or licences
are in full force and effect, and none of the terms, covenants, stipulations or
restrictions


537518-4-8594-v7.4
‑ 34 ‑
17-40684037




--------------------------------------------------------------------------------




contained in any tenancy relating to the Properties will be breached or give
rise to a right of lease termination by reason of the implementation of the
Acquisitions and the Offering, except for such default or breach which will not,
individually or in the aggregate, have a Material Adverse Effect;
3.1.20
Properties

Except for the Title Insurance Exceptions or as otherwise disclosed in the
Preliminary Prospectus and the Prospectus or as otherwise would not individually
or in the aggregate have a Material Adverse Effect, to the Manager's knowledge,
there are no encroachments affecting any of the Properties which are located on,
below or above ground level and each of the Properties:
(a)
has legal access, either directly or indirectly, to public roads or rights of
way and each of the Properties is served by appropriate drainage, water,
electricity and gas services all of which are connected to the public mains with
no imminent or likely interruption of such passage or provision; and

(b)
has no structural or other material defects affecting or likely to affect the
buildings and structures on or comprising such Properties or any parts of such
Properties and such buildings and structures, are in good and substantial repair
and condition and are fit for the purposes for which they are presently used or
proposed to be used.

Except as disclosed in the Preliminary Prospectus and the Prospectus or as would
not individually or in the aggregate have a Material Adverse Effect, no
developments, alterations or improvements have been carried out in relation to
any of the Properties which would require any consent and for which consent has
not been properly obtained and complied with nor have any conditions or
restrictions imposed thereon not been fully observed and performed;
3.1.21
Use of Properties

Having duly considered the Title Insurance Exceptions, there are no covenants,
restrictions, burdens, stipulations, conditions, terms or outgoings affecting
any of the Properties which are of an unusual or onerous nature or which
materially and adversely affect the use or intended use of any of the
Properties;
3.1.22
Insurance

(a)
Effective as of the Completion Date, title to the Properties will be insured by
the Title Insurance Company, in the name or for the benefit of Prime US-Tower At
Emeryville, LLC in respect of Tower I at Emeryville, Prime US-222 Main, LLC in
respect of 222 Main, Prime US-Village Center Station, LLC in respect of Village
Center Station, Prime US-Village Center Station II, LLC in respect of Village
Center Station II, Prime US-101 South Hanley, LLC in respect of 101 South
Hanley, Prime US-Tower at Lake Carolyn, LLC in respect of Lake Carolyn, Prime
US-Promenade, LLC in respect of Promenade, Prime



537518-4-8594-v7.4
‑ 35 ‑
17-40684037




--------------------------------------------------------------------------------




US-CrossPoint at Valley Forge, LLC in respect of CrossPoint, Prime US-One
Washingtonian, LLC in respect of One Washingtonian Center, Prime US-Reston
Square, LLC in respect of Reston Square and Prime US-171 17th Street, LLC in
respect of 171 17th Street (collectively, the "Insured Parties"), for so long as
the Insured Party shall continue to own its Property, in each case:
(i)
in such amounts representing the respective purchase consideration at which each
of the Insured Parties will purchase the relevant Property from the relevant
Vendor;

(ii)
subject only to the Title Insurance Exceptions set forth in the applicable
Proforma Title Policy for each Property; and

(iii)
the final title insurance policies shall be substantially in the form of the
Proforma Title Policies and shall be in effect on the Listing Date.

(b)
On and from the Completion Date, for as long as the Property-Tier US LLCs are
the owners of the Properties, the Properties will be insured in the name or for
the relevant Insured Party by insurers of recognised financial responsibility
against such losses and risks and in such amounts as are prudent and customary
for properties of a similar nature as the relevant Property;

(c)
All such policies of insurance in (i) and (ii) above will be in full force and
effect and from the closing of the transactions contemplated by the Portfolio
Purchase and Sale Agreement and the Insured Parties will be in compliance with
the terms of such policies and instruments, except where the failure to so
comply would not individually or in the aggregate, result in the increase of
premiums payable, the reduction of insured amounts or the termination of such
policies;

(d)
None of the Trustee, the Manager, the Manager US Sub, Prime US REIT or any of
the Trust Group Entities have been refused any insurance coverage sought or
applied for with respect to each of the Properties; and

(e)
So far as the Manager is aware, no circumstances have arisen which would vitiate
or permit the insurers to void any of the policies of insurance in effect
relating to any of the Properties;

Permits and Licences
The Manager, the Trustee, the Manager US Sub, the US Asset Manager, Prime US
REIT and the Trust Group Entities (in respect of activities they undertakes in
relation to Prime US REIT and its assets and properties (including the Trust
Group Entities and the Properties), or the performance of their obligations
under the KBS Management Agreement) possess (or will obtain in the ordinary
course without breach of any applicable laws or regulations) all licences,
certificates, permits and other authorisations issued by the appropriate
regulatory authorities


537518-4-8594-v7.4
‑ 36 ‑
17-40684037




--------------------------------------------------------------------------------




or required under the provisions of all applicable laws (including but not
limited to the Property Funds Appendix) necessary to conduct the business and to
own the assets as contemplated to be conducted or owned by it in the Preliminary
Prospectus and the Prospectus and the Manager has not and, as far as the Manager
is aware, none of the KBS Group and/or any of the Vendors has, with respect to
the Properties, received any notice of proceedings relating to the revocation or
modification of any such licence, certificate, authorisation or permit and the
Manager has no reason to believe that any such licence, certificate,
authorisation or permit will not be renewed in the ordinary course, except for
such licences, certificates, permits and other authorisations, the lack of which
will not, individually or in the aggregate, if the subject of an unfavourable
decision, ruling or finding, have a Material Adverse Effect;
3.1.23
Internal Accounting Controls

The Manager will by the Listing Date establish and will maintain, in compliance
with applicable rules and regulations, a system of internal accounting and
financial reporting controls with respect to Prime US REIT and its subsidiaries
sufficient to provide reasonable assurance that:
(a)
transactions are executed in accordance with management's general and specific
authorisations;

(b)
transactions are recorded as necessary to (1) permit preparation of financial
statements in accordance with International Financial Reporting Standards, (2)
maintain books, records and accounts in relation to the performance of the
assets of Prime US REIT and its subsidiaries which are accurate and fair and
provide sufficient basis for the preparation of financial statements; and

(c)
all necessary announcements can and will be made as and when required by the
Code and the Listing Rules.

3.1.24
Accounting Policies

From the date of constitution of Prime US REIT, Prime US REIT and the Trust
Group Entities have adopted accounting policies which are in conformity with
International Financial Reporting Standards, and such accounting policies have
been applied on a consistent basis and have not been amended or modified since
their adoption;
3.1.25
Intellectual Property

Neither Prime US REIT nor any of the Trust Group Entities owns or possesses any
trademarks, service marks or trade names, or licensing rights for the use of any
trademarks, service marks and trade names (together, "Intellectual Property")
(if any). The Manager, the Trustee, the Manager US Sub, Prime US REIT and the
Trust Group Entities have obtained all permissions and consents for the use of
any Intellectual Property being used, have complied with all obligations and
requirements in the use of such Intellectual Property, have not received any
notice and are not aware of any infringement of or conflict with


537518-4-8594-v7.4
‑ 37 ‑
17-40684037




--------------------------------------------------------------------------------




asserted rights of others with respect to any Intellectual Property and which
non-compliance or infringement would individually or in the aggregate result in
a Material Adverse Effect;
3.1.26
Information Provided

All information provided by or on behalf of the Manager and its directors,
employees and officers to the Joint Bookrunners and Underwriters or their legal
advisers, or to any of the Advisers, Experts or the Reporting Auditors for the
purposes of the Offering (including the Verification Notes) or any of their
respective reports or letters contained or referred to in the Preliminary
Prospectus and the Prospectus or any management representations or documents or
other information requested by the Reporting Auditors or Allen & Gledhill LLP or
DLA Piper LLP (US) or Greenberg Traurig, LLP in connection with the provision of
any comfort letters and with the legal due diligence reports on the Properties
or for the purposes of or in the course of preparation of any application,
request or response to the SGX-ST and the MAS or other regulatory authorities or
set out in or accompanying the applications to the SGX-ST for the listing and
quotation of the Units, or any other purpose related to the Offering, in each
case, as amended, modified or supplemented by any additional material
information provided by or on behalf of the Manager to the Joint Bookrunners and
Underwriters, their legal advisers or any of the Advisers prior to the date of
this Agreement or otherwise superseded by information in the Preliminary
Prospectus and the Prospectus, are:
(a)
true and accurate in all material respects, and not misleading in any material
respect, whether by omission or misstatement in light of the circumstances under
which such statement was made, and no information in connection with the
Offering or otherwise has been withheld by the Manager from the Joint
Bookrunners and Underwriters and their legal or other professional advisers, or
any of the Advisers, the SGX-ST or the MAS; and

(b)
as regards forecasts or estimates, and statements of opinion, belief, intention
or expectation, truly, honestly and reasonably held and given in good faith
after due and careful enquiry;

3.1.27
Marketing Materials

The information, opinions, projections and intentions contained in any Marketing
Material approved by the Manager and distributed or communicated in connection
with the Offering are consistent in all material respects with the information,
opinions, projections and intentions contained in the Preliminary Prospectus and
the Prospectus, are true and accurate and not misleading in any material
respect, and all reasonable enquiries have been made to ascertain or verify the
foregoing, and will comply with all applicable statutory, regulatory and stock
exchanges rules; in particular, the product highlights sheets accompanying each
of the Preliminary Prospectus and Prospectus are prepared in accordance with
applicable laws, regulations and guidelines, including the Guideline No. SFA
13-G13 titled "Guidelines on the Product Highlights Sheet for Offers of Debt
Securities, Hybrid Instruments and Equity Securities" issued


537518-4-8594-v7.4
‑ 38 ‑
17-40684037




--------------------------------------------------------------------------------




by the MAS on 5 February 2016 and the Marketing Materials are prepared in
accordance with Paragraph 19A of the Securities and Futures (Offers of
Investments) (Collective Investment Schemes) Regulations 2005;
3.1.28
Preliminary Prospectus and Prospectus

(a)
The Preliminary Prospectus (as at its date of publication) and the Prospectus
(as of its date of publication and as at each Closing Date) contains and any
amendment or supplement thereto will at their date of publication and each
Closing Date contain, all information that investors and their professional
advisers would reasonably require and reasonably expect to find there, or that
is necessary to enable investors and their investment advisers to make an
informed assessment of the merits and risks of an investment in Prime US REIT,
including without limitation the assets and liabilities, financial position,
performance, profits and losses and prospects of Prime US REIT and its
subsidiaries, and the rights attaching to the Units;

(b)
the Preliminary Prospectus (as at its date of publication) and the Prospectus
(as at its date of publication and each Closing Date) do not, and in the case of
any amendment or supplement to the Prospectus as at the date of its publication
and the Closing Date will not, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

(c)
the statements of intention, opinion, belief or expectation contained in the
Preliminary Prospectus (as at its date of publication) and the Prospectus (as at
its date of publication and the Closing Date) were, and in the case of any
amendment or supplement to the Prospectus at the date of its publication and the
Closing Date will be, honestly and reasonably made or held; and

(d)
all reasonable enquiries have been made to ascertain such facts and to verify
the accuracy of all such statements;

3.1.29
Independent Valuers

The valuers who prepared the valuations in respect of the Properties, as
described in the Preliminary Prospectus and the Prospectus, are independent
valuers with respect to the Sponsor, the Manager, the Manager US Sub, Prime US
REIT and the Trust Group Entities;
3.1.30
Reporting Auditors

The Reporting Auditors who have certified certain financial information of Prime
US REIT and its subsidiaries and delivered their report with respect to the
financial information of Prime US REIT and its subsidiaries (including the
related notes and schedules) included in the Preliminary Prospectus and the
Prospectus, are independent registered public accountants/independent auditors


537518-4-8594-v7.4
‑ 39 ‑
17-40684037




--------------------------------------------------------------------------------




with respect to Prime US REIT and its subsidiaries pursuant to the SFA and duly
licensed under applicable regulatory requirements of Singapore;
3.1.31
Financial and Statistical Information

(a)
The unaudited pro forma financial information of Prime US REIT and its
subsidiaries (including any related notes and schedules) included in both the
Preliminary Prospectus and the Prospectus:

(i)
presents accurately in all material respects the financial condition of Prime US
REIT and its subsidiaries as of the dates indicated and has been prepared in
conformity with International Financial Reporting Standards. The financial data
set forth under the caption "Unaudited Pro Forma Financial Information" in both
the Preliminary Prospectus and the Prospectus fairly and accurately presents in
all material respects, on the basis stated in both the Preliminary Prospectus
and the Prospectus, respectively, the information included therein;

(ii)
has been properly prepared on the basis of the assumptions set out in both the
Preliminary Prospectus and the Prospectus after making the adjustments set out
in the Preliminary Prospectus and the Prospectus (and that such adjustments are
appropriate for the purpose of such preparation); and

(iii)
has been reviewed by the Reporting Auditors; and

(b)
Nothing has come to the attention of the Manager that has caused the Manager to
believe that the statistical and market-related data included in the Preliminary
Prospectus and the Prospectus is not based on or derived from sources that are
reliable and accurate and the Manager has obtained the written consent to the
use of such data from such sources to the extent required;

3.1.32
Forward-Looking Statements

No Forward-Looking Statement contained in the Preliminary Prospectus and the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith. All Forward-Looking Statements and all
forecasts, estimates, expressions of opinion, intention and expectation
contained in the Preliminary Prospectus and the Prospectus are made on
reasonable grounds, are honestly held by the Manager and have been made after
reasonable enquiry and consideration, and all expressions of opinion, intention
and expectation attributed to any person or persons in the Preliminary
Prospectus and the Prospectus are considered by the Manager and its directors to
be fair and not misleading in any material respect. The statements and financial
information (including the assumptions) included in the Preliminary Prospectus
and the Prospectus under the heading "Profit Forecast and Profit Projection"
(together, the "Projections") have been properly compiled, have taken into
account such receivables (including all rental income from the Properties),
payables (including capital expenditures, operating expenses,


537518-4-8594-v7.4
‑ 40 ‑
17-40684037




--------------------------------------------------------------------------------




property taxes and such other payments required to be made in respect of the
Properties as noted in the Title Insurance Exceptions) and other contingent
liabilities (other than those which Prime US REIT and/or the Trust Group
Entities have been indemnified under legally enforceable indemnities provided by
parties other than the Manager, the Manager US Sub, the Trustee, Prime US REIT
or any of the Trust Group Entities) of Prime US REIT for the period from 1
January 2019 to 31 December 2020, and have been prepared in accordance with the
accounting policies set out in the Preliminary Prospectus and the Prospectus and
are presented in accordance with the relevant presentation principles of
International Financial Reporting Standards applied on a consistent basis
throughout the periods involved. All assumptions material to the Projections are
fairly and accurately described in the Preliminary Prospectus and the
Prospectus, the assumptions used in the preparation of the Projections are
appropriate and reasonable, there are no facts or any assumptions known to the
Manager and its directors which have not been taken into account in preparing
the Projections and which could reasonably be expected to have, individually or
in aggregate, a material adverse effect on the Projections, and the Manager and
its directors are not aware of any business, economic or industry developments
inconsistent in any material respect with the assumptions underlying the
Projections. Without prejudice to the generality of the foregoing, the Manager
discussed the Projections with the Reporting Auditors and the Manager does not
disagree with the opinion of the Reporting Auditors expressed in their reports
contained in the Preliminary Prospectus and the Prospectus;
3.1.33
Working capital

(i) Prime US REIT and the Trust Group Entities do not have any capital
commitment which is sufficiently material to merit disclosure in the Preliminary
Prospectus and the Prospectus but is not so disclosed; and (ii) taking into
account the net proceeds to be received by Prime US REIT from the Offering and
the application of such proceeds in the manner stated in the section of the
Preliminary Prospectus and the Prospectus under the heading "Use of Proceeds",
the available cash balance of Prime US REIT and the cash flow expected to be
generated from operations after the Listing Date, the Manager believes that the
working capital available to Prime US REIT and its subsidiaries is and will be
sufficient for the present working capital requirements of the Prime US REIT and
its subsidiaries and in any event for at least 12 months from the close of the
Offering;
3.1.34
No indebtedness

Save as disclosed in the Preliminary Prospectus and the Prospectus, none of the
Manager, the Manager US Sub, Prime US REIT or any of the Trust Group Entities
has any capital commitment, guarantees or other contingent liabilities and is,
or has been party to any unusual, long term or onerous commitments, contracts or
arrangements not in the ordinary and usual course of business;
3.1.35
Collective Investment Scheme



537518-4-8594-v7.4
‑ 41 ‑
17-40684037




--------------------------------------------------------------------------------




Prime US REIT has been duly authorised by the MAS as a collective investment
scheme which is a real estate investment trust pursuant to Section 286 of the
SFA and in accordance with the Code and the Property Funds Appendix;
3.1.36
Announcements

All statements of fact contained in any public announcements required for the
purposes of the Offering in relation to the Offering made by or on behalf of
entities within the KBS Group or by the Manager or the Sponsor or their
respective Affiliates are true and accurate in all material respects and not
misleading in any material respect;
3.1.37
Eligibility-to-list letter

Prime US REIT has received the ETL Letter from the SGX-ST for the Listing and
all necessary copies of the Prospectus will be delivered to the SGX-ST pursuant
to such letter;
3.1.38
Registration of Prospectus

A copy of the Prospectus in agreed form (duly signed by or on behalf of the
directors of the Manager) will be registered as a prospectus with the MAS in
accordance with Section 296 of the SFA on the date hereof together with all
other documents required by law or the MAS to be filed or accompanying the
Prospectus at the time of registration;
3.1.39
No Broker's Fees

Neither the Manager nor any of its Affiliates or any person acting on their
behalf has paid or agreed to pay to any person any compensation for soliciting
another to subscribe or purchase any securities of Prime US REIT (except as
contemplated by this Agreement, the Singapore Offer Agreement or as disclosed in
the Preliminary Prospectus and the Prospectus);
3.1.40
Taxes

Other than real property transfer taxes and nominal stamp duty, there are no
stamp duties or other issuance or transfer, capital gains, income and
withholding taxes or duties or other similar taxes, fees or charges required to
be paid in connection with the execution, delivery and performance of any of the
Transaction Documents or the issuance or the sale of the Offering Units under
this Agreement and the Singapore Offer Agreement; save as disclosed above and in
the Preliminary Prospectus and the Prospectus, none of the Properties or
properties and assets of the Manager, the Manager US Sub, Prime US REIT or any
of the Trust Group Entities will be subject to any taxes or duties or similar
fees or charges in connection with the transactions to be performed under the
Transaction Documents. Each of the Manager, the Manager US Sub, Prime US REIT
and the Trust Group Entities has complied with all applicable laws and
regulations in respect of the payment of taxes;
3.1.41
Distributions



537518-4-8594-v7.4
‑ 42 ‑
17-40684037




--------------------------------------------------------------------------------




Save as disclosed in the Preliminary Prospectus or the Prospectus, none of Prime
US REIT or any of the Trust Group Entities is prohibited by applicable law or by
any contractual obligation or contractual restriction, directly or indirectly,
from paying any dividends or from making any other distribution on its income or
its capital, or from repaying any loans or advances to it and the Manager is not
prohibited by applicable law or by any contractual obligation or contractual
restriction from declaring any distributions on Prime US REIT's income in
accordance with the Trust Deed. No authorisation, approval or consent of any
governmental authority or agency of such jurisdiction is required to effect
distributions by Prime US REIT or any of the Trust Group Entities and such
distributions may be converted into foreign currency and freely transferred out
of such jurisdiction;
3.1.42
No Undisclosed Relationships

Other than as disclosed in both the Preliminary Prospectus and the Prospectus:
(a)
none of the Manager (as manager of Prime US REIT), the Manager US Sub, the
Trustee (as trustee of Prime US REIT), Prime US REIT, any of the Trust Group
Entities is a party to any transaction entered into other than on normal
commercial terms; and

(b)
no transaction exists between (1) the Manager (as manager of Prime US REIT), the
Manager US Sub, Prime US REIT, the Trustee (as trustee of Prime US REIT), any of
the Trust Group Entities and (2) any of the entities within the Keppel Group
and/or the KBS Group and any interested party (as such term is defined in the
Code) with regard to the business, undertakings, assets or properties (including
the Properties) of Prime US REIT or any of the Trust Group Entities or
otherwise,

which is required to be described in the Preliminary Prospectus and the
Prospectus pursuant to the SFA;
3.1.43
Material Contracts

Neither the Manager, the Manager US Sub, Prime US REIT or any of the Trust Group
Entities is party to, or affected by, any agreement, arrangement or obligation
entered into not in the ordinary course of business that is material in the
context of the Offering, or of the financial condition, prospects, earnings,
business, undertakings, assets or properties of Prime US REIT and its
subsidiaries, taken as a whole (including for the avoidance of doubt, the
Properties) which is not disclosed in the Preliminary Prospectus and the
Prospectus;
3.1.44
No Material Adverse Change

Except as disclosed in both the Preliminary Prospectus and the Prospectus, since
the date of constitution of Prime US REIT:
(a)
there has not been any change or a development involving a prospective change in
the capital or long-term debt of Prime US REIT and/or any of



537518-4-8594-v7.4
‑ 43 ‑
17-40684037




--------------------------------------------------------------------------------




the Trust Group Entities, or any distribution of any kind declared, set aside
for payment, paid or made by Prime US REIT and/or any of the Trust Group
Entities on any class of capital, or any change having a Material Adverse
Effect, or any development involving a prospective change which will have a
Material Adverse Effect (including without limitation, having sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labour
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority); and
(b)
neither Prime US REIT nor any of the Trust Group Entities have entered into any
transaction that is material in the context of the Offering or incurred any
liability or obligation, direct or contingent, that is material in the context
of the Offering;

3.1.45
No Registration

None of the Manager or any of its Affiliates (which for the avoidance of doubt,
includes the Unit Lender), or any person acting on its or their behalf (which,
for the avoidance of doubt, shall not include any Joint Bookrunner and
Underwriter) has, directly or indirectly, made or will make offers or sales of
any security, or has solicited or will solicit offers to buy, any security under
circumstances that would require registration of the Units under the Securities
Act. No registration under the Securities Act is required for the offer and sale
of the Units to or by the Joint Bookrunners and Underwriters in the manner
contemplated herein and in the Preliminary Prospectus and the Prospectus;
3.1.46
AIFMD Compliance

The Manager has complied with all necessary requirements and formalities in the
United Kingdom as required for purposes of the Offering pursuant to the AIFMD,
as transposed into the laws of the United Kingdom, for the offering of Offering
Units to eligible investors in the United Kingdom;
3.1.47
No Directed Selling Efforts and No General Solicitation

Prime US REIT is a "foreign issuer" (as defined in Regulation S), and none of
the Manager, Prime US REIT nor any of their respective Affiliates (which for the
avoidance of doubt, includes the Unit Lender) nor any person acting on its or
their behalf (which, for the avoidance of doubt, shall not include any Joint
Bookrunner and Underwriter, concerning whom no representation is made) has
engaged or will engage in any "directed selling efforts" (within the meaning of
Regulation S) with respect to the Units and there will be no general
solicitation or advertising (as defined in Regulation D) in the United States;
3.1.48
No SUSMI

The Manager reasonably believes that there is "no substantial U.S. market
interest" (as defined in Regulation S) in the Units or any security in the same
class or series as the Units;


537518-4-8594-v7.4
‑ 44 ‑
17-40684037




--------------------------------------------------------------------------------




3.1.49
Accredited Investor

The Manager reasonably believes that the US Trusts are each an "accredited
investor" as defined in Rule 501 of Regulation D under the Securities Act.
Accordingly, the Manager reasonably believes:
(a)
each US Trust is a trust, which total assets in excess of US$5,000,000, not
formed for the specific purpose of acquiring the Units offered; and

(b)
the purchase by each US Trust has been directed by a sophisticated person with
such knowledge and experience in financial business matters that he is capable
of evaluating the merits and risks of the prospective investment.

3.1.50
No Integration.

Within the preceding six months, none of the Manager, Prime US REIT nor any of
their respective Affiliates (which for the avoidance of doubt, includes the Unit
Lender) nor any person acting on its or their behalf (which, for the avoidance
of doubt, shall not include any Joint Bookrunner and Underwriter, concerning
whom no representation is made) has offered or sold to any person any Units or
any securities of the same or a similar class as the Units in a manner that is
or would be integrated with the sale of the Offering Units and would require the
Offering Units to be registered under the Securities Act;
3.1.51
Investment Company Act

Prime US REIT is not, and as a result of the Offering or the receipt or
application of the proceeds thereof will not be, an "investment company" as
defined in the U.S. Investment Company Act of 1940, as amended;
3.1.52
Compliance with the US Tax Code

(a)
The Parent US REIT's current organization and its current and anticipated
investments and plan of operations as disclosed in the Preliminary Prospectus
and the Prospectus will enable it to meet the requirements for qualification and
taxation as a "real estate investment trust" pursuant to sections 856 through
860 of the US Tax Code;

(b)
each of the Property-Tier US LLCs' current organization and its current and
anticipated investments and plan of operations as disclosed in the Preliminary
Prospectus and the Prospectus will enable each of them to elect to be a U.S.
REIT if such election is desirable in the opinion of the Parent US REIT's board
of directors, and upon such election, will meet the requirements for
qualification and taxation as a "real estate investment trust" pursuant to
sections 856 through 860 of the US Tax Code;

3.1.53
All tax rulings obtained

Save for the Tax Rulings and confirmations sought from IRAS on the continued
validity of such Tax Rulings, the Manager has not (through its tax advisers or


537518-4-8594-v7.4
‑ 45 ‑
17-40684037




--------------------------------------------------------------------------------




otherwise) and is not required to obtain any material tax rulings from the IRAS
or the IRS for the taxation structure of Prime US REIT as described in the
Preliminary Prospectus and the Prospectus, and the Tax Rulings have not been
withdrawn or materially and adversely amended;
3.1.54
Compliance with Laws

Each of the Preliminary Prospectus and the Prospectus contains all particulars
and information required by, and is in compliance with, and each of Prime US
REIT, the Trust Group Entities, the Manager and the Manager US Sub are in
compliance with all applicable provisions of the SFA, the Code, the CIS
Regulations, the Listing Rules and all other requirements of the SGX-ST, the MAS
and, except as would not individually or in the aggregate have a Material
Adverse Effect, all other applicable statutes, governmental regulations and
laws;
3.1.55
Use of proceeds

The statements in the section of the Preliminary Prospectus and the Prospectus
titled "Use of Proceeds" fairly and accurately describe the intended use of
proceeds of the Offering and the Manager will apply such proceeds in the manner
stated therein;
3.1.56
Section 309B of the SFA

The Manager has notified the SGX-ST and the Joint Bookrunners and Underwriters,
in compliance with Section 309B of the SFA, that the Offering Units, the
Cornerstone Units, the KBS Units and the Over-Allotment Units to be issued
pursuant to the Offering shall be prescribed capital markets products (as
defined in the Securities and Futures (Capital Markets Products) Regulations
2018 of Singapore) and Excluded Investment Products (as defined in MAS Notice
SFA 04-N12: Notice on the Sale of Investment Products and MAS Notice FAA-N16:
Notice on Recommendations on Investment Products);
3.1.57
No unlawful payments

Neither the Manager, the Manager US Sub, Prime US REIT, any of the Trust Group
Entities, nor any director or officer of the Manager, the Manager US Sub, Prime
US REIT and the Trust Group Entities, nor, to the knowledge of the Manager, any
of their respective employees, agents, Affiliates or other persons associated
with or acting on behalf of any of the foregoing has (i) used any funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made, offered to make, agreed, requested, received,
authorized, or taken an act in furtherance of any direct or indirect unlawful
payment or benefit to any foreign or domestic government or regulatory official
or employee, including officials and employees of any government-owned or
controlled entity or of a public international organisation, any political party
or party official or candidate for political office, any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or any other person; or (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, any applicable law or regulation implementing the OECD Convention


537518-4-8594-v7.4
‑ 46 ‑
17-40684037




--------------------------------------------------------------------------------




on Combating Bribery of Foreign Public Officials in International Business
Transactions, the Bribery Act 2010 of the United Kingdom, or any other
applicable anti-bribery or anti-corruption law (collectively, the "Anti­ Bribery
Laws"). Except as otherwise disclosed, no action, suit, proceeding,
investigation (where the subject of the investigation has knowledge or reason to
know of such investigations), or other written inquiry by or before any court or
governmental or regulatory agency, authority or body or any arbitrator involving
the Manager, the Manager US Sub, Prime US REIT, any of the Trust Group Entities
with respect to Anti-Bribery Laws is pending or, to the knowledge of the
Manager, threatened. The Manager, the Manager US Sub, Prime US REIT and the
Trust Group Entities have instituted, and maintain and enforce, policies,
procedures and controls designed to promote and ensure compliance with all
applicable Anti-Bribery Laws;
3.1.58
No conflicts with Sanctions Laws

Neither the Manager, the Manager US Sub, Prime US REIT, the Trust Group Entities
nor any of their respective directors or officers, nor, to the knowledge of the
Manager, any of their respective employees, agents, Affiliates or other persons
acting on behalf of the foregoing is currently the subject or the target of any
sanctions administered or enforced by the U.S. Government, (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury ("OFAC") or the U.S. Department of State and including, without
limitation, the designation as a "specially designated national" or "blocked
person"), the United Nations Security Council ("UNSC"), the European Union or
any of its Member States, Her Majesty's Treasury ("HMT") or other relevant
sanctions authority (collectively, "Sanctions"), nor is the Manager, the Manager
US Sub, Prime US REIT or any of the Trust Group Entities located, organized or
resident in a country or territory that is the subject or the target of
Sanctions, including, without limitation, Cuba, Iran, North Korea, Crimea region
of Ukraine and Syria (each, a "Sanctioned Country"); and the Manager, the
Manager US Sub, Prime US REIT and the Trust Group Entities will not directly or
indirectly use, or authorize any other person to use, the proceeds of the
offering of the Offering Units hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or the
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that causes any of the Joint
Bookrunners and Underwriters to violate the Sanctions. The Manager, the Manager
US Sub, Prime US REIT and the Trust Group Entities have not, and to the
knowledge of the Manager, none of the directors, officers, employees, agents and
Affiliates of the foregoing have engaged in, directly or indirectly, any
dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country, or that otherwise violates Sanctions; and
3.1.59
Compliance with Money Laundering Laws

The operations of the Manager, the Manager US Sub, Prime US REIT and the Trust
Group Entities are and have been conducted at all times in compliance


537518-4-8594-v7.4
‑ 47 ‑
17-40684037




--------------------------------------------------------------------------------




with applicable financial recordkeeping and reporting requirements, including
those of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the applicable money laundering and terrorism financing statutes of all
jurisdictions where the Manager, the Manager US Sub, Prime US REIT and the Trust
Group Entities conducts business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental or regulatory agency (collectively, the "Anti­Money
Laundering and Anti-Terrorism Financing Laws") and no action, suit, proceeding,
investigation (where the subject of the investigation has knowledge or reason to
know of such investigations), or other written inquiry by or before any court or
governmental or regulatory agency, authority or body or any arbitrator involving
the Manager, the Manager US Sub, Prime US REIT and the Trust Group Entities with
respect to the Anti-Money Laundering and Anti-Terrorism Financing Laws is
pending or, to the knowledge of the Manager, threatened.
3.2
Representations and warranties of the Sponsor

The Sponsor severally represents and warrants to and agrees with each Joint
Bookrunner and Underwriter as set forth in this Clause 3.2, and accepts that the
Joint Bookrunners and Underwriters are entering into this Agreement and the
Repayment Side Letter in reliance upon each such representation, warranty and
undertaking:
3.2.1
Organisation of Sponsor and its respective subsidiaries

(a)
The Sponsor has been duly organised and is validly existing as a corporation
under the laws of Singapore with full power and authority to enter into and
perform any of the Transaction Documents to which it is a party and to own or
lease, as the case may be, and to operate its assets and properties and conduct
its business as described in the Preliminary Prospectus and the Prospectus;

(b)
KBS REIT Properties III has been duly organised and is validly existing as a
limited liability company under the laws of the State of Delaware with full
power and authority and has obtained all approvals, licenses, authorisations and
consents to enter into and perform any of the Transaction Documents to which it
is a party;

(c)
To the best of the Sponsor's knowledge after due and careful inquiries, the US
Asset Manager has been duly organised and is validly existing as a limited
liability company under the laws of the State of Delaware with full power and
authority and has obtained all approvals, licenses, authorisations and consents
to enter into and perform any of the Transaction Documents to which it is a
party;

(d)
The Sponsor and KBS REIT Properties III have not taken any action, nor to the
knowledge of the Sponsor have any other steps been taken or legal proceedings
started or threatened against the Sponsor and/or KBS REIT Properties III for
their winding up or dissolution, or for either of them to enter into any
arrangement or composition for the benefit of creditors, or for the appointment
of a receiver,



537518-4-8594-v7.4
‑ 48 ‑
17-40684037




--------------------------------------------------------------------------------




administrative receiver, provisional liquidator, trustee or similar officer for
any of them, or any of their interests, properties, revenues or assets;
(e)
To the best of the Sponsor's knowledge after due and careful inquiries, the US
Asset Manager has not taken any action, nor have any other steps been taken or
legal proceedings started or threatened against the US Asset Manager for its
winding up or dissolution, or for it to enter into any arrangement or
composition for the benefit of creditors, or for the appointment of a receiver,
administrative receiver, provisional liquidator, trustee or similar officer for
it, or any of its interests, properties, revenues or assets;

3.2.2
Transaction Documents

Each of the Transaction Documents to which the Sponsor or entities within the
KBS Group are a party to has been duly authorised, executed and delivered by the
Sponsor and the respective entity within the KBS Group, and each of those
Transaction Documents to be entered into by the Sponsor or entities within the
KBS Group on the Listing Date will, when executed and delivered by such party,
constitute such parties' valid and legally binding agreements, enforceable in
accordance with their terms (subject to bankruptcy, insolvency and similar laws
of general applicability relating to or affecting creditors’ rights and to
general principles of equity) and each of such Transaction Documents has not
been amended or supplemented other than as disclosed in the Preliminary
Prospectus and the Prospectus. Each of the Transaction Documents which has been
entered into by the Sponsor or entities within the KBS Group are in full force
and effect and there are no material breaches or defaults of these agreements on
the part of the Sponsor, and to the Sponsor's knowledge, the counterparties to
these agreements. To the knowledge of the Sponsor, there is no reason why the
transactions described in the Transaction Documents (as applicable) would not be
consummated;
3.2.3
No conflicts

None of the execution and delivery of any of the Transaction Documents to which
the Sponsor or entities within the KBS Group are a party to, the consummation of
any of the transactions contemplated herein or therein or the fulfilment of the
terms hereof or thereof or any other event, constitutes or will constitute an
event which entitles any person to require the redemption, repurchase or
repayment of any indebtedness of the Sponsor, or will conflict with, result in a
breach or violation or imposition of any lien, charge or encumbrance upon any
asset or property belonging to the Sponsor, whether with the passage of time or
giving of notice or otherwise, in each case pursuant to:
(a)
its Constitution, bylaws or other constitutive documents;

(b)
the terms of any Document to which the Sponsor is a party or bound or to which
its assets or properties are subject; or

(c)
any statute, law, rule, regulation, judgment, order or decree applicable to the
Sponsor of any court, regulatory body, administrative agency,



537518-4-8594-v7.4
‑ 49 ‑
17-40684037




--------------------------------------------------------------------------------




governmental body, arbitrator or other authority having jurisdiction over the
Sponsor or any of its assets and properties, as applicable,
except in the case of paragraphs (b) and (c) only, where such conflict, breach,
violation or imposition would not, individually or in the aggregate, have a
Material Adverse Effect or a material adverse effect on the Sponsor's
performance of this Agreement;
3.2.4
No Consents

No consent, approval, authorisation, licence, filing with or order of any court
or governmental agency or body (including any consent, approval or authorisation
of shareholders of the Sponsor) is required by the Sponsor in connection with
the transactions contemplated by this Agreement or any of the Transaction
Documents to which the Sponsor is a party (including, without limitation, the
execution, delivery and performance thereof), except such as have been obtained
and disclosed in the Preliminary Prospectus and the Prospectus and all such
consents, approvals, authorisations, licences, filings with or orders of any
court or governmental agency or body, as the case may be, are in full force and
effect and to the extent that the same is subject to any conditions that are
required to be complied with or fulfilled on or before the First Closing Date,
that such conditions have been or will be complied with and fulfilled, save for
such consents, approvals, authorisations, licences, filings or orders, the lack
of which, or failure to comply or fulfil do not, individually or in the
aggregate, give rise to a Material Adverse Effect or a material adverse effect
on the Sponsor's performance of this Agreement;
3.2.5
No Violation

Neither the Sponsor is in, nor is the Sponsor aware of any fact or circumstance
that may give rise to a, violation or default of the terms of:
(a)
any provision of its Constitution, bylaws or other constitutive documents;

(b)
any Document to which it is a party or bound or to which its assets or
properties is subject; or

(c)
any statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over it or any of its assets or properties, as
applicable,

except in the case of paragraphs (b) and (c) only, where such event, violation
or default would not, individually or in the aggregate, have a Material Adverse
Effect or a material adverse effect on the Sponsor's performance of this
Agreement;
3.2.6
No Proceedings

No action, suit or litigation, arbitration, investigation or administrative
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Sponsor and its assets and properties is pending


537518-4-8594-v7.4
‑ 50 ‑
17-40684037




--------------------------------------------------------------------------------




or, as far as the Sponsor is aware, threatened and to its knowledge, no event
has occurred which could reasonably be expected to give rise to any such
proceedings that would reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect or a material adverse effect on the Sponsor's
performance of this Agreement, and no order has been made or resolution passed
and no petition has been presented for the winding-up of the Sponsor or for the
appointment of an administrator, provisional supervisor, provisional liquidator
or analogous officer;
3.2.7
No immunity

None of the Sponsor, the entities within the KBS Group, their properties, assets
or revenues (including, without limitation, the Properties) are entitled to any
right of immunity on the grounds of sovereignty from any legal action, suit or
proceeding, from set-off or counterclaim, from the jurisdiction of any court,
from services of process, from attachment prior to or in aid of execution of
judgment;
3.2.8
No Stabilisation

Neither the Sponsor nor any person acting on its behalf (other than the
Stabilising Manager or any of its Affiliates or other persons acting on behalf
of the Stabilising Manager) has taken, directly or indirectly, any action
designed to cause or which has constituted or which might reasonably be expected
to cause or result, under any applicable law or regulation or otherwise, in the
stabilisation or manipulation of the price of any security of Prime US REIT
(including options in respect of the Units and other securities which are
convertible into or exchangeable for those Units and any associated securities)
to facilitate the sale or resale of the Units, or which would or might otherwise
be reasonably expected to constitute stabilising action or the purpose of which
is to create actual, or apparent, active trading in, false or misleading
impression as to the market in or value of the Units or to stabilise, manipulate
or raise the price of the Units;
3.2.9
Information Provided on the KBS Group

All information provided, or documents provided, disclosed or made available
from time to time by the Sponsor, the entities within the KBS Group, and their
directors, officers and employees in relation to the KBS Group only to the Joint
Bookrunners and Underwriters or their legal advisers, or to any of the Advisers,
Experts or the Reporting Auditors for the purposes of the Offering (including
the Verification Notes) or any of their respective reports or letters contained
or referred to in the Preliminary Prospectus and the Prospectus or any
management representations or documents or other information requested by the
Reporting Auditors or Allen & Gledhill LLP or DLA Piper LLP (US) or Greenberg
Traurig, LLP in connection with the provision of any comfort letters and in
connection with the legal due diligence reports on the Properties or for the
purposes of or in the course of preparation of any application, request or
response to the SGX-ST and the MAS or other regulatory authorities or set out in
or accompanying the applications to the SGX-ST for the listing and quotation of
the Units, or any other purpose related to the Offering, in each case, as


537518-4-8594-v7.4
‑ 51 ‑
17-40684037




--------------------------------------------------------------------------------




amended, modified or supplemented by any additional material information
provided by or on behalf of either Sponsor to the Joint Bookrunners and
Underwriters, their legal advisers or any of the Advisers prior to the date of
this Agreement or otherwise superseded by information in the Preliminary
Prospectus and the Prospectus, are:
(a)
true and accurate in all material respects, and not misleading in any material
respect, whether by omission or misstatement in light of the circumstances under
which such statement was made; and

(b)
as regards forecasts or estimates, and statements of opinion, belief, intention
or expectation, truly, honestly and reasonably held and given in good faith
after due and careful enquiry;

3.2.10
Preliminary Prospectus and Prospectus

In relation to information relating to the Sponsor, the Preliminary Prospectus
(as at its date of publication) and the Prospectus (as at its date of
publication and each Closing Date) are true and accurate in all material
respects, and not misleading in any material respect, whether by omission or
misstatement in light of the circumstances under which such statement was made,
and in the case of any amendment or supplement to the Prospectus as at the date
of its publication and the Closing Date will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
3.2.11
No Registration

Neither the Sponsor nor any of its Affiliates (which for the avoidance of doubt,
includes the Unit Lender) nor any person acting on any of their behalf (which,
for the avoidance of doubt, shall not include any Joint Bookrunner and
Underwriter) has, directly or indirectly, made or will make offers or sales of
any security, or has solicited or will solicit offers to buy, any security under
circumstances that would require registration of the Units under the Securities
Act;
3.2.12
No Directed Selling Efforts

Neither the Sponsor nor any of its Affiliates (which for the avoidance of doubt,
includes the Unit Lender) nor any person acting on any of their behalf (which,
for the avoidance of doubt, shall not include any Joint Bookrunner and
Underwriter, concerning whom no representation is made) has engaged or will
engage in any "directed selling efforts" (within the meaning of Regulation S)
with respect to the Units;
3.2.13
No SUSMI

The Sponsor reasonably believes that there is no "substantial US market
interest" (as defined in Regulation S) in the Units or any security in the same
class or series of the Units;


537518-4-8594-v7.4
‑ 52 ‑
17-40684037




--------------------------------------------------------------------------------




3.2.14
No unlawful payments

None of the Sponsor or any of the entities within the KBS Group nor any of their
directors or officers nor, to the knowledge of the Sponsor, any employee of the
Sponsor or the entities within the KBS Group or any agent, Affiliate or other
person acting on behalf of any of the foregoing has (i) used any funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made, offered to make, agreed, requested, received,
authorized, or taken an act in furtherance of any direct or indirect unlawful
payment or benefit to any foreign or domestic government or regulatory official
or employee, including officials and employees of any government-owned or
controlled entity or of a public international organisation, any political party
or party official or candidate for political office, any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or any other person; or (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, any applicable Anti-Bribery Laws. Except as otherwise disclosed, no
action, suit, proceeding, investigation (where the subject of the investigation
has knowledge or reason to know of such investigations), or other written
inquiry by or before any court or governmental or regulatory agency, authority
or body or any arbitrator involving the Sponsor or the entities within the KBS
Group with respect to Anti-Bribery Laws is pending or, to the knowledge of the
Manager, threatened. The Sponsor and the entities within the KBS Group have
instituted, and maintain and enforce, policies and procedures designed to
promote and ensure compliance with all applicable Anti-Bribery Laws;
3.2.15
No conflicts with Sanctions Laws

None of the Sponsor or any of the entities within the KBS Group nor any of their
directors or officers nor, to the knowledge of the Sponsor, any employee of the
Sponsor or the entities within the KBS Group or any agent, or Affiliate or other
person associated with or acting on behalf of any of the entities within the KBS
Group is currently the subject or the target of any Sanctions, nor is the
Sponsor or any of the entities within the KBS Group located, organized or
resident in a country or territory that is the subject or the target of
Sanctions, including, without limitation, the Sanction Country; and the Sponsor
will not cause the proceeds of the offering of the Offering Units hereunder to
be used, directly or indirectly or to be lent, contributed or otherwise made
available to any subsidiary, joint venture partner or other person or entity (i)
to fund or facilitate any activities of or business with any person that, at the
time of such funding or facilitation, is the subject or the target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that causes any of the Joint Bookrunners
and Underwriters to violate the Sanctions. The Sponsor and the entities within
the KBS Group have not, and to the knowledge of the Sponsor, none of the
directors, officers, employees, agents, and Affiliates acting on behalf of any
of the entities within the KBS Group have engaged in, directly or indirectly,
any dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country, or that otherwise violates Sanctions, and no action, suit,
proceeding, investigation (where the subject of the investigation has knowledge
or reason to know of such


537518-4-8594-v7.4
‑ 53 ‑
17-40684037




--------------------------------------------------------------------------------




investigations), or other written inquiry by or before any court or governmental
or regulatory agency, authority or body or any arbitrator involving the Sponsor
or the entities within the KBS Group with respect to Sanctions is pending or, to
the knowledge of the Sponsor, threatened. The Sponsor and the entities within
the KBS Group have instituted, and maintain and enforce, policies, procedures
and controls designed to promote and ensure compliance with Sanctions;
3.2.16
Compliance with Money Laundering Laws

The operations of the Sponsor and the entities within the KBS Group are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements, including those of the Anti­Money
Laundering and Anti-Terrorism Financing Laws and no action, suit, proceeding,
investigation (where the subject of the investigation has knowledge or reason to
know of such investigations), or other written inquiry by or before any court
involving any of the entities within the KBS Group with respect to the
Anti-Money Laundering and Anti-Terrorism Financing Laws is pending or, to the
knowledge of the Sponsor, threatened.
3.3
Representations and warranties of the Unit Lender

The Unit Lender represents and warrants to and agrees with each Joint Bookrunner
and Underwriter, as follows:
3.3.1
Organisation of the Unit Lender

(a)
The Unit Lender has been duly organised and is validly existing as a limited
liability company under the laws of the State of Delaware and has full legal
right, power and authority and has obtained all approvals, licenses,
authorisations and consents to enter into and perform its obligations under this
Agreement, Unit Lending Agreement and the Lock-up Letter executed by it, and to
carry out the transactions contemplated by them;

(b)
The Unit Lender has not taken any action, nor to the knowledge of the Unit
Lender have any other steps been taken or legal proceedings started or
threatened against the Unit Lender for its winding up or dissolution, or for it
to enter into any arrangement or composition for the benefit of creditors, or
for the appointment of a receiver, administrative receiver, provisional
liquidator, trustee or similar officer for it, or any of its interests,
properties, revenues or assets; and

3.3.2
Execution of Agreements

Each of the Transaction Documents to which the Unit Lender is a party has been
duly authorised, executed and delivered by the Unit Lender, is in full force and
effect and has not been amended or supplemented and each constitute the Unit
Lender's valid and legally binding agreements, enforceable in accordance with
their respective terms (subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity); there shall not have occurred any breach, default or non-


537518-4-8594-v7.4
‑ 54 ‑
17-40684037




--------------------------------------------------------------------------------




compliance by the Unit Lender, and, to the knowledge of the Unit Lender, any of
the parties thereto, of any of their obligations and agreements under such
Transaction Documents to which the Unit Lender is a party. To the knowledge of
the Unit Lender, there is no reason why the transactions as described in the
relevant Transaction Documents to which the Unit Lender is a party would not be
consummated;
3.3.3
No conflicts

None of the execution, delivery and performance of any of the Transaction
Documents to which the Unit Lender is a party to, the consummation of any of the
transactions contemplated herein or therein, the fulfilment of the terms hereof
or thereof or any other event, constitutes or will constitute an event which
entitles any person to require the redemption, repurchase or repayment of any
indebtedness of the Unit Lender, or will conflict with, result in a breach or
violation or imposition of any lien, charge or encumbrance upon any asset or
property belonging to the Unit Lender, whether with the passage of time or
giving of notice or otherwise, in each case pursuant to:
(a)
its Constitution, bylaws or other constitutive documents;

(b)
the terms of any Document to which the Unit Lender is a party or bound or to
which its assets or properties is subject; or

(c)
any statute, law, rule, regulation, judgment, order or decree (including,
without limitation, the Listing Rules) of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority
applicable to the Unit Lender or any of its assets and properties,

except in the case of paragraphs (b) and (c) only, where such conflict, breach,
violation or imposition would not, individually or in the aggregate, have a
Material Adverse Effect or a material adverse effect on the Unit Lender's
performance of this Agreement and the Unit Lending Agreement;
3.3.4
Preliminary Prospectus and Prospectus

The Unit Lender Information contained in the Preliminary Prospectus (as at the
date of its publication) and the Prospectus (as at the date of publication and
the Closing Date) were, and in the case of any amendment or supplement to the
Prospectus at the date of its publication and the Closing Date will be, true and
accurate in all material respects and not misleading in any material respect and
there are no other material facts in relation to the Unit Lender the omission of
which would in the context of the offering and sale of Offering Units pursuant
to the Public Offer and the Placement Tranche, make any statement relating to
the Unit Lender in the Prospectus (and any amendment or supplement to it) or the
Preliminary Prospectus (as at their respective dates) misleading in any material
respect;


537518-4-8594-v7.4
‑ 55 ‑
17-40684037




--------------------------------------------------------------------------------




3.3.5
No consents

No consent, approval, authorisation, licence, filing with or order of any court
or governmental agency or body (including any consent, approval or authorisation
of the member of the Unit Lender) is required by the Unit Lender in connection
with the transactions contemplated by any of the Transaction Documents to which
the Unit Lender is a party (including the execution, delivery and performance
thereof), except such as have been obtained and disclosed in the Preliminary
Prospectus and the Prospectus, and all such consents, approvals, authorisations,
licences, filings with or orders of court or governmental agency of body, as the
case may be, are in full force and effect and to the extent that the same is
subject to any conditions that are required to be complied with or fulfilled on
or before the First Closing Date, that such conditions have been complied with
and fulfilled, except for such consent, approval, authorisation, licence, filing
with or order of any court or governmental agency or body, the lack of which
would not, individually or in the aggregate have a Material Adverse Effect or a
material adverse effect on the Unit Lender's performance of this Agreement and
the Unit Lending Agreement;
3.3.6
No violation

Neither the Unit Lender is in, nor is the Unit Lender aware of any fact or
circumstance that may give rise to, a violation or default of the terms of:
(a)
any provision of its constitutive documents;

(b)
any Document to which it is a party or bound or to which its assets or
properties is subject; or

(c)
any statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over its or any of its assets or properties, as
applicable,

except (with respect to paragraphs (b) and (c) only) for such violation or
default which would not, individually or in the aggregate, have a Material
Adverse Effect and a material adverse effect on the Unit Lender's performance of
this Agreement and the Unit Lending Agreement;
3.3.7
No proceedings

No action, suit or litigation, arbitration, investigation or administrative
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Unit Lender and its assets and properties is
pending or, as far as the Unit Lender is aware, threatened and no event has
occurred which could reasonably be expected to give rise to any such proceedings
that could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect or a material adverse effect on the Unit Lender's
performance of this Agreement and the Unit Lending Agreement, and no order has
been made or resolution passed and no petition has been presented for the
winding-up of the Unit Lender or for the appointment of an


537518-4-8594-v7.4
‑ 56 ‑
17-40684037




--------------------------------------------------------------------------------




administrator, provisional supervisor, provisional liquidator or analogous
officer;
3.3.8
No immunity

None of the Unit Lender or its subsidiaries, properties, assets or revenues
(including, without limitation, the Properties) are entitled to any right of
immunity on the grounds of sovereignty from any legal action, suit or
proceeding, from set-off or counterclaim, from the jurisdiction of any court,
from services of process, from attachment prior to or in aid of execution of
judgment;.
3.3.9
Over-Allotment Units

As at each Option Closing Date, the Unit Lender will have full legal ownership
of the Over­Allotment Units as described in the Preliminary Prospectus and the
Prospectus and the Unit Lender will be entitled to deliver such Over-Allotment
Units to the Stabilising Manager, as agent of the Joint Bookrunners, in
accordance with this Agreement, and the Over-Allotment Units, when (and to the
extent) delivered to the Stabilising Manager, will be fully paid and will be
delivered free from all Encumbrances, and will be freely transferable save as
provided in the Trust Deed and/or as disclosed in the Preliminary Prospectus and
the Prospectus;
3.3.10
No stabilisation

None of the Unit Lender nor any person acting on its behalf (other than the
Stabilising Manager or any of its Affiliates or other persons acting on behalf
of the Stabilising Manager) has taken, directly or indirectly, any action
designed to cause or which has constituted or which might reasonably be expected
to cause or result, under any applicable law or regulation or otherwise, in the
stabilisation or manipulation of the price of any security of Prime US REIT
(including options in respect of the Units and other securities which are
convertible into or exchangeable for those Units and any associated securities)
to facilitate the sale or resale of the Units, or which would or might
reasonably be expected to otherwise constitute stabilising action or the purpose
of which is to create actual, or apparent, active trading in, false or
misleading impression as to the market in or value of the Units or to stabilise,
manipulate or raise the price of the Units;
3.3.11
Unit Lending Agreement

The representations and warranties made by the Unit Lender in the Unit Lending
Agreement are true and correct;
3.3.12
No Registration

None of the Unit Lender nor any person acting on any of its behalf (which, for
the avoidance of doubt, shall not include any Joint Bookrunner and Underwriter)
has, directly or indirectly, made or will make offers or sales of any security,
or has solicited or will solicit offers to buy, any security under


537518-4-8594-v7.4
‑ 57 ‑
17-40684037




--------------------------------------------------------------------------------




circumstances that would require registration of the Units under the Securities
Act. No registration under the Securities Act of the Units is required for the
offer and sale of the Units to the Unit Lender in the manner contemplated herein
and in the Preliminary Prospectus and the Prospectus;
3.3.13
No Directed Selling Efforts

None of the Unit Lender nor any of its Affiliates nor any person acting on any
of their behalf (which, for the avoidance of doubt, shall not include any Joint
Bookrunner and Underwriter, concerning whom no representation is made) has
engaged or will engage in any "directed selling efforts" (within the meaning of
Regulation S) with respect to the Units;
3.3.14
No SUSMI

The Unit Lender reasonably believes that there is no "substantial US market
interest" (as defined in Regulation S) in the Units or any security in the same
class or series of the Units;
3.3.15
No unlawful payments

None of the Unit Lender, its subsidiaries nor any member of the Unit Lender or
its subsidiaries nor, to the knowledge of the Unit Lender, or any agent,
Affiliate, or other person associated with or acting on behalf of the Unit
Lender or its subsidiaries has (i) used any funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made, offered to make, agreed, requested, received, authorized, or taken an
act in furtherance any direct or indirect unlawful payment or benefit to any
foreign or domestic government or regulatory official or employee, including
officials and employees of any government-owned or controlled entity or of a
public international organisation, any political party or party official or
candidate for political office, any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
any other person; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, any applicable Anti-Bribery
Laws. No action, suit, proceeding, investigation (where the subject of the
investigation has knowledge or reason to know of such investigations), or other
written inquiry by or before any court or governmental or regulatory agency,
authority or body or any arbitrator involving the Unit Lender or its
subsidiaries or, to the knowledge of the Unit Lender, its Affiliates with
respect to Anti-Bribery Laws is pending or, to the knowledge of the Unit Lender,
threatened. The Unit Lender has instituted, and maintains and enforces, policies
and procedures designed to promote and ensure compliance with all applicable
Anti-Bribery Laws;
3.3.16
No conflicts with Sanctions Laws

None of the Unit Lender, its subsidiaries nor any member of any of the Unit
Lender or its subsidiaries nor, to the knowledge of the Unit Lender, any agent,
Affiliate, or other person associated with or acting on behalf of the Unit
Lender or its subsidiaries is currently the subject or the target of any
Sanctions, nor is the Unit Lender or its subsidiaries located, organized or
resident in a country or


537518-4-8594-v7.4
‑ 58 ‑
17-40684037




--------------------------------------------------------------------------------




territory that is the subject or the target of Sanctions, including, without
limitation, the Sanction Countries; and the Unit Lender will not directly or
indirectly use, or authorize any other person to use, the proceeds of the
offering of the Over-Allotment Units hereunder, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity: (i) to fund or facilitate any activities of or business with
any person that, at the time of such funding or facilitation, is the subject or
the target of Sanctions, (ii) to fund or facilitate any activities of or
business in any Sanctioned Country or (iii) in any other manner that causes any
of the Joint Bookrunners and Underwriters to violate the Sanctions. None of the
Unit Lender or its subsidiaries has, and to the knowledge of the Unit Lender,
none of its members and Affiliates of the foregoing have engaged in, directly or
indirectly, any dealings or transactions with any person that at the time of the
dealing or transaction is or was the subject or the target of Sanctions or with
any Sanctioned Country, or that otherwise violates Sanctions;
3.3.17
Compliance with Money Laundering Laws

The operations of the Unit Lender and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Anti-Money Laundering and
Anti-Terrorism Financing Laws and no action, suit, proceeding, investigation
(where the subject of the investigation has knowledge or reason to know of such
investigations), or other written inquiry by or before any court or governmental
or regulatory agency, authority or body or any arbitrator involving the Unit
Lender or its subsidiaries with respect to the Anti-Money Laundering and
Anti-Terrorism Financing Laws is pending or, to the knowledge of the Unit
Lender, threatened.
3.4
Repetition of representations and warranties

The representations and warranties of the Manager in Clause 3.1, the Sponsor in
Clause 3.2 and the Unit Lender in Clause 3.3 shall be deemed to be repeated by
the relevant parties as of the Execution Time and at all times up to and
including each Closing Date (including without limitation, the date of the
Repayment Side Letter, the Completion Date and at the time immediately prior to
closing on each Closing Date). As of the date of any amendments or supplements
to the Prospectus prepared by the Manager in accordance with the terms of this
Agreement, the representations and warranties of the Manager in Clause 3.1, of
the Sponsor in Clause 3.2 and of the Unit Lender in Clause 3.3, will be true and
accurate with respect to the Prospectus as so amended or supplemented as if
repeated as at such date.
3.5
Reliance on representations and warranties

Each of the Manager, the Sponsor and the Unit Lender acknowledges, in respect of
itself (and in the case of the Manager, in respect of Prime US REIT), that the
Joint Bookrunners and Underwriters are entering into this Agreement in reliance
on each representation and warranty given by it in this Clause 3.
3.6
Representations and warranties independent



537518-4-8594-v7.4
‑ 59 ‑
17-40684037




--------------------------------------------------------------------------------




Each representation or warranty is to be construed independently and (except
where this Agreement provides otherwise) is not limited by any provision of this
Agreement or any other representation or warranty.
3.7
Officers' Certificates

Any Officers' Certificate signed by any officer of the Manager, the Sponsor
and/or the Unit Lender delivered to the Joint Bookrunners and Underwriters or
their counsel shall be deemed a representation and warranty by the Manager, the
relevant Sponsor and the Unit Lender, as the case may be, to each Joint
Bookrunner and Underwriter as to the matters covered thereby.
4.
UNDERTAKINGS BY THE MANAGER, THE SPONSOR AND THE UNIT LENDER

4.1
Copies of Prospectus

The Manager will furnish to each Joint Bookrunner and Underwriter and counsels
for the Joint Bookrunners and Underwriters, without charge, during the period
referred to in 4.3, such number of copies of the Preliminary Prospectus and the
Prospectus and any amendments and supplements thereto as they may reasonably
request from time to time.
4.2
No amendments

The Manager and the Sponsor undertakes that they will not amend or supplement
the Preliminary Prospectus or Prospectus without the prior written consent of
the Joint Global Coordinators (such consent not to be unreasonably withheld or
delayed) except as required by applicable law or regulation, rule or directive
(including without limitation, the SFA or the Listing Rules) (and in such case,
without prejudice to Clauses 3.1.28, 3.2.10 and 3.3.4 and subject to the prior
agreement of the Joint Bookrunners and Underwriters) as to the contents of the
amendments or supplements. Neither the consent of the Joint Global Coordinators,
nor the delivery by any Joint Bookrunner and Underwriter of any such amendment
or supplement to offerees or investors, shall constitute a waiver of any of the
conditions set forth in Section 4 hereof or waiver of any rights under this
Agreement, including termination rights under Clause 8.
4.3
Notice

If at any time prior to the Closing Date, the Manager, the Sponsor or the Unit
Lender becomes aware that any event has occurred as a result of which:
4.3.1
Representations and Warranties

Any of the representations and warranties given pursuant to Clause 3.1 or Clause
3.2 or Clause 3.3 would be untrue or incorrect as if such representations and
warranties had been made or given at such time; or
4.3.2
Prospectus

(a)
any statement of fact contained in the Preliminary Prospectus or the Prospectus
(as then amended or supplemented) would not be true and accurate in all material
respects or is misleading in any material respect;



537518-4-8594-v7.4
‑ 60 ‑
17-40684037




--------------------------------------------------------------------------------




(b)
the Preliminary Prospectus or the Prospectus (as then amended or supplemented)
would not contain all information investors and their professional advisers
would reasonably require and reasonably expect to find there, or that is
necessary to enable investors and their professional advisers to make an
informed assessment of the merits and risks of an investment in Prime US REIT,
including without limitation the assets and liabilities, financial position,
profits and losses and prospects of Prime US REIT and the Trust Group Entities
and of the rights attached to the Units;

(c)
any information would be omitted from the Preliminary Prospectus or the
Prospectus (as then amended or supplemented) which might be necessary in order
to make the statements in the Preliminary Prospectus or the Prospectus (as then
amended or supplemented and as the case may be) not misleading in any material
respect or which, in the context of the offering and sale of Units pursuant to
the Offering, would be material for disclosure in the Preliminary Prospectus or
the Prospectus (as the case may be); or

(d)
if it shall be necessary to amend or supplement the Prospectus, to comply with
applicable law or regulation, rule or directive (including without limitation,
the SFA, the CIS Regulations, the Code and the Listing Rules) by any
governmental, supervisory or administrative bodies or agencies (including
without limitation the SGX-ST and MAS); or

4.3.3
Breach

Any of the Manager, the Sponsor or the Unit Lender has failed to comply with any
of its undertakings under this Agreement or breached in any material respect an
obligation it has under a Transaction Document, or if any of the conditions set
out in Clauses 7.3 and 7.4 are not, or will not be fulfilled by the First
Closing Date and the relevant Option Closing Date (as the case may be),
then the Manager (on behalf of the Trustee and itself), the Sponsor or the Unit
Lender, as the case may be, will promptly upon becoming aware of such failure:
(i)
notify the Joint Bookrunners and Underwriters of any such event or circumstance
in writing;

(ii)
in the case of the Manager only, subject to the requirements of Clause 4.2, with
respect to Clause 4.3.2 prepare an amendment or supplement that will correct
such statement or omission or effect such compliance;

(iii)
in the case of the Manager only, supply any supplemented or amended Prospectus
to the Joint Bookrunners and Underwriters, and the counsel for the Joint
Bookrunners and Underwriters without charge in such quantities as they may
reasonably request; and

(iv)
take such other steps as may be reasonably requested by the Joint Bookrunners
and Underwriters to publicise the same.



537518-4-8594-v7.4
‑ 61 ‑
17-40684037




--------------------------------------------------------------------------------




Without prejudice to the generality of this Clause 4.3, each of the Manager, the
Sponsor and the Unit Lender undertakes to the Joint Bookrunners and Underwriters
that they will not knowingly do or omit to do any act or thing which would
render any of the warranties, agreements, or undertakings given pursuant to
Clause 3 of this Agreement to be untrue or incorrect, or breached.
4.4
Qualifications

The Manager (on behalf of Prime US REIT) will arrange, if necessary, for the
qualification of the Units for sale by the Joint Bookrunners and Underwriters
under the laws of such jurisdictions as the Manager (on behalf of Prime US REIT)
and the Joint Bookrunners and Underwriters may agree and will maintain such
qualifications in effect so long as required for the sale of the Units. However,
in no event shall the Manager be obliged to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Units, in any jurisdiction where it is not now so
subject. The Manager (on behalf of Prime US REIT) will promptly advise the Joint
Bookrunners and Underwriters of the receipt by the Manager of any notification
with respect to the suspension or withdrawal of the qualification of the Units
for subscription or sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose.
4.5
No actions which would require registration of Units

None of the Manager, the Sponsor, the Unit Lender, any of their respective
Affiliates, nor any person acting on its or their behalf (which, for the
avoidance of doubt, shall not include any Joint Bookrunner and Underwriter)
will, directly or indirectly, make offers or sales of any security, or solicit
offers to buy any security, under circumstances that would require the
registration or (subject to Clause 4.4) qualification of the Units in any
jurisdiction outside Singapore, including registration under the Securities Act.
4.6
No directed selling efforts

None of the Trustee, the Manager, the Sponsor, the Unit Lender or any of their
Affiliates, nor any person acting on its or their behalf (which for the
avoidance of doubt, shall not include any Joint Bookrunner and Underwriter) will
engage in any "directed selling efforts" (within the meaning of Regulation S)
with respect to the Units.
4.7
Listing, clearance and settlement

The Manager will:
4.7.1
Cause Listing

Use its best endeavours to cause the Listing of the Units from 2 p.m. on the
First Closing Date, and will procure that any conditions in the ETL Letter that
are required to be complied with and fulfilled before the First Closing Date,
are so complied with and fulfilled;
4.7.2
Maintain Listing



537518-4-8594-v7.4
‑ 62 ‑
17-40684037




--------------------------------------------------------------------------------




Use its best endeavours to maintain such Listing and if it is unable to do so,
having used such endeavours, the Manager shall use all reasonable endeavours to
obtain and maintain a listing for the Units on one or more other alternative
stock exchanges as the Manager (on behalf of Prime US REIT), with the approval
of the Joint Bookrunners and Underwriters may decide; and
4.7.3
Clearance and Settlement

Co-operate with the Joint Bookrunners and Underwriters and use its best
endeavours to cause the Units to become eligible for clearance and settlement
through CDP from the First Closing Date.
4.8
Lock-ups

4.8.1
Each of the Manager, KBS REIT III, KBS REIT Holdings III, KBS LP III and KBS
REIT Properties III, severally agrees to execute and deliver, to the Joint
Bookrunners and Underwriters their respective Lock-up Letters and to comply with
and procure the compliance with the same.

4.8.2
Each of the Manager and the Sponsor severally agrees to procure the execution
and delivery to the Joint Bookrunners and Underwriters of the Lock-up Letter by
KBS REIT III, KBS REIT Holdings III, KBS LP III and KBS REIT Properties III.

4.9
Further undertakings

Each of the Manager, the Sponsor and the Unit Lender undertakes and covenants as
follows:
4.9.1
to not amend any of the terms of the KBS Subscription Agreement without the
written consent of all the Joint Global Coordinators (such consent not to be
unreasonably withheld or delayed);

4.9.2
(in the case of the Manager only) to not waive any breach by KBS REIT Properties
III of the terms of the KBS Subscription Agreement without the written consent
of all the Joint Global Coordinators (such consent not to be unreasonably
withheld or delayed);

4.9.3
to not terminate the KBS Subscription Agreement or take any action which might
jeopardise the existence, or enforceability of any of the terms, of the KBS
Subscription Agreement without the written consent of all the Joint Global
Coordinators (such consent not to be unreasonably withheld or delayed);

4.9.4
that it shall not breach any of its obligations and it shall duly and promptly
perform its obligations under this Agreement and each of the Transaction
Documents to which it is a party, and (in the case of the Manager only) to
procure the performance of the relevant entities' obligations under the
Portfolio Sale and Purchase Agreement;

4.9.5
(in the case of the Manager only) to procure that non-voting, fixed coupon
preferred stock shall be issued by the Parent US REIT to more than 100
individuals who shall not be related to the Manager, the Sponsor or their



537518-4-8594-v7.4
‑ 63 ‑
17-40684037




--------------------------------------------------------------------------------




respective Affiliates no later than 30 January 2020, and to procure that as of
the First Closing Date:
(a)
all units of ownership interest of each of the Property-Tier US LLCs (except for
Prime US-222 Main, LLC) shall be held by the Lower-Tier US LLC;

(b)
all units of ownership interest of Prime US-222 Main, LLC shall be held by Prime
US-Acquisition I, LLC;

(c)
all units of ownership interest of Prime US-Acquisition I, LLC shall be held by
Prime US Properties, LLC;

(d)
all units of ownership interest of each of Prime US Properties, LLC and the
Lower-Tier US LLC shall each be held by the Mid-Tier US LLC;

(e)
all units of ownership interest of the Mid-Tier US LLC shall be held by the
Upper-Tier US LLC;

(f)
all units of ownership interest of the Upper-Tier US LLC shall be held by the
Parent US REIT; and

(g)
100% of the voting shares of common stock in the Parent US REIT shall be held by
Singapore Sub 1,

as described in the Preliminary Prospectus and the Prospectus;
4.9.6
(in the case of the Manager only) to procure the issue of the title insurance
policies in the form of the Proforma Title Insurance Policies (which shall
provide coverage for a Property up to the amount of consideration paid or
payable to the applicable Vendor and which shall only be subject the Title
Insurance Exceptions) by the Title Insurance Company;

4.9.7
to promptly notify the Joint Bookrunners and Underwriters of all communications
(written or oral) between the Manager (or any person acting on its behalf,
including any legal counsel) and/or the Sponsor (or any person acting on its
behalf, including any legal counsel) in respect of or relating to Clauses 4.9.1,
4.9.2 and 4.9.3; and

4.9.8
(in the case of the Manager only) to diligently pursue and enforce its rights
under the KBS Subscription Agreement, including without limitation, if requested
by any Joint Bookrunner and Underwriter, claiming for specific performance under
the KBS Subscription Agreement. In pursuing or enforcing its rights under the
KBS Subscription Agreement, the Manager shall act in accordance with the
reasonable instructions of the Joint Bookrunners and Underwriters.



537518-4-8594-v7.4
‑ 64 ‑
17-40684037




--------------------------------------------------------------------------------




4.10
Cornerstone Subscription Agreements

The Manager undertakes and covenants that it:
4.10.1
shall not amend any of the terms of the Cornerstone Subscription Agreements
without the written consent of all the Joint Bookrunners and Underwriters (such
consent not to be unreasonably withheld or delayed);

4.10.2
shall not waive any breach by any Cornerstone Investor of the terms of the
Cornerstone Subscription Agreement without the written consent of all the Joint
Bookrunners and Underwriters (such consent not to be unreasonably withheld or
delayed);

4.10.3
shall not terminate the Cornerstone Subscription Agreements or take any action
which might jeopardise the existence, or enforceability of any of the terms, of
the Cornerstone Subscription Agreements without the written consent of all the
Joint Bookrunners and Underwriters (such consent not to be unreasonably withheld
or delayed;

4.10.4
shall not breach any of its obligations and it shall duly and promptly perform
its obligations under the Cornerstone Subscription Agreements;

4.10.5
shall promptly notify the Joint Bookrunners and Underwriters of all written
communications between the Manager (or any person acting on its behalf,
including any legal counsel) and any Cornerstone Investor (or any person acting
on its behalf, including any legal counsel) in respect of or relating to
amendment or waiver of any terms of the Cornerstone Subscription Agreements or
termination of the Cornerstone Subscription Agreements; and

4.10.6
shall diligently pursue and enforce its rights under the Cornerstone
Subscription Agreements, including without limitation, if requested by any Joint
Bookrunner and Underwriter, claiming for specific performance under the
Cornerstone Subscription Agreements. In pursuing or enforcing its rights under
the Cornerstone Subscription Agreements, the Manager shall act in accordance
with the reasonable instructions of the Joint Bookrunners and Underwriters. The
Manager shall, at the request of the Joint Bookrunners and Underwriters, to the
extent permitted under law, assign its rights under the Cornerstone Subscription
Agreements to the Joint Bookrunners and Underwriters.

4.11
No stabilisation

4.11.1
None of the Manager, the Sponsor and the Unit Lender or any of their respective
Affiliates or any person acting on their behalf (other than the Stabilising
Manager or any of its Affiliates or other persons acting on behalf of the
Stabilising Manager), will take, directly or indirectly, any action designed to
or which has constituted or which might be expected to cause or result, under
any applicable law or regulation or otherwise, in stabilisation or manipulation
of the price of any security of Prime US REIT (including the Units, options in
respect of the Units and other securities which are convertible into or
exchangeable for Units) to facilitate the sale or resale of the Units, or which
would or might otherwise constitute stabilising action or the purpose of which
is to create actual,



537518-4-8594-v7.4
‑ 65 ‑
17-40684037




--------------------------------------------------------------------------------




or apparent, active trading in or to raise the price of the Units. For the
avoidance of doubt, the Stabilising Manager may, on behalf of the Joint
Bookrunners and Underwriters, engage in transactions which stabilise the market
price of the Units.
4.11.2
The Manager:

(a)
will, on the date of this Agreement, execute and deliver the Stabilising Manager
Appointment Letter (such letter to be in form and substance compliant with
applicable law as set out in Schedule 6) to the Stabilising Manager, for the
Stabilising Manager to deliver to the SGX-ST;

(b)
and the Unit Lender will, (i) as soon as practicable before the First Closing
Date, deliver to the Stabilising Manager a list in writing of all its associates
(as defined in Section 4(6) of the SFA and for the purpose of Regulation 3A(8)
of the Securities and Futures (Market Conduct) (Exemptions) Regulations 2006 of
Singapore) as of the date of its notice to the Stabilising Manager (being a date
after the date of this Agreement), and (ii) thereafter, and from time to time up
to the last day on which the Over-Allotment Option may be exercised, deliver to
the Stabilising Manager an updated list of any other persons who become its
associates after the date of the earlier notice to the Stabilising Manager; and

(c)
and the Unit Lender will not, and will procure that its respective associates
(as defined for the purposes of Regulation 3A(8) of the Securities and Futures
(Market Conduct) (Exemptions) Regulations 2006) will not, directly or
indirectly, effect any sell order of the Units through the Stabilising Manager
for the period commencing the date of the commencement of dealing in the Units
on the SGX-ST and expiring on the Option Closing Date.

4.12
Use of Proceeds

The Manager and Prime US REIT will apply the net proceeds from the sale of the
Units as described in the Preliminary Prospectus and the Prospectus and will not
directly or indirectly use such proceeds, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity:
4.12.1
to fund or facilitate any activities of or business with any person that, at the
time of such funding or facilitation, is the subject or the target of the
Sanctions,

4.12.2
to fund or facilitate any activities of or business in any Sanctioned Country,

4.12.3
in any other manner that causes any person, including the Joint Bookrunners and
Underwriters, to violate the Sanctions, or

4.12.4
in any manner that violates Anti-Money Laundering and Anti-Terrorism Financing
Laws or Anti-Bribery Laws,

and the Manager further covenants not to engage, directly or indirectly, in any
other activities that would cause any of the Joint Bookrunners and Underwriters
to violate the Sanctions.


537518-4-8594-v7.4
‑ 66 ‑
17-40684037




--------------------------------------------------------------------------------




4.13
Assistance

The Manager and the Sponsor will co-operate to give all such assistance and
provide all such information as the Joint Bookrunners and Underwriters may
reasonably require in connection with the making and implementation of the
Offering in accordance with the arrangements contemplated by this Agreement.
4.14
No announcements

None of the Manager, the Sponsor and the Unit Lender or any of their respective
affiliates shall make any announcement in relation to the Offering from the
Execution Time up to (and including) the later of the First Closing Date or the
Option Closing Date, if the Over-Allotment Option is exercised, without the
prior approval of the Joint Global Coordinators (such approval not to be
unreasonably withheld or delayed), except where such announcement is required by
applicable law or regulations or the Listing Rules, and in such event, such
announcement shall be made with the prior consultation of the Joint Global
Coordinators. None of the Manager, the Sponsor or their respective Affiliates
shall make any announcement in relation to the Offering for the period from the
date following the First Closing Date or the Option Closing Date, if the
Over-Allotment Option is exercised until the date falling 90 days from the First
Closing Date or the Option Closing Date, if the Over-Allotment Option is
exercised without consulting the Joint Global Coordinators prior to publicising
such announcement. Notwithstanding the foregoing and anything to the contrary in
this Agreement, KBS REIT III may make such disclosures and filings on behalf of
itself and its subsidiaries (including the Unit Lender) as required (upon the
advice of counsel) by U.S. laws and rules and regulations promulgated thereunder
(including the Securities Act and the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated
thereunder).
4.15
Compliance with Laws

The Manager, the Sponsor and the Unit Lender each undertake to comply, in all
material respects, with all the applicable provisions of the SFA, the Code, the
CIS Regulations, the on-going requirements of the relevant laws of the United
Kingdom implementing the AIFMD, the Listing Rules and all other requirements of
the SGX-ST and all other applicable statutes, governmental regulations and laws.
4.16
Selling restrictions

Each of the Manager, the Sponsor and the Unit Lender or their respective
Affiliates has complied and will comply with the restrictions in connection with
the Offering as set forth in the section titled "Plan of Distribution -
Distribution and Selling Restrictions" in the Preliminary Prospectus and the
Prospectus.
4.17
No public offering

None of the Manager, the Sponsor and the Unit Lender or their respective
affiliates will take any action to permit a public offering of the Offering
Units or distribute the Preliminary Prospectus or the Prospectus or any relevant
application forms for the Offering Units or other material relating to the
Offering in any country or jurisdiction


537518-4-8594-v7.4
‑ 67 ‑
17-40684037




--------------------------------------------------------------------------------




except in Singapore or any other country or jurisdiction where such offering or
distribution is permitted.
4.18
Compliance with US Tax Code

The Manager shall act in good faith to cause (i) the Parent US REIT to qualify
as a "real estate investment trust" pursuant to sections 856 through 860 of the
US Tax Code and (ii) in the event that elections are made for any of the
Property-Tier US LLCs to be a U.S. REIT for such entities to qualify as a "real
estate investment trust" pursuant to sections 856 through 860 of the US Tax
Code.
4.19
No competition

None of the Manager, the Sponsor or their respective Affiliates will, from the
date of this Agreement until the earliest of:
4.19.1
90 days from the last Option Closing Date; and

4.19.2
the date this Agreement is terminated in accordance with Clause 8.1,

launch any other real estate-related equity offerings listed on the SGX-ST
(except those which relate to entities or real estate investment trusts or
business trusts which are already listed on the SGX-ST and of which the
constitution of the board of directors are in compliance with the listing rules
of the SGX-ST) which might, in the reasonable opinion of the Joint Bookrunners,
have a material adverse effect on the Offering, and Underwriters, without the
prior written consent of the Joint Bookrunners and Underwriters (such consent
not to be unreasonably withheld or delayed). For the avoidance of doubt, with
respect only to the Sponsor, this provision shall exclude entities which are not
subsidiaries, direct or indirect, of the Sponsor.
5.
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS BY THE JOINT BOOKRUNNERS AND
UNDERWRITERS

5.1
Selling Restrictions

Each Joint Bookrunner and Underwriter, severally (and not jointly or jointly and
severally), represents and warrants to and agrees with the Manager that subject
to the compliance by the Manager and the Sponsor of their respective
representations and warranties in this Agreement, it has complied and will
comply with the restrictions set forth in the section titled "Plan of
Distribution-Distribution and Selling Restrictions" in the Preliminary
Prospectus and the Prospectus in connection with the Offering and sale of
Offering Units pursuant to the Public Offer and the Placement Tranche.
5.2
Representations and warranties

Each Joint Bookrunner and Underwriter severally (and not jointly or jointly and
severally), represents and warrants to and agrees with the Manager and the
Sponsor that:
5.2.1
it has the requisite power and authority to enter into and perform this
Agreement;



537518-4-8594-v7.4
‑ 68 ‑
17-40684037




--------------------------------------------------------------------------------




5.2.2
this Agreement constitutes its valid and legally binding obligations in
accordance with its terms (subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors' rights and to general
principles of equity); and

neither it, its Affiliates nor any persons acting on its or their behalf have
engaged or will engage in any "directed selling efforts" (as defined in
Regulation S) with respect to the Units.
6.
COMMISSIONS, COSTS AND EXPENSES

6.1
Fees payable by the Manager and the Sponsor

6.1.1
Financial Adviser Fee

The Manager (failing whom, the Sponsor) shall pay, or direct the Trustee to pay,
to DBS in its role as the Sole Financial Adviser and Issue Manager in connection
with the Offering related structuring services (excluding, for the avoidance of
doubt, the sale and purchase of the securities under this Agreement), a
financial adviser's fee as separately agreed between the DBS, the Manager and
the Sponsor in writing;
6.1.2
Underwriting, Selling and Management Commission on the Placement Units and
Cornerstone Units

The Manager (failing whom, the Sponsor) shall pay, or direct the Trustee to pay
to the Joint Bookrunners and Underwriters an underwriting, selling and
management fee of 2.0% of the Offering Price multiplied by the aggregate number
of Placement Units (excluding the Over-Allotment Units) and Cornerstone Units
(excluding the KBS Units, the KCIH Units, the US Trusts Units and any Units
being subscribed by KBS REIT Properties III, LLC, KAP and Linda Bren 2017 Trust
under the Placement Tranche) (and together with any GST payable thereon), in the
proportion represented by the number of Units set forth opposite each such Joint
Bookrunner and Underwriter's name in Column 1 of Schedule 1.
6.1.3
Underwriting, Selling and Management Commission on the Over-Allotment Units

The Manager (failing whom, the Sponsor) shall pay, or direct the Trustee to pay,
to the Joint Bookrunners and Underwriters an underwriting, selling and
management fee of 2.0% of the Offering Price multiplied by the aggregate number
of Over-Allotment Units (for which such Over-Allotment Option has been
exercised) (and together with any GST payable thereon), in the proportion
represented by the number of Units set forth opposite each such Joint Bookrunner
and Underwriter's name in Column 1 of Schedule 1;
6.1.4
Incentive Fee on the Placement Units and Cornerstone Units

The Manager may at its sole discretion pay, or direct the Trustee to pay, to the
Joint Bookrunners and Underwriters an incentive fee of up to 0.45% of the
Offering Price multiplied by the aggregate number of Placement Units


537518-4-8594-v7.4
‑ 69 ‑
17-40684037




--------------------------------------------------------------------------------




(excluding the Over-Allotment Units) and Cornerstone Units (excluding the KBS
Units, the KCIH Units, the US Trusts Units and any Units being subscribed by KBS
REIT Properties III, LLC, KAP and Linda Bren 2017 Trust under the Placement
Tranche) (and together with any GST payable thereon), in such amounts and in
such proportion among the Joint Bookrunners and Underwriters as may be
determined by the Manager in its sole discretion; and
6.1.5
Incentive Fee on the Over-Allotment Units

The Manager may at its sole discretion pay, or direct the Trustee to pay, to the
Joint Bookrunners and Underwriters an incentive fee of up to 0.45% of the
Offering Price multiplied by the aggregate number of Over-Allotment Units (for
which such Over-Allotment Option has been exercised) (and together with any GST
payable thereon), in such proportion among the Joint Bookrunners and
Underwriters as may be determined by the Manager in its sole discretion.
Without prejudice to the obligations of the Manager and the Sponsor (as the case
may be) under this Clause 6, unless previously paid by the Manager or the
Sponsor, the equivalent in United States dollars (as determined by the Joint
Bookrunners and Underwriters) of any amount due under Clauses 6.1.1 and 6.1.2
may be deducted from the Offering Proceeds to be paid to the Trustee for Prime
US REIT on the First Closing Date in accordance with Clauses 7.2.1. The amount
due under Clause 6.1.3 and incentive fees under Clauses 6.1.4 and 6.1.5 shall be
paid to the Joint Bookrunners and Underwriters within 45 days of the First
Closing Date or such other date as may be agreed between the Joint Bookrunners
and Underwriters, the Manager and the Sponsor.
6.2
Prime US REIT's costs and expenses

Regardless whether closing occurs on the First Closing Date, the Manager will
pay or cause the Trustee to pay and/or reimburse (as the case may be) (failing
such payment and/or reimbursement, the Sponsor shall pay and/or reimburse) all
the costs, charges and expenses whether incurred directly or indirectly (plus
any applicable GST or value added tax):
6.2.1
Professional Advisers

Of the legal, accountancy and other professional advisers instructed by the
Manager, the Trustee and/or the KBS Group in connection with the Offering,
including those of Allen & Gledhill LLP, DLA Piper LLP (US), Greenberg Traurig,
LLP, Anderson Mori & Tomotsune, Dentons Delany, the Reporting Auditor, Cushman &
Wakefield of Illinois, Inc. and JLL Valuation & Advisory Services, LLC incurred
in connection with the Offering;
6.2.2
Trustee

Of the preparation of the Trust Deed, the issuance thereunder of the Units and
the fees and expenses of the Trustee;
6.2.3
Transaction Documents

In connection with the preparation and execution of the other Transaction
Documents;


537518-4-8594-v7.4
‑ 70 ‑
17-40684037




--------------------------------------------------------------------------------




6.2.4
Offering Documents

Of the preparation, printing, reproduction, delivery (including postage,
airfreight charges and charges for counting and packaging) of the Preliminary
Prospectus and the Prospectus, and each amendment or supplement thereto, in such
number as may be reasonably requested for use in connection with the offering
and sale of the Units;
6.2.5
Marketing logistics

In association with the expenses relating to the marketing the Offering and the
Cornerstone Subscription Agreements (including, without limitation, roadshow
transportation and other costs and expenses incurred by or on behalf of the
representatives of the Managers in connection with the presentation to investors
(including cornerstone investors));
6.2.6
Qualification

In connection with any registration or qualification of the Units for offer,
subscription and sale under the laws of any jurisdiction (pursuant to Clause 4.4
(including filing fees and the reasonable fees and expenses of counsel for the
Joint Bookrunners and Underwriters relating to such registration and
qualification)) where such Units are offered or sold;
6.2.7
SGX-ST and MAS

In connection with admission of the Units to the Official List of the SGX-ST and
any filings or registration requirements by the MAS;
6.2.8
Participating Banks

Of the fees and expenses of the Participating Banks through which applications
for the Public Offer are made through the automated teller machines, and if
applicable, the internet and mobile banking platforms, of the Participating
Banks. Without prejudice to the generality of the foregoing, the Manager shall
pay to DBS electronic application fees equivalent to 0.5% of the aggregate
application monies from successful applications made though DBS automated teller
machines ("ATMs") (including POSB ATMs), internet banking website and mobile
banking interface, subject to a fixed minimum fee of S$10,000 (exclusive of
applicable GST);
6.2.9
Taxes and Duties

Of all stamp, registrations, transfer and other similar taxes, duties fees and
charges (including any interest and penalties thereon or in connection
therewith) arising under the laws of Singapore or any other jurisdiction where
the Manager and the Joint Bookrunners and Underwriters have agreed the Units may
be offered and sold in connection with the issue of and subscription for the
Units contemplated hereby other than such taxes, duties, fees and charges as are
payable by subscribers or purchasers of Units through or from any Joint
Bookrunners and Underwriter; and


537518-4-8594-v7.4
‑ 71 ‑
17-40684037




--------------------------------------------------------------------------------




6.2.10
Other

Otherwise incurred by the Trustee, the Manager, the Sponsor or the Unit Lender
and incidental to the performance by them of their obligations under this
Agreement and not otherwise specifically provided for in this Clause 6.2.
Unless previously paid by the Trustee, the Manager or the Sponsor, the
equivalent in United States dollars (as reasonably determined by the Joint
Bookrunners and Underwriters and notified in advance to the Manager) of any
amount due under this Clause 6.2 may be deducted from the Offering Proceeds to
be paid to the Trustee for Prime US REIT on the First Closing Date (provided
that any marketing or promotional expenses not permitted to be so deducted
pursuant to the Code shall be paid by the Manager to the Joint Bookrunners and
Underwriters on the First Closing Date).
6.3
Joint Bookrunners and Underwriters' expenses

Whether or not there is closing on the First Closing Date, the Manager will pay
or cause the Trustee to pay and/or reimburse (as the case may be) (failing such
payment and/or reimbursement, the Sponsor shall be liable to pay and/or
reimburse each of the Joint Bookrunners and Underwriters) within 14 days after
demand all out-of-pocket costs and expenses properly incurred in connection with
the Offering, including but not limited to:
6.3.1
Professional Advisers

The fees and expenses of third party advisers, including Clifford Chance Pte.
Ltd., Nagashima Ohno & Tsunematsu and other advisers engaged for the purposes of
advising on applicable selling restrictions in connection with the Offering,
incurred by the Joint Bookrunners and Underwriters in connection with the
Offering (for the avoidance of doubt, such fees and expenses also includes those
incurred in connection with the Repayment Side Letter and the transactions
contemplated thereunder);
6.3.2
Marketing Logistics

The costs and expenses incurred by the Joint Bookrunners and Underwriters in
connection with the Offering and the Cornerstone Subscription Agreements,
including, without limitation, all travel and accommodation expenses, all
roadshow expenses, document production costs, translation fees, courier costs,
advertising and promotion expenses, ratings agency fees, accounting fees,
registration and listing fees and expenses, all printing costs in connection
with the Offering and the Cornerstone Subscription Agreements, all costs and
expenses incurred by the Joint Bookrunners and Underwriters in connection with
preparing, reviewing and publishing the "tombstone", the pre-deal investor
education costs, costs incurred in connection with the cornerstone subscription
process and the costs of any other marketing, advertising and any other
announcement permitted by applicable law in relation to the Offering and the
Cornerstone Subscription Agreements;
6.3.3
Acquisitions



537518-4-8594-v7.4
‑ 72 ‑
17-40684037




--------------------------------------------------------------------------------




Any amounts and costs incurred in relation to any funding to facilitate the
completion of the Acquisitions pursuant to the Repayment Side Letter;
6.3.4
Taxes and Duties

Any taxes, duties, fees and charges which are payable by the Manager (or Prime
US REIT) but which are charged to the Joint Bookrunners and Underwriters;
6.3.5
Prime US REIT's Costs and Expenses

Any costs and expenses incurred in connection with the Offering and Cornerstone
Subscription Agreements which are payable by the Manager (or Prime US REIT) but
which are charged to the Joint Bookrunners and Underwriters;
6.3.6
Remittance

Any charges or fees levied on the remittance of moneys by the Joint Bookrunners
and Underwriters, the Trustee, the Manager or Prime US REIT (as the case may
be); and
6.3.7
Other

All other costs and expenses which are incurred by the Joint Bookrunners and
Underwriters with the prior approval of the Manager (for the avoidance of doubt,
such costs and expenses also includes those incurred in connection with the
Repayment Side Letter and the transactions contemplated thereunder).
Unless previously paid by the Trustee or the Manager, the equivalent in United
States dollars (as determined by the Joint Bookrunners and Underwriters) of any
amount due, or which the Joint Bookrunners and Underwriters estimate will be due
(such estimate having been agreed between the Manager and the Joint Bookrunners
and Underwriters) under this Clause 6.3 will be deducted from the Offering
Proceeds paid to the Trustee on the First Closing Date.
6.4
Gross-up

All payments made by the Manager, the Trustee or the Sponsor, as the case may
be, under this Clause 6 and Clause 9 shall be made gross, free of any right of
counterclaim or set off and without deduction or withholding of any kind other
than any deduction or withholding required by law, provided that if the Manager,
the Trustee, or the Sponsor, as the case may be, makes a deduction or
withholding required by law, the sum due to the Joint Bookrunners and
Underwriters or any of them from the Manager, the Trustee, or the Sponsor, as
the case may be, shall be increased to the extent necessary to ensure that,
after the making of any deduction or withholding, the relevant Joint
Bookrunner(s) and Underwriter(s) receive a sum equal to the sum it/they would
have received had no deduction or withholding been made. The Joint Bookrunners
and Underwriters agree that all invoices to be issued by them to the Manager,
the Trustee, or the Sponsor, as the case may be, shall be issued by their
respective Singapore offices.


537518-4-8594-v7.4
‑ 73 ‑
17-40684037




--------------------------------------------------------------------------------




6.5
Goods and Services Tax

All amounts set out in this Clause 6 are exclusive of GST or any other tax or
other levies imposed in connection with the Joint Bookrunners and Underwriters'
obligations pursuant to this Agreement. Any GST or other levies now or hereafter
imposed by law or required to be paid in respect of any moneys payable to or
received or receivable by the Joint Bookrunners and Underwriters or any of them
pursuant to this Agreement shall (except to the extent prohibited by law) be
borne and paid by the Trustee (failing which, the Manager, and failing which,
the Sponsor shall liable to pay).
6.6
Brokerage fees

The Manager and the Sponsor agree that other than the fees and commissions
referred to in Clause 6.1, the Joint Bookrunners and Underwriters may charge any
brokerage or other similar fees up to one per cent of the Offering Price per
Unit in respect of the issue, sale or re-sale of such number of Offering Units
(including the Cornerstone Units, except that no brokerage or other fees will be
charged with respect to the KCIH Units, the KBS Units, the US Trusts Units and
any Units being subscribed by KBS REIT Properties III, LLC and Linda Bren 2017
Trust under the Placement Tranche) set forth against the name of each Joint
Bookrunner and Underwriter in Schedule 1 and any GST or other levies now or
hereafter imposed by law, save that no brokerage or fees will be charged to
Prime US REIT, the Manager and the Sponsor under this Agreement.
6.7
Repayment Side Letter

Without prejudice to the obligations of the Manager under this Clause 6, the
Manager acknowledges and agrees that any amount due and owing (including
principal, interests and fees accrued thereof and all out-of-pocket costs and
expenses) under the Repayment Side Letter may be deducted from the Offering
Proceeds to be paid to the Trustee for Prime US REIT on the First Closing Date
in accordance with Clause 7.2.1.
7.
CLOSING AND CONDITIONS

7.1
Closing

7.1.1
Subject to the fulfilment of the conditions set out in Clause 7.3, the closing
of the subscription for the Placement Units and the sale and purchase of any
Over­Allotment Units in respect of which the First Closing Date has been
designated as the Option Closing Date shall take place at 10.00 a.m. (Singapore
time) (or such other time as the Manager and the Joint Global Coordinators may
agree in writing) on the First Closing Date. The closing of the sale and
purchase of any Over-Allotment Units in respect of which the Over-Allotment
Option has been exercised and in respect of which the First Closing Date has not
been designated as the Option Closing Date therefore shall take place in writing
at 3.00 p.m. (Singapore time) (or such other time as the Manager and the Joint
Global Coordinators may agree) on the Option Closing Date designated in the
notice of such exercise.



537518-4-8594-v7.4
‑ 74 ‑
17-40684037




--------------------------------------------------------------------------------




7.1.2
The Manager (in the case of the Placement Units), the Unit Lender (in the case
of the Over-Allotment Units), the Sponsor and the Joint Global Coordinators may
agree to postpone any Closing Date (in the case of Placement Units) or Option
Closing Date (in the case of Over-Allotment Units) to another date being (in
relation to that Closing Date) a date failing not more than 20 Business Days
after the date originally designated as such Closing Date, and (in relation to
any Option Closing Date) a date falling not more than two Business Days after
the date originally designated as such Option Closing Date, whereupon all other
references herein to such Closing Date or Option Closing Date (as the case may
be) shall be construed as being to that later date.

7.2
Payment and delivery

7.2.1
Delivery of the Units shall be made to the CDP account(s) or sub-account(s) of
each Joint Bookrunner and Underwriter or as it may direct against payment by the
Joint Bookrunners and Underwriters of the Offering Price in relation to the
Placement Units, to be paid to the Trustee in the manner to be agreed between
the Manager and the Joint Bookrunners and Underwriters, less any deductions made
pursuant to Clause 6.1, Clause 6.2, Clause 6.3, Clause 6.4 Clause 6.5 and/or
Clause 6.7; and

7.2.2
In relation to the Over-Allotment Units in respect of which the Over-Allotment
Option has been exercised, payment by the Joint Bookrunners and Underwriters of
the Offering Price in relation to the Over-Allotment Units on an Option Closing
Date, to or to the order of the Unit Lender, by giving irrevocable instructions
to effect a telegraphic transfer.

It is understood and agreed by the parties hereto that no delivery of Units on
the First Closing Date or an Option Closing Date (as the case may be) shall be
effective unless and until payment therefore has been made, and that no such
payment shall be effective unless such delivery has been made, in each case in
accordance with this Agreement.
7.3
Conditions Precedent to First Closing

The obligations of the Joint Bookrunners and Underwriters to subscribe or to
procure subscribers for the Placement Units shall be subject to the accuracy of
the representations and warranties on the part of the Manager and the Sponsor
(by reference to the facts or circumstances subsisting at that time) contained
in this Agreement as of the Execution Time and the time immediately prior to the
payment of the Offering Price for the Units on the First Closing Date, to the
accuracy of the representations and warranties of the Manager and the Sponsor
(by reference to the facts or circumstances subsisting at that time) made in any
certificate delivered pursuant to this Agreement, to the performance by the
Manager and the Sponsor of their respective obligations under this Agreement and
to the following additional conditions:
7.3.1
Closing Documents

The Joint Bookrunners and Underwriters shall have received on the Date of
Registration and/or on or before payment for the Placement Units on the First
Closing Date, as the case may be, the following documents:


537518-4-8594-v7.4
‑ 75 ‑
17-40684037




--------------------------------------------------------------------------------




(a)
Opinions of Allen & Gledhill LLP. On the Date of Registration, a Singapore law
disclosure opinion dated the Date of Registration, and on the First Closing
Date, a Singapore law enforceability opinion and a "bring down" Singapore law
disclosure opinion dated as of the First Closing Date, addressed to the Joint
Bookrunners and Underwriters from Allen & Gledhill LLP, in agreed form;

(b)
Opinions of Clifford Chance Pte. Ltd. On the Date of Registration, a Singapore
law disclosure opinion dated the Date of Registration, and on the First Closing
Date, a Singapore law enforceability opinion and a "bring down" Singapore law
disclosure opinion dated as of the First Closing Date, addressed to the Joint
Bookrunners and Underwriters from Clifford Chance Pte. Ltd., in agreed form;

(c)
Opinions of DLA Piper LLP (US). On the Date of Registration, a U.S. corporate
legal opinion dated the Date of Registration, and on the First Closing Date, a
U.S. corporate legal opinion dated as of the First Closing Date, addressed to
the Joint Bookrunners and Underwriters from DLA Piper LLP (US), in agreed form;

(d)
Opinions of Greenberg Traurig, LLP. On the Date of Registration, a U.S.
corporate and enforceability legal opinion on the Portfolio Sale and Purchase
Agreement dated the Date of Registration, and on the First Closing Date, a
"bring down" U.S. corporate and enforceability legal opinion on the Portfolio
Sale and Purchase Agreement dated as of the First Closing Date, addressed to the
Joint Bookrunners and Underwriters from Greenberg Traurig, LLP, in agreed form;

(e)
No-Registration Opinion. On the First Closing Date, a no-registration opinion
dated the First Closing Date addressed to the Joint Bookrunners and Underwriters
from Clifford Chance Pte. Ltd., in agreed form;

(f)
Legal Due Diligence Reports of Greenberg Traurig, LLP. On or prior to the date
of lodgement of the Prospectus, and on the Date of Registration, legal due
diligence reports for each of the Properties addressed to the Joint Bookrunners
and Underwriters from Greenberg Traurig, LLP, in agreed form;

(g)
Certificate of the Manager. A signed Officers' Certificate dated as of the First
Closing Date from the Manager, substantially in the form set out in Schedule 3;

(h)
Certificates of the Sponsor. A signed Officers' Certificate dated as of the
First Closing Date from the Sponsor, substantially in the form set out in
Schedule 4;

(i)
Reporting Auditor's Comfort Letters. On the date of Registration, a comfort
letter dated the Date of Registration respectively, and on the First Closing
Date, a "bring-down" comfort letter dated as of the First Closing Date,
addressed to the Joint Bookrunners and Underwriters from the Reporting Auditor,
in agreed form;



537518-4-8594-v7.4
‑ 76 ‑
17-40684037




--------------------------------------------------------------------------------




(j)
Marketing Materials. In relation to each Marketing Material disseminated or
published after registration of the Prospectus by the MAS and prior to the First
Closing Date, prior to the dissemination or publication of each such Marketing
Material, the Joint Bookrunners and Underwriters having received a confirmation
in relation to each such Marketing Material, dated the date of dissemination or
publication and substantially in the form set out in Schedule 9 and signed by a
member of the senior management (in respect of the Manager, as defined in the
CIS Regulations) of the Manager;

(k)
Tax Comfort Letters. On the date of lodgement of the Preliminary Prospectus with
the MAS and on the Date of Registration, comfort letters dated the date of
lodgment of the Preliminary Prospectus with the MAS and the Date of Registration
respectively, and on the First Closing Date, a "bring-down" comfort letter dated
as of the First Closing Date, addressed to the Joint Bookrunners and
Underwriters from each of the independent Singapore tax adviser, Allen &
Gledhill LLP and the independent U.S. tax adviser, DLA Piper LLP (US), in agreed
form;

(l)
Reliance Letters. On the date of lodgement of the Preliminary Prospectus and the
Date of Registration, reliance letters dated the date of lodgement of the
Preliminary Prospectus and the Date of Registration, respectively, addressed to
the Joint Bookrunners and Underwriters from the independent valuers, Cushman &
Wakefield Illinois, Inc. and JLL Valuation & Advisory Services, LLC and the
independent market research consultant, Cushman & Wakefield Illinois, Inc., in
agreed form;

(m)
Transaction Documents. Each Transaction Document to be entered into prior to the
First Closing Date, duly executed and delivered, on or before the First Closing
Date by or on behalf of all parties thereto;

(n)
Tax Rulings. The Tax Rulings shall not have been withdrawn or materially and
adversely amended;

(o)
SGX-ST Waiver. The SGX-ST Waiver shall not have been withdrawn or materially and
adversely amended;

(p)
MAS Waiver. The MAS Waiver shall not have been withdrawn or materially and
adversely amended;

(q)
CMS Licence. The CMS Licence, shall be in full force and effect and not amended
or revoked and there being no breach of the terms and conditions applicable to
the CMS Licence; and

(r)
Authorisation. The authorisation of Prime US REIT as a collective investment
scheme by the MAS having not been withdrawn or materially and adversely amended;

7.3.2
Singapore Offer Agreement



537518-4-8594-v7.4
‑ 77 ‑
17-40684037




--------------------------------------------------------------------------------




The Singapore Offer Agreement coming into force in accordance with its terms,
the conditions precedent contained in the Singapore Offer Agreement being
satisfied in accordance with their terms (except with respect to the
unconditionality of this Agreement) and the Singapore Offer Agreement not having
been terminated pursuant to Clauses 7.3 and 8 of the Singapore Offer Agreement.
7.3.3
Unit Lending Agreement

The Unit Lender shall have entered into the Unit Lending Agreement with the
Stabilising Manager in agreed form, and the Unit Lending Agreement shall be in
full force and effect without any breach by the Unit Lender of its respective
representations, warranties or undertakings thereunder;
7.3.4
KBS Subscription Agreement

KBS REIT Properties III is not in breach of the KBS Subscription Agreement, and
each of the conditions precedent under the KBS Subscription Agreement has been
satisfied;
7.3.5
KCIH Cornerstone Subscription Agreements

KCIH is not in breach of the KCIH Cornerstone Subscription Agreement, and the
conditions precedent under the KCIH Cornerstone Subscription Agreement has been
satisfied;
7.3.6
US Trusts Cornerstone Subscription Agreements

Each of the US Trusts is not in breach of the respective US Trusts Subscription
Agreements, and each of the conditions precedent under the US Subscription
Agreements has been satisfied;
7.3.7
Lock-Up Letters

On or prior to the date of the Singapore Offer Agreement, the Joint Bookrunners
and Underwriters having received the Lock-Up Letters from each of KBS REIT III,
KBS REIT Holdings III, LLC, KBS Limited Partnership III and KBS REIT Properties
III and the Manager, each signed by duly authorised signatories and the Lock-Up
Letters shall not have been breached subsequent thereto;
7.3.8
Listing of Units

All necessary steps have been taken, all necessary approvals and consents have
been obtained (including the in-principle approval for listing of the Units on
the SGX-ST), all necessary formalities in Singapore have been completed and all
applicable laws, regulations and directives have been complied with to enable
the Units to be issued and allotted and listed and traded on the SGX-ST
(including but not limited to compliance with the unitholding and distribution
requirements under the Listing Manual), and there shall not have occurred any
withdrawal of such approval or any ruling or any event or condition that would
prevent the commencement of trading of the Units;


537518-4-8594-v7.4
‑ 78 ‑
17-40684037




--------------------------------------------------------------------------------




7.3.9
Breach of Obligations

Each Transaction Document is in full force and effect (and not amended or
supplemented) (but not including a termination of any Cornerstone Subscription
Agreement (save for the KCIH Cornerstone Subscription Agreement and the US
Trusts Cornerstone Subscription Agreement) which is solely caused by a
Cornerstone Investor failing to make payment for the Units to be subscribed
under the relevant Cornerstone Subscription Agreement (save for the KCIH
Cornerstone Subscription Agreement and the US Trusts Cornerstone Subscription
Agreement)) and each of the conditions precedent (if any) (but not including any
conditions precedent in any Cornerstone Subscription Agreement (save for the
KCIH Cornerstone Subscription Agreement and the US Trusts Cornerstone
Subscription Agreement) which a Cornerstone Investor is to make payment for the
Units to be subscribed under the Cornerstone Subscription Agreement) in each of
the Transaction Documents shall have been satisfied (except with respect to the
unconditionality of this Agreement) or waived (provided that any such waiver
shall not have any material adverse effect on the transaction contemplated by
such Transaction Document), there shall not have occurred any breach or
non-compliance by any of the parties thereto of their obligations and agreements
under such documents which prevents the closing of or which have any material
adverse effect on the transactions contemplated by such Transaction Documents
(save for a failure by any Cornerstone Investor to make payment for the Units to
be subscribed by it under the relevant Cornerstone Subscription Agreement (save
for the KCIH Cornerstone Subscription Agreement and the US Trusts Cornerstone
Subscription Agreement)). For purposes of this Clause 7.3.9 and without
prejudice to any rights of the Joint Bookrunners and Underwriters under this
Agreement and the Cornerstone Subscription Agreements, in the event that a
Cornerstone Investor makes payment for the Units to be subscribed under the
relevant Cornerstone Subscription Agreement in full before such time when
payment under Clause 7.2 is required to be made by the Joint Bookrunners and
Underwriters, and the relevant Units subscribed for under such Cornerstone
Subscription Agreement are issued to that Cornerstone Investor, the Joint
Bookrunners and Underwriters hereby agree that, in relation to such Cornerstone
Subscription Agreement, the conditions in this Clause 7.3.9 shall be satisfied
or deemed to be satisfied and the Joint Bookrunners and Underwriters shall not
be entitled to claim that, in relation to such Cornerstone Subscription
Agreement, the condition in this Clause 7.3.6 is not satisfied;
7.3.10
Specific Obligations

Without prejudice to Clause 7.3.9, the obligations of the Joint Bookrunners and
Underwriters to purchase the Units shall be subject to:
(a)
the completion of the Portfolio Sale and Purchase Agreement, and the terms
thereof not having been breached in any respect or terminated;

(b)
the execution of the escrow letter pursuant to the Portfolio Sale and Purchase
Agreement ensuring, among other things, the commitment of the Title Insurance
Company to issue its owner's policy of title insurance upon satisfaction of the
conditions precedent to such escrow letter; and



537518-4-8594-v7.4
‑ 79 ‑
17-40684037




--------------------------------------------------------------------------------




(c)
the facility agreements entered into in relation to the Facilities and the terms
therein being in full force and effect and not having been waived, breached,
amended, varied, supplemented or terminated in any material respect.

7.3.11
Prospectus

The Prospectus having been registered by the MAS in accordance with Section 296
of the SFA and not being withdrawn;
7.3.12
No Change in Law

No stop order or similar order has been issued by the MAS or any court or other
judicial, governmental or regulatory authority in Singapore in relation to the
Offering nor is the sale and subscription and/or purchase of the Units in
accordance with the provisions of this Agreement or the execution and
performance of any of the Transaction Documents prohibited by any statute,
order, rule, regulation or directive issued by, or objected to by any
legislative, executive or regulatory body or authority of Singapore (including,
without limitation, the MAS and the SGX-ST);
7.3.13
No Amendment or Supplement to the Prospectus

No amendment or supplement to the Prospectus shall have been announced, issued,
published or delivered to investors without prior approval by the Joint Global
Coordinators;
7.3.14
No Withdrawal of Consent

None of the Reporting Auditors or the Experts has withdrawn its consent to the
issue of the Prospectus with the inclusion of their respective reports and
references to their names included in the form and context in which such reports
and names appear in the Prospectus; and
7.3.15
No Termination

There shall not have occurred any event or circumstances, which would authorise
the Joint Bookrunners and Underwriters to terminate this Agreement pursuant to
Clause 8.1 hereof.
provided, however, that the Joint Bookrunners and Underwriters may, at their
discretion, waive satisfaction or modify (with or without condition(s) attached)
any of the conditions specified in this Clause 7.3 or extend the time provided
for fulfilment of any such conditions in respect of all or any part of the
performance thereof provided always that any such waiver or modification as
aforesaid shall be without prejudice to the right of the Joint Bookrunners and
Underwriters to elect to treat any further or other breach, failure or event as
releasing and discharging the Joint Bookrunners and Underwriters from their
payment or underwriting obligations under Clause 2 and shall be without
prejudice to the right of the Joint Bookrunners and Underwriters to terminate
this Agreement by notice pursuant to Clause 8.


537518-4-8594-v7.4
‑ 80 ‑
17-40684037




--------------------------------------------------------------------------------




The parties acknowledge that the conditions specified above are for the benefit
of the Joint Bookrunners and Underwriters only.
7.4
Conditions Precedent to Option Closing

The obligations of the Joint Bookrunners and Underwriters to subscribe or to
procure subscribers for the Over-Allotment Units shall be subject to the
accuracy of the representations and warranties on the part of the Manager and
the Sponsor (by reference to the facts or circumstances subsisting at that time)
contained in this Agreement as of the Execution Time and the time immediately
prior to the payment of the Offering Price for the Over-Allotment Units on the
Option Closing Date, to the accuracy of the representations and warranties of
the Manager and the Sponsor (by reference to the facts or circumstances
subsisting at that time) made in any certificate delivered pursuant to this
Agreement, to the performance by the Manager and the Sponsor of their respective
obligations under this Agreement and to the following additional conditions:
7.4.1
Closing Documents

The Joint Bookrunners and Underwriters receive on or before payment for the
Over-Allotment Units on the Option Closing Date, as the case may be, the
following documents:
(a)
Opinions of Allen & Gledhill LLP. On the Option Closing Date, a "bring down"
Singapore law enforceability opinion dated as of the Option Closing Date,
addressed to the Joint Bookrunners and Underwriters from Allen & Gledhill LLP,
in agreed form;

(b)
Opinions of Clifford Chance LLP. On the Option Closing Date, a "bring down"
Singapore law enforceability opinion dated as of the Option Closing Date,
addressed to the Joint Bookrunners and Underwriters from Clifford Chance LLP, in
agreed form;

(c)
No-Registration Opinion. On the Option Closing Date, a "bring-down"
no­registration opinion dated as of the Option Closing Date addressed to the
Joint Bookrunners and Underwriters from Clifford Chance Pte. Ltd., in agreed
form;

(d)
Certificate of the Manager. A signed Officers' Certificate dated as of the
Option Closing Date from the Manager, substantially in the form set out in
Schedule 3;

(e)
Certificate of the Sponsor. A signed Officers' Certificates dated as of the
Option Closing Date from the Sponsor, substantially in the form set out in
Schedule 4;

(f)
Certificate of the Unit Lender. A signed Officers' Certificates dated as of the
Option Closing Date from the Unit Lender, substantially in the form set out in
Schedule 5;

(g)
Reporting Auditor's Comfort Letters. On the Option Closing Date, a "bring down"
comfort letter dated as of the Option Closing Date, addressed to the Joint
Bookrunners and Underwriters from the Reporting Auditors, in agreed form; and

(h)
Tax Comfort Letters. On the Option Closing Date, a "bring-down" comfort letter
dated as of the Closing Date,



537518-4-8594-v7.4
‑ 81 ‑
17-40684037




--------------------------------------------------------------------------------




addressed to the Joint Bookrunners and Underwriters from each of the independent
Singapore tax adviser, Allen & Gledhill LLP and the independent U.S. tax
adviser, DLA Piper LLP (US), in agreed form;
7.4.2
No changes

There shall not have occurred and be continuing any circumstances contemplated
by Clause 8.1;
7.4.3
Breach of Obligations

Each Transaction Document is in full force and effect (and not amended or
supplemented) (but not including a termination of any Cornerstone Subscription
Agreement which is solely caused by a Cornerstone Investor failing to make
payment for the Units to be subscribed under the relevant Cornerstone
Subscription Agreement) and each of the conditions precedent (if any) (but not
including any conditions precedent in any Cornerstone Subscription Agreement
which a Cornerstone Investor is to make payment for the Units to be subscribed
under the Cornerstone Subscription Agreement) in each of the Transaction
Documents shall have been satisfied or waived (provided that any such waiver
shall not have any material adverse effect on the transaction contemplated by
such Transaction Document), there shall not have occurred any breach or
non-compliance by any of the parties thereto of their obligations and agreements
under such documents which prevents the closing of or which have any material
adverse effect on the transactions contemplated by such Transaction Documents
(save for a failure by any Cornerstone Investor to make payment for the Units to
be subscribed by it under the relevant Cornerstone Subscription Agreement). For
purposes of this Clause 7.4.3 and without prejudice to any rights of the Joint
Bookrunners and Underwriters under this Agreement and the Cornerstone
Subscription Agreements, in the event that a Cornerstone Investor makes payment
for the Units to be subscribed under the relevant Cornerstone Subscription
Agreement in full before such time when payment under Clause 7.2 is required to
be made by the Joint Bookrunners and Underwriters, and the relevant Units
subscribed for under such Cornerstone Subscription Agreement are issued to that
Cornerstone Investor, the Joint Bookrunners and Underwriters hereby agree that,
in relation to such Cornerstone Subscription Agreement, the conditions in this
Clause 7.4.3 shall be satisfied or deemed to be satisfied and the Joint
Bookrunners and Underwriters shall not be entitled to claim that, in relation to
such Cornerstone Subscription Agreement, the condition in this Clause 7.4.3 is
not satisfied;
7.4.4
No Amendment or Supplement to the Prospectus

No amendment or supplement to the Prospectus shall have been announced, issued,
published or delivered to investors without prior approval by the Joint Global
Coordinators;


537518-4-8594-v7.4
‑ 82 ‑
17-40684037




--------------------------------------------------------------------------------




7.4.5
Lock-Up Letters

The Lock-Up Letters remain in full force and effect and have not been breached.
7.4.6
No Withdrawal of Consent

None of the Reporting Auditors or the Experts has withdrawn its consent to the
issue of the Prospectus with the inclusion of their respective reports and
references to their names included in the form and context in which such reports
and names appear in the Prospectus;
7.4.7
No Termination

There shall not have occurred any event or circumstances, which would authorise
the Joint Bookrunners and Underwriters to terminate this Agreement pursuant to
Clause 8.1 hereof; and
7.4.8
Status of Documents and Approvals, Rulings or Waivers

There shall not have occurred: (i) any event causing any of the documents
delivered pursuant to Clause 7.3.1 and 7.4.1 not to be in full force and effect,
and no occurrence of any breach or non-compliance by any of the parties hereto
of their obligations and agreements under such documents; and (ii) any
withdrawal, revocation, or material and adverse amendment of any of the
approvals, rulings or waivers referred to in Clauses 7.3.1(o), 7.3.1(p),
7.3.1(q), 7.3.1(r) and 7.3.8,
provided, however, that the Joint Bookrunners and Underwriters may, at their
discretion, waive satisfaction of or modify (with or without condition(s)
attached) any of the conditions specified in this Clause 7.4 or extend the time
provided for fulfilment of any such conditions in respect of all or any part of
the performance thereof provided always that any such waiver or modification as
aforesaid shall be without prejudice to the right of the Joint Bookrunners and
Underwriters to elect to treat any further or other breach, failure or event as
releasing and discharging the Joint Bookrunners and Underwriters from their
payment or underwriting obligations under Clause 2 and shall be without
prejudice to the right of the Joint Bookrunners and Underwriters to terminate
this Agreement by notice pursuant to Clause 8.
7.5
Delivery of documents

The documents required to be delivered under Clauses 7.3 and 7.4 will be
delivered at the offices of Clifford Chance Pte. Ltd., Marina Bay Financial
Centre, 25th Floor, Tower 3, 12 Marina Boulevard, Singapore 018982 or such other
location as the Joint Bookrunners and Underwriters and the Manager may agree, on
the Closing Date and the Option Closing Date, respectively.
7.6
Effect of non-fulfilment of conditions precedent

If any of the conditions in this Clause 7 is not satisfied on or before the
First Closing Date (in the case of conditions in Clause 7.3) or on or before the
Option Closing Date (in the case of conditions in Clause 7.4), as the case may
be, the Joint Bookrunners and Underwriters may terminate this Agreement by
notice pursuant to Clause 8 given at, or


537518-4-8594-v7.4
‑ 83 ‑
17-40684037




--------------------------------------------------------------------------------




at any time prior to the relevant Closing Date. Notice of such termination shall
be given to the Manager and the Sponsor in writing or by telephone or facsimile
confirmed in writing. Upon such notice being given, this Agreement shall
terminate and be of no further effect and no party shall be under any liability
to any other in respect of this Agreement, except (a) for any antecedent breach
by the Manager, Prime US REIT, the Sponsor, the Unit Lender, the Guarantors
and/or the Joint Bookrunners and Underwriters; (b) for the rights of the Joint
Bookrunners and Underwriters pursuant to Clause 8.3 and Clause 9 which shall
survive such termination, (c) that the Manager and the Sponsor shall be liable
for the payment of all costs and expenses referred to in Clause 6 and already
incurred or incurred in consequence of or in connection with such termination
and the respective obligations of the parties pursuant to Clause 10.2 which
would have continued had the arrangements for the subscription and issue of the
Units been completed, shall continue. Termination pursuant to this Clause 7.6
will not affect the liability of the Manager, the Sponsor, the Unit Lender or
the Guarantors in relation to any liability arising before or in relation to
such termination.
8.
TERMINATION

8.1
Termination notice

Notwithstanding anything contained in this Agreement, the Joint Bookrunners and
Underwriters may in their sole discretion, following consultation with the
Manager (to the extent reasonably practicable), by notice to the other parties
terminate this Agreement at any time prior to, in respect of the Offering Units,
10.00 a.m. on the First Closing Date and, in respect of the Option Units, 3.00
p.m. on the Option Closing Date, if in the opinion of the Joint Bookrunners and
Underwriters:
8.1.1
Inaccuracy of representations and warranties

There occurs any breach of, or any event rendering untrue, misleading or
incorrect in any respect (or in the case of any representation or warranty which
is not qualified by materiality, in any material respect) any of the
representations and warranties contained in Clause 3 and Clause 14.4 or any
failure to perform in any material respect any of the undertakings or agreements
by any party (other than the Joint Bookrunners and Underwriters) in this
Agreement;
8.1.2
Material adverse change

There occurs (i) any breach of the obligations, warranties or undertakings by
any of the Manager, the Trustee, the Sponsor, the Unit Lender or the Guarantors
under this Agreement and/or the Transaction Documents, or (ii) any change or any
development, which, individually or in aggregate, has a Material Adverse Effect
or will have a prospective Material Adverse Effect;
8.1.3
Suspension of trading

There shall have occurred a suspension, moratorium or restriction of trading in
shares or securities generally on the SGX-ST, The Stock Exchange of Hong Kong
Limited, London Stock Exchange plc or the New York Stock Exchange, Inc. or any
moratorium on banking activities or foreign exchange rating or securities
settlement or clearing services in or affecting Singapore, Hong Kong,


537518-4-8594-v7.4
‑ 84 ‑
17-40684037




--------------------------------------------------------------------------------




United Kingdom or the U.S. such as would in their view be likely to prejudice
materially the success of the Offering and distribution of the Units, the
ability of the Joint Bookrunners and Underwriters to market the Offering and
distribute the Offering Units and/or dealings in the Units in the secondary
market;
8.1.4
Force majeure

There shall have been, since the date of this Agreement, any change in national
or international monetary, financial, political or economic conditions or
currency exchange rates or foreign exchange controls or legal or regulatory
environment or such other event or series of events in the nature of force
majeure (including, without limitation, acts of government, strikes, lock­ outs,
fire, explosion, flooding, civil commotion, acts of war, acts of God, epidemic,
accident or interruption or delay in transportation) in or affecting any of
Singapore, Hong Kong, the United Kingdom or the U.S. such as would in their view
be likely to prejudice materially the success of the Offering and distribution
of the Units, the ability of the Joint Bookrunners and Underwriters to market
the Offering and distribute the Offering Units and/or dealings in the Units in
the secondary market;
8.1.5
Hostilities

Without limiting the foregoing, there shall have occurred any local, national,
regional or international outbreak or escalation of epidemics, hostilities
(whether or not war is or has been declared), act of terrorism, or any other
state of emergency or calamity or crisis, which would in their view be likely to
prejudice materially the success of the Offering and distribution of the Units,
the ability of the Joint Bookrunners and Underwriters to market the Offering and
distribute the Offering Units and/or dealings in the Units in the secondary
market;
8.1.6
Taxation

There shall have occurred a material adverse change or development involving a
prospective material adverse change, in taxation in Singapore or in the U.S.
such as would in their view be likely to prejudice materially the success of the
Offering and distribution of the Units, the ability of the Joint Bookrunners and
Underwriters to market the Offering and distribute the Offering Units and/or
dealings in the Units in the secondary market;
8.1.7
Change

If there shall have been, since the date of this Agreement, any introduction or
prospective introduction of or any change or any prospective change in any
legislation, regulation, order, policy, rule, guideline or directive in
Singapore, Hong Kong, the United Kingdom or the U.S. (whether or not having the
force of law and including, without limitation, any directive or request issued
by the Securities Industry Council of Singapore, the SGX-ST, the MAS, the IRAS
or the IRS) or in the interpretation or application thereof by any court,
government body, regulatory authority or other competent authority in Singapore,
Hong Kong, the United Kingdom or the U.S. which would in their view be likely to


537518-4-8594-v7.4
‑ 85 ‑
17-40684037




--------------------------------------------------------------------------------




prejudice materially the success of the Offering and distribution of the Units,
the ability of the Joint Bookrunners and Underwriters to market the Offering and
distribute the Offering Units and/ or dealings in the Units in the secondary
market;
8.1.8
Winding up

There is an order or petition for the winding up of any of the Guarantors, or
any composition or arrangement made by any of the Guarantors, with any of their
respective creditors or a scheme of arrangement entered into by any of the
Guarantors, or any resolution for the winding-up of any of the Guarantors, or a
provisional liquidator, receiver or manager over all or part of the material
assets or undertaking of any of the Guarantors, is appointed or anything
analogous thereto occurs in respect of it; or
8.1.9
Closing Date

If the First Closing Date falls on a date later than 22 July 2019 (or such other
date as the Manager and the Joint Global Coordinators may agree in writing).
8.2
Effects of termination

Upon such notice being given pursuant to this Clause 8, this Agreement shall
terminate and be of no further effect and no party shall be under any liability
to any other in respect of this Agreement, except that (i) in the event such
termination occurs on or prior to the First Closing Date, the Manager, the
Sponsor and the Guarantors shall continue to be bound, by their respective
obligations under Clause 6 (other than Clause 6.1), this Clause 8.2, Clause 8.3,
Clause 9 and Clause 10.2 to Clause 14, (ii) in the event any such termination
occurs after the First Closing Date but prior to the Option Closing Date, the
Manager, the Sponsor, the Guarantors and the Joint Bookrunners and Underwriters
shall continue to be bound by all of their respective obligations (other than
Clause 2.1, Clause 6.1.3 and Clause 6.1.5), and (iii) Clause 9 and Clause 14
shall survive any termination and shall remain in full force and effect.
8.3
Saving

Termination pursuant to this Clause 8 will not affect the liability of the
Manager, the Sponsor, the Unit Lender or the Guarantors in relation to any
liability arising before or in relation to such termination.
9.
INDEMNIFICATION AND CONTRIBUTION

9.1
Indemnity by the Manager

The Manager on behalf of itself and Prime US REIT agrees with each Joint
Bookrunner and Underwriter to fully indemnify, defend and hold harmless on a
continuing and after tax basis, each Joint Bookrunner and Underwriter and each
of its Affiliates and each officer, director, employee and agent of such Joint
Bookrunner and Underwriter and each such Affiliate and each person who controls
such Joint Bookrunner and Underwriter within the meaning of section 15 of the
Securities Act or Section 20 of the Exchange Act (each an "Indemnified Person")
on demand from and against any and all claims, demands, actions, liabilities,
damages, losses, costs or expenses,


537518-4-8594-v7.4
‑ 86 ‑
17-40684037




--------------------------------------------------------------------------------




investigations, awards, proceedings or judgments, each of which an Indemnified
Person may become subject to (collectively, "Claims") (whether or not such Claim
is successful, compromised or settled, joint or several, threatened, pending or
actual) (including, without limitation, legal fees, all payments, costs,
expenses and charges arising out of, in relation to or in connection with the
investigation, dispute, defence or settlement of or response to any Claims or
the enforcement of any such settlement or any judgment obtained in respect of
any Claims) and taxes, each of which an Indemnified Person may become subject to
(collectively, "Losses"), arising out of or in connection with:
9.1.1
Performance of the Agreement

The performance of the Joint Bookrunners and Underwriters' obligations under
this Agreement or any Claims which may be brought against any of them in
relation to the Offering, the Listing or the offer and sale of the Units;
9.1.2
Misstatements

Any statement of a material fact contained in the Preliminary Prospectus or the
Prospectus (or any amendment or supplement thereto) not being, or being alleged
not to be, true and accurate and not misleading, in the context of the offering
and sale of Units pursuant to the Public Offer and Placement Tranche, is or is
alleged to be material for disclosure in the Preliminary Prospectus or the
Prospectus (as the case may be);
9.1.3
General Duty of Disclosure

The Preliminary Prospectus or the Prospectus (or any amendment or supplement
thereto) not containing, or being alleged not to contain, all information about
Prime US REIT which is or might be material for disclosure to a potential
investor and its professional advisers or which they would reasonably require
and reasonably expect to find there for the purpose of making an informed
assessment of the merits and risk of an investment in Prime US REIT, including
without limitation the assets and liabilities, financial position, profits and
losses, prospects, forecast, estimate or expression of opinion, intention or
expectation of Prime US REIT and of the rights attached to Prime US REIT's unit
capital, issued and to be issued;
9.1.4
Breach of Agreement

Any breach or alleged breach by the Manager, the Sponsor or the Unit Lender of
the respective representations, warranties, undertakings, covenants or
obligations made by, or relating to, it under this Agreement; or
9.1.5
Failure to comply with law

Any failure or alleged failure by the Manager, the Sponsor or the Unit Lender or
any of their respective directors, agents or employees to comply with any law,
regulation, order, judgment, in any jurisdiction in relation to the Offering,
and agrees to reimburse each such Indemnified Person on a full indemnity basis
for all costs, charges and expenses, (including legal fees and any applicable
GST or value


537518-4-8594-v7.4
‑ 87 ‑
17-40684037




--------------------------------------------------------------------------------




added tax) as incurred by such Indemnified Person in connection with
investigating, disputing or defending any such Claims or Losses (whether actual,
pending or threatened and whether or not any Indemnified Person is or may be a
party to any such Claims) or exercise of any right of action, provided that the
indemnity provided in Clause 9.1 (to the extent it relates to the performance of
Joint Bookrunners and Underwriters' obligations under this Agreement) shall not
apply to the extent that such Claims or Losses have been determined by a final
judgment of a court of competent jurisdiction to have resulted from the fraud,
wilful default or gross negligence of such Indemnified Person. This indemnity
will be additional to any liability which the Manager may otherwise have, and
will be additional and without prejudice to any rights which such Indemnified
Person may have at common law or otherwise. The non-application of the indemnity
to an Indemnified Person shall not affect the application of such indemnity in
respect of any other Indemnified Persons.
9.2
Indemnity by the Sponsor

The Sponsor hereby undertakes to each Joint Bookrunner and Underwriter (on
behalf of itself and its relevant Indemnified Person):
9.2.1
to fully indemnify, defend and hold harmless on a continuing and after tax basis
each Indemnified Person against any and all Losses or Claims joint or several
(including legal fees and any applicable GST, value added tax or other similar
taxes)) which it may become subject to (whether or not such Claim is successful,
compromised or settled, and whether actual, pending or threatened), insofar as
such Losses or Claims are based on or arising, or indirectly, out of any breach
or alleged breach by the Sponsor of any of the representations, warranties,
undertakings or obligations made by, or relating to, it under this Agreement;
and

9.2.2
without limiting Clause 9.2.1, to reimburse each Indemnified Person on a full
indemnity basis for all costs, charges and expenses, (including legal fees and
any applicable GST or value added tax) related to enforcement proceedings
incurred by such Indemnified Person in connection with investigating, disputing,
defending, settling or responding any such Claims or Losses based on or arising,
directly or indirectly, out of any breach or alleged breach by the Sponsor of
any of the representations, warranties, undertakings or obligations made by, or
relating to, it under this Agreement (whether actual, pending or threatened and
whether or not any Indemnified Person is or may be a party to any such Claims)
or exercise of any right of action or the enforcement of any such settlement or
any judgment obtained in respect of any Claims and Losses.

This indemnity will be additional to any liability which the Sponsor may
otherwise have, and will be additional and without prejudice to any rights which
such Indemnified Person may have at common law or otherwise. The non-application
of the indemnity to an Indemnified Person shall not affect the application of
such indemnity in respect of any other Indemnified Persons.
9.3
Back-up indemnity by the Sponsor

As a separate, additional and continuing obligation, the Sponsor undertakes,
unconditionally and irrevocably, by way of a full indemnity (by way of a back-up


537518-4-8594-v7.4
‑ 88 ‑
17-40684037




--------------------------------------------------------------------------------




indemnity) to the Joint Bookrunner and Underwriters (on behalf of itself and its
Indemnified Persons) that:
9.3.1
if the Manager fails to pay any or all amounts owed by it under Clause 9.1 or
Clause 9.5 following (i) the date on which such amounts have been declared by a
court of competent jurisdiction (without being subject to further appeal) to be
due and payable, or (ii) the date on which the Manager has admitted liability in
writing to make such payments; or

9.3.2
if the Manager shall have been adjudged by a court of competent jurisdiction to
have acted with fraud, gross negligence, wilful default and/or breach of the
Trust Deed while acting as manager of Prime US REIT and/or to have failed to
have shown the degree of diligence and care required of it having regard to the
provisions of the Trust Deed, and thereby having no right to be indemnified out
of and to have recourse to the assets of Prime US REIT under the Trust Deed or
at law, for the amounts owed by such Manager under Clause 9.1 or Clause 9.5,

the Joint Bookrunners and Underwriters (on behalf of themselves and each
relevant Indemnified Person) shall be entitled upon written demand to the
Sponsor to recover from the Sponsor, and the Sponsor shall thereupon (on a
several basis) pay to the Joint Bookrunners and Underwriters an amount equal to
half of the Manager's unpaid liability under Clause 9.1 and/or Clause 9.5 plus
accrued interest from the date of original demand on the Manager pursuant to
Clause 9.1 and/or Clause 9.5 at any applicable judgment rate, including any
costs and legal fees incurred by the Joint Bookrunners and Underwriters to
collect such amounts.
This indemnity will be additional to any liability which the Sponsor may
otherwise have, and will be additional and without prejudice to any rights which
such Indemnified Person may have at common law or otherwise.
9.4
Indemnity by the Unit Lender

The Unit Lender undertakes to and agrees with each Joint Bookrunner and
Underwriter:
9.4.1
to fully indemnify, defend and hold harmless on a continuing and after tax basis
each Indemnified Person against any and all Losses or Claims joint or several
(including legal fees and any applicable GST, value added tax or other similar
taxes)) which it may become subject to (whether or not such Claim is successful,
compromised or settled, and whether actual, pending or threatened), insofar as
such Losses or Claims are based on or arising, or indirectly, out of any breach
or alleged breach by the Unit Lender of the representations, warranties,
undertakings or obligations made by, or relating to, it under this Agreement;
and

9.4.2
without limiting Clause 9.4.1, to reimburse each Indemnified Person on a full
indemnity basis for all costs, charges and expenses, (including legal fees and
any applicable GST or value added tax) related to enforcement proceedings
incurred by such Indemnified Person in connection with investigating, disputing,
defending, settling or responding any such Claims or Losses based on or arising,
directly or indirectly, out of any breach or alleged breach by the Unit Lender
of any of the representations, warranties, undertakings or obligations made by,
or relating to, it under this Agreement (whether actual, pending or threatened
and



537518-4-8594-v7.4
‑ 89 ‑
17-40684037




--------------------------------------------------------------------------------




whether or not any Indemnified Person is or may be a party to any such Claims)
or exercise of any right of action or the enforcement of any such settlement or
any judgment obtained in respect of any Claims and Losses.
This indemnity will be additional to any liability which the Unit Lender may
otherwise have, and will be additional and without prejudice to any rights which
such Indemnified Person may have at common law or otherwise. The non-application
of the indemnity to an Indemnified Person shall not affect the application of
such indemnity in respect of any other Indemnified Persons.
9.5
Contribution

If the indemnification provided for in Clause 9.1 (both separately and after
taking into account the Sponsor's obligations in Clause 9.3), Clause 9.2 and/or
Clause 9.4 is unavailable to or insufficient to hold harmless an Indemnified
Person in respect of any Losses or Claims (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such Indemnified Person as a result of such Losses or Claims
in such proportion as is appropriate to reflect the relative benefits received
by the Manager, the Sponsor or the Unit Lender on the one hand and the Joint
Bookrunners and Underwriters on the other from the offering of the Units.
If, however, the allocation provided by the immediately preceding sentence is
not permitted by applicable law, then each indemnifying party shall contribute
to such amount paid or payable by such Indemnified Person in such proportion as
is appropriate to reflect not only such relative benefits but also the relative
fault of the Manager, the Sponsor and/or the Unit Lender on the one hand and the
Joint Bookrunners and Underwriters on the other in connection with the
statements or omissions which resulted in such Losses or Claims (or actions in
respect thereof), as well as any other relevant equitable considerations.
The relative benefits received by the Manager, the Sponsor and/or the Unit
Lender on the one hand and the Joint Bookrunners and Underwriters on the other
shall be deemed to be in the same proportion as the total net proceeds from the
Placement Units and Cornerstone Units subscribed for or purchased under this
Agreement (before deducting expenses), bear to the total underwriting discounts
and commissions received by the Joint Bookrunners and Underwriters with respect
to the Placement Units and Cornerstone Units subscribed for or purchased under
this Agreement. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Manager, the Sponsor and the Unit Lender on the one
hand or the Joint Bookrunners and Underwriters on the other and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
The Manager, the Sponsor, the Unit Lender and the Joint Bookrunners and
Underwriters agree that it would not be just and equitable if contributions
pursuant to this Clause 9.5 were determined by pro rata allocation (even if the
Joint Bookrunners and Underwriters were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Clause 9.5. The amount paid
or payable by an Indemnified Person as a


537518-4-8594-v7.4
‑ 90 ‑
17-40684037




--------------------------------------------------------------------------------




result of the Losses or Claims (or actions in respect thereof) referred to above
in this Clause 9.5 shall be deemed to include any legal or other expenses
incurred by such Indemnified Person in connection with investigating, disputing
or defending any such Claims or Losses (whether actual, pending or threatened
and whether or not any Indemnified Person is or may be a party to any such
Claims).
Notwithstanding the provisions of this Clause 9.5, no Joint Bookrunner and
Underwriter shall be required to contribute any amount in excess of the amount
by which the underwriting discounts and commissions received by such Joint
Bookrunner and Underwriter exceeds the amount of any damages which such Joint
Bookrunner and Underwriter has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Joint Bookrunner and
Underwriters' obligations in this Clause 9.5 to contribute are several in
proportion to their respective underwriting obligations and not joint.
9.6
Conduct of Claims

If any Claim or action shall be brought or asserted against an Indemnified
Person hereunder, and with respect to which an indemnity may be sought hereunder
against any of the Manager, the Sponsor or the Unit Lender (as the case may be),
the relevant Indemnified Person shall notify the indemnifying party in writing
as soon as practicable (but the failure or delay so to notify any indemnifying
party will not relieve it from liability under this Clause 9). An indemnifying
party may participate at its own expense in the defence of any such action,
provided however, that legal advisers to the indemnifying party shall not
(except with the consent of the Indemnified Person) also be legal advisers to
the Indemnified Person.
No indemnifying party shall, without the prior written consent of the
Indemnified Persons, settle or compromise or consent to the entry of any
judgment with respect to any proceeding, commenced or threatened, or any Claim
whatsoever in respect of which indemnification may be sought under this Clause 9
(whether or not the Indemnified Persons are actual or potential parties
thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each Indemnified Person in form and substance
reasonably satisfactory to such Indemnified Party from all liability arising out
of such proceeding and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Person. The rights of the Indemnified Persons herein are in addition to any
rights that each Indemnified Person may have at law or otherwise and the
obligations of the indemnifying party herein shall be in addition to any
liability which the indemnifying parties may otherwise have. The indemnifying
party shall be liable for the fees and expenses of any legal advisers (in
addition to any local legal advisers) separate from its own legal adviser for
any Indemnified Person.
9.7
Arrangement with advisers

If an indemnifying party enters into any agreement or arrangement with any
Adviser for the purpose of or in connection with the Offering, the terms of
which provide that the liability of the Adviser to the indemnifying party or any
other person is excluded or


537518-4-8594-v7.4
‑ 91 ‑
17-40684037




--------------------------------------------------------------------------------




limited in any manner, and any of the Indemnified Persons may have joint and/or
several liability with such Adviser to the indemnifying party or to any other
person arising out of the performance of its duties under this Agreement, the
indemnifying party shall:
9.7.1
not be entitled to recover any amount from any Indemnified Person which, in the
absence of such exclusion or limitation, the indemnifying party or the
Indemnified Person would not have been entitled to recover; and

9.7.2
indemnify the Indemnified Persons in respect of any increased liability to any
third party which would not have arisen in the absence of such exclusion or
limitation.

9.8
Payments

All payments by the Manager, the Sponsor and/or the Unit Lender under this
Agreement shall be paid without deductions, set-off, withholdings or
counterclaim.
10.
GENERAL

10.1
Time of the essence

Any date or period specified herein may be postponed or extended by mutual
agreement among the parties but, as regards any date or period originally fixed
or so postponed or extended, time shall be of the essence.
10.2
Survival

The representations and warranties, undertakings, and other obligations made by
the parties under this Agreement, the indemnities given by the Manager, the
Sponsor and the Unit Lender under this Agreement, and the guarantee by each
Guarantor under Clause 14, will continue in full force and effect
notwithstanding a Joint Bookrunner and Underwriter's actual or constructive
knowledge with respect to any of the matters referred to in the representations
and warranties given by the Manager, the Sponsor or the Unit Lender, the
completion of the arrangements set out in this Agreement for the subscription,
transfer and payment for the Units, any investigation by the Joint Bookrunners
and Underwriters or the termination of this Agreement pursuant to Clause 2.1,
Clause 7.6 and Clause 8.
10.3
Rights and remedies

The rights and remedies of the Joint Bookrunners and Underwriters provided for
herein are cumulative and not exclusive of those provided by law. The failure to
exercise or any delay in exercising a right or remedy under this Agreement shall
not constitute a waiver thereof or a waiver of any other right or remedy.
10.4
Currency indemnity

If a judgment or order is rendered by a court of any particular jurisdiction for
the payment of any amounts owing to any of the parties to this Agreement or
under a judgment or order of a court of any other jurisdiction in respect
thereof, or for the payment of damages in respect thereof, in each case by any
other party to this


537518-4-8594-v7.4
‑ 92 ‑
17-40684037




--------------------------------------------------------------------------------




Agreement, and any such judgment or order is expressed in a currency (the
"Judgment Currency") other than the currency of the relevant obligation (the
"Contractual Currency"), the relevant payor shall indemnify the relevant payee
against any deficiency arising or resulting from any variation in rates of
exchange between the Judgment Currency and the Contractual Currency occurring
between (a) the date as at which any amount expressed in the Contractual
Currency is converted, for the purposes of making or filing any claim resulting
in any such judgment or order into an equivalent amount in the Judgment Currency
or, if such conversion is made by the court for the purpose of making such
judgment or order, the date as at which such conversion was made and (b) the
date or dates of payment of such amount or of discharge of such first-mentioned
judgment or order as appropriate.
10.5
Successors and assigns

This Agreement shall be binding on and enure to the benefit of the parties
hereto and their respective successors and assigns except that none of the
parties may assign any of their rights or obligations hereunder (except that any
Joint Bookrunner and Underwriter may assign any of its rights hereunder to any
of its Affiliates but a subscriber or purchaser of any Units through or from a
Joint Bookrunner and Underwriter shall not be deemed such a successor or assign
by virtue only of that fact).
10.6
Rights of third parties

A person who is not a party to this Agreement, may not enforce its terms under
the Contracts (Rights of Third Parties) Act (Chapter 538) of Singapore, except
that each non-contracting Indemnified Person referred to in Clause 9 shall have
the right under the Contracts (Rights of Third Parties) Act (Chapter 538) of
Singapore, to enforce their respective rights under this Agreement as amended
from time to time.
10.7
Entire agreement

Without prejudice to:
(a)    the Lock-Up Letters;
(b)    the Repayment Side Letter;
(c)    the Unit Lending Agreement; and
(d)    the notices delivered pursuant to this Agreement,
this Agreement supersedes any prior agreement, understanding or arrangement
between the parties to this Agreement (or any of them) in connection with the
issuance, subscription and sale of the Units in connection with the Offering and
constitutes the sole and entire Agreement between the parties in connection
therewith.
10.8
No fiduciary relationship

Each of the Manager, the Sponsor and the Unit Lender acknowledges that
(a)
each of the Joint Bookrunners and Underwriters is acting on an arm's length
basis as principal, and not as its agent or adviser, to provide the services



537518-4-8594-v7.4
‑ 93 ‑
17-40684037




--------------------------------------------------------------------------------




described herein and owes no fiduciary duties to it or any of its directors or
management, employees, shareholders, Affiliates or creditors;
(b)
the Joint Bookrunners and Underwriters are not acting in a fiduciary or advisory
capacity with respect to it;

(c)
the Joint Bookrunners and Underwriters are not assuming any duties or
obligations other than those expressly set forth in this Agreement and may have
interests that differ from its interests; and

(d)    it has consulted its own professional advisers to the extent it deems
appropriate.
Further, each of the Manager, the Sponsor and the Unit Lender agrees and
acknowledges that it is not the intention of the parties to create a fiduciary
relationship between them and that it will not claim that the Joint Bookrunners
and Underwriters, or any of them, has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to any of the Manager, the
Sponsor or the Unit Lender in connection with the purchase and sale of the
securities under this Agreement or the process leading thereto.
In addition, each of the Manager, the Sponsor and the Unit Lender acknowledge
and agree that (i) each of Joint Bookrunners and its Affiliates (each, an
"Underwriter Group") is engaged in a wide range of financial services and
businesses (which may include asset management, corporate banking, financing,
non-banking financial company services, securities or derivatives trading and
brokerage, insurance, corporate and investment banking and research). In the
ordinary course of each Underwriter Group's activities, each Underwriter Group
may at any time hold "long" or "short" positions and may trade in or otherwise
effect transactions for their own account or accounts of customers in debt or
equity securities of any company that may be involved in the Offering. Members
of each Underwriter Group and businesses within each Underwriter Group generally
act independently of each other, both for their own account and for the account
of clients. Accordingly, there may be situations where parts of an Underwriter
Group and/or its clients either now have or may in the future have interests, or
take actions, that may conflict with the interest of the Manager, Prime US REIT,
the Sponsor or the Unit Lender. For example, an Underwriter Group may, in the
ordinary course of business, engage in trading in financial products or
undertake other investment businesses for their own account or on behalf of
other clients, including, but not limited to, trading in or holding long, short
or derivative positions in securities, loans or other financial products of the
Manager, Prime US REIT, the Sponsor, the Unit Lender or any other entity
involved in the offering. Each of the Manager, the Sponsor and the Unit Lender
hereby acknowledges and agrees that, by reason of law or duties of
confidentiality owed to other persons or the rules of any regulatory authority,
the Underwriter Group may be prohibited from disclosing confidential information
(or if such disclosure is inappropriate) to the Manager, Prime US REIT, the
Sponsor or the Unit Lender, in particular information as to the Joint
Bookrunners and Underwriters' possible interests as described herein. Each
Underwriter Group shall not restrict its activities as a result of this
engagement, and the Underwriter Groups may undertake any business activity
without further consultation with, or notification to, the Manager, the Sponsor
or the Unit Lender. Neither this Agreement nor the receipt by the Underwriter
Groups of confidential information or any other matter shall give rise to any
fiduciary, equitable or contractual duties (including any duty of trust or
confidence)


537518-4-8594-v7.4
‑ 94 ‑
17-40684037




--------------------------------------------------------------------------------




that would prevent or restrict such Underwriter Group from acting on behalf of
other customers or for their own accounts or in any other capacity; (ii) members
of each Underwriter Group and the Underwriter Group's directors, officers and
employees may also at any time invest on a principal basis or manage funds that
invest on a principal basis, in debt or equity securities of any company that
may be involved in the Offering, or in any currency or commodity that may be
involved in the Offering, or in any related derivative instrument. Further, each
of the Joint Bookrunners and Underwriters and any of the members of each
Underwriter Group may, at any time, engage, in ordinary course, broking
activities for any entity that may be involved in the Offering; and (iii) the
Underwriter Groups may be representing and/or may have provided financial
advisory and financing services for and received compensation from any one or
more of the parties which are or may hereafter become involved in this
transaction. The Joint Bookrunners and Underwriters and/or any member of their
respective Underwriter Group may, in the future, seek to provide financial
services to and receive compensation from such parties. None of the
relationships described in this Agreement or the services provided by the Joint
Bookrunners and Underwriters to the Manager, Prime US REIT, the Sponsor or the
Unit Lender or any other matter shall give rise to any fiduciary, equitable or
contractual duties (including any duty of confidence) which would preclude or
limit in any way the ability of the Joint Bookrunners and Underwriters and/or
any member of their respective Underwriter Groups from providing similar
services to other customers, or otherwise acting on behalf of other customers or
for their own respective accounts. Each of the Manager, the Sponsor and the Unit
Lender acknowledge and agree that, by reason of law or duties of confidentiality
owed to other persons, or the rules of any regulatory authority, the Joint
Bookrunners and Underwriters may be prohibited from disclosing information to
the Manager, the Sponsor, the Unit Lender or their respective Affiliates (or
such disclosure may be inappropriate), including information as to the
Underwriter Group’s possible interests as described in this paragraph and
information received pursuant to client relationships.
10.9
Severability

If any provision of this Agreement is held to be invalid or unenforceable, then
such provision shall (so far as invalid or unenforceable) be given no effect and
shall be deemed to be included in this Agreement but without invalidating any of
the remaining provisions of this Agreement.
11.
NOTICES

11.1
Form

Unless expressly stated otherwise in this Agreement, all notices, certificates,
consents, approvals, waivers and other communications in connection with this
Agreement must be in writing, signed by an authorised officer of the sender and
marked for attention as set out below in Clause 11.2 or, if the recipient has
notified otherwise, then marked for attention in the way last notified.
11.2
Delivery

They must be:
(a)    left at the address set out below; or


537518-4-8594-v7.4
‑ 95 ‑
17-40684037




--------------------------------------------------------------------------------




(b)    sent by prepaid post (airmail if appropriate) to the address set out
below; or
(c)    sent by fax to the fax number set out below,
if to the Manager, to it at:
KBS US Prime Property Management Pte. Ltd.
230 Victoria Street #06-05A
Bugis Junction Towers
Singapore 188024
Fax:    +65 6803 1717
Attention:    Chief Executive Officer I Chief Financial Officer
if to KAP, to it at:
KBS Asia Partners Pte. Ltd.
9 Raffles Place
#26-01 Republic Plaza
Singapore 048619
Attention:    Director
if to PBren Investments, L.P., to it at:
PBren Investments, L.P.
590 Madison Avenue
26th Floor
New York, NY 10022
Phone: 212-644-6662
Fax: 212-644-1372
Attention: Richard Bren
if to Schreiber Real Estate Investments L.P., to it at:
Schreiber Real Estate Investments L.P.
800 Newport Center Drive, Suite 700
Newport Beach
CA 92660
Phone: 949-417-6500
Fax: 949-417-6501
Attention: Charles J. Schreiber, Jr.
if to KBS RA, to it at:
KBS Realty Advisors LLC.
800 Newport Center Drive, Suite 700
Newport Beach
CA 92660


537518-4-8594-v7.4
‑ 96 ‑
17-40684037




--------------------------------------------------------------------------------




Phone: 949-417-6500
Fax: 949-417-6501
Attention: Charles J. Schreiber, Jr.
if to the Unit Lender, to it at:
KBS REIT Properties III, LLC
800 Newport Center Drive, Suite 700
Newport Beach
CA 92660
Phone: 949-417-6500
Fax: 949-417-6501
Attention: Charles J. Schreiber, Jr.
if to DBS, to them at:
DBS Bank Ltd.
12 Marina Boulevard, Level 46
DBS Asia Central@ MBFC Tower 3
Singapore 018982
Fax:    +65 6227 9162
Attention:    Tan Jeh Wuan / Sanjog Kusumwal
if to BAML, to them at
Merrill Lynch (Singapore) Pte. Ltd.
50 Collyer Quay #14-01
OUE Bayfront
Singapore 049321
Fax:    +65 6678 0130
Attention:    Martin Siah / Antonio Puna
if to CICC, to them at
China International Capital Corporation (Singapore) Pte. Limited
6 Battery Road #33-01
Singapore 049909
Fax:    +65 6327 1278
Attention:    Lindsay Lin / Ding Peng
if to CS, to them at
Credit Suisse (Singapore) Limited
One Raffles Link #03/#04-01
South Lobby
Singapore 039393


537518-4-8594-v7.4
‑ 97 ‑
17-40684037




--------------------------------------------------------------------------------




Fax:    +852 2284 7184
Attention:    Investment Banking & Capital Markets - Legal
if to Maybank, to them at
Maybank Kim Eng Securities Pte. Ltd.
50 North Canal Road #03-01
Singapore 059304
Fax:    +65 6636 3549
Attention:    Ms Audrey Lam / Mr Lak Yau Huang
if to OCBC, to them at
Oversea-Chinese Banking Corporation Limited
63 Chulia Street #03-03
OCBC Centre East
Singapore 049514
Fax:    +65 6532 2935
Attention:    Andrew Teo / Allen Cheong
However, if the intended recipient has notified a changed postal address or
changed fax number, then the communication must be to that address or number.
11.3
Effectiveness

Every notice or communication sent in accordance with Clause 11.2 shall be
effective upon receipt by the addressee, except in the case of any notice or
communication sent by fax, which shall be effective upon despatch by the sender.
12.
LAW AND JURISDICTION

12.1
Governing law

This Agreement and all matters arising from or connected with it are governed
by, and shall be construed in accordance with, Singapore law.
12.2
Jurisdiction of Singapore courts

All the parties agree that the courts of Singapore are to have non-exclusive
jurisdiction to settle any dispute (including claims for set-off and counter
claims) which may arise in connection with the creation, validity, effect,
interpretation, or performance of, or of legal relationships established by,
this Agreement or otherwise arising in connection with this Agreement and for
such purposes irrevocably submit to the jurisdiction of the Singapore courts.
12.3
Serving documents

Without preventing any other method of service, any document in a court action
may be served on a party by being delivered to or left at that party's address
for service of notices under Clause 11.


537518-4-8594-v7.4
‑ 98 ‑
17-40684037




--------------------------------------------------------------------------------




12.4
Appointment of Process Agents

12.4.1
Each Guarantor hereby irrevocably appoints KBS Asia Partners Pte. Ltd. of 9
Raffles Place, #26-01 Republic Plaza, Singapore 048619 as agent to accept
service of process in Singapore in any legal action or proceedings arising out
of this Agreement, service upon whom will be deemed completed whether or not
forwarded to or received by the Guarantors. The Guarantors will inform the Joint
Bookrunners and Underwriters, in writing, of any change in the address of the
process agent of the Guarantors and such change in address will not be effective
until such notice is received by the Joint Bookrunners and Underwriters. Such
service will be deemed to be completed on delivery to the process agent (whether
or not it is forwarded to and received by the Guarantors). If such process agent
ceases to be able to act as such or to have an address in Singapore, each
Guarantor irrevocably agrees to immediately appoint a new process agent in
Singapore acceptable to the Joint Bookrunners and Underwriters and to deliver to
the Joint Bookrunners and Underwriters within 14 days a copy of a written
acceptance of appointment by the process agent.]

12.4.2
Nothing in this Clause 12.4 will affect the right of the parties hereto to serve
process in any other manner permitted by law.

12.5
Waiver of immunity

To the extent that any of the Manager, the Sponsor or the Unit Lender has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment in aid or otherwise)
with respect to itself or any of its property, each of the Manager, the Sponsor
and the Unit Lender hereby irrevocably waives and agrees not to plead or claim
such immunity in respect of its obligations under this Agreement.
13.
COUNTERPARTS

This Agreement may be executed in any number of counterparts each of which when
executed and delivered (whether in original, facsimile or electronic mail) shall
be an original, but all the counterparts together shall constitute one and the
same instrument.
14.
GUARANTEE

14.1
The Guarantee

14.1.1
In consideration of the entry by the Joint Bookrunners and Underwriters into
this Agreement, the sufficiency of which is acknowledged, each Guarantor
irrevocably and unconditionally, subject to the Limitation Act, Chapter 163 of
Singapore:

(a)
guarantees to each Joint Bookrunner and Underwriter as principal obligor, the
due and punctual performance and observance by the Sponsor of all of its
representations, warranties, obligations and undertakings under this Agreement;
and



537518-4-8594-v7.4
‑ 99 ‑
17-40684037




--------------------------------------------------------------------------------




(b)
indemnifies each Joint Bookrunner and Underwriter against all losses, damages,
costs and expenses incurred by each Joint Bookrunner and Underwriter arising
from the failure by the Sponsor to perform and/or observe any of its
representations, warranties, obligations and undertakings under this Agreement.

14.1.2
If the Sponsor fails for any reason whatsoever punctually to pay any amount to
any of the Joint Bookrunners and Underwriters under this Agreement, the
Guarantors shall cause each and every such payment to be made as if the
Guarantors instead of the Sponsor were expressed to be the primary obligors
under this Agreement and not merely as surety (but without affect the nature of
the Sponsor obligations) such that the respective Joint Bookrunner and
Underwriter shall receive the same amounts as would have been receivable had
such payments been made by the Sponsor.

14.1.3
If any payment received by the Sponsor under the provisions of this Agreement
shall (whether on the subsequent bankruptcy, insolvency or corporate
reorganisation of the Sponsor or, without limitation, on any other event) be
avoided or set aside for any reason, such payment shall not be considered as
discharging or diminishing the liability of the Guarantors and this guarantee
shall continue to apply as if such payment had at all times remained owing by
the Sponsor, provided that the obligations of the Sponsor and/or the Guarantors
under this Clause 14 shall, as regards any payments made to the Sponsor which is
avoided or set aside, be contingent upon such payment being reimbursed to the
Sponsor or other persons entitled through the Sponsor.

14.1.4
Each Guarantor hereby agrees that its obligations under this Clause 14 shall be
unconditional and that the Guarantors shall be fully liable irrespective of the
validity, regularity, legality or enforceability against the Sponsor of, or of
any defence or counter-claim whatsoever available to the Sponsor in relation to,
its obligations under this Agreement, whether or not any action has been taken
to enforce the same or any judgment obtained against the Sponsor, whether or not
any of the other provisions of this Agreement have been modified, whether or not
any time, indulgence, waiver, authorisation or consent has been granted to the
Sponsor by any of the Joint Bookrunners and Underwriters, whether or not there
have been any dealings or transactions between the Sponsor and any or all of the
Joint Bookrunners or Underwriters, whether or not the Sponsor has been
dissolved, liquidated, merged, consolidated, bankrupted or has changed its
status, functions, control or ownership, whether or not the Sponsor has been
prevented from making payment by foreign exchange provisions applicable at its
place of registration or incorporation and whether or not any other
circumstances have occurred which might otherwise constitute a legal or
equitable discharge of or defence to a guarantor. Accordingly the validity of
this guarantee shall not be affected by reason of any invalidity, irregularity,
illegality or unenforceability of all or any of the obligations of the Sponsor
under this Agreement and this guarantee shall not be discharged nor shall the
liability of the Guarantors under this Agreement be affected by any act, thing
or omission or means whatever whereby its liability would not have been
discharged if it had been the principal debtor.



537518-4-8594-v7.4
‑ 100 ‑
17-40684037




--------------------------------------------------------------------------------




14.2
Waiver

Each Guarantor waives diligence, presentment, demand of payment, filing of
claims with a court in the event of dissolution, liquidation, merger or
bankruptcy of the Sponsor, any right to require a proceeding first against the
Sponsor, protest or notice with respect to this Agreement or the indebtedness
evidenced thereby and all demands whatsoever and covenants that this guarantee
shall be a continuing guarantee, shall extend to the ultimate balance of all
sums payable and obligations owed by the Sponsor under this Agreement, shall not
be discharged except by complete performance of the obligations in this
Agreement and is additional to, and not instead of, any security or other
guarantee or indemnity at any time existing in favour of any person, whether
from the Guarantors or otherwise.
14.3
Payment

If any moneys shall be payable by the Guarantors to a Joint Bookrunner and
Underwriter under this guarantee, the Guarantors shall not, so long as the same
remain unpaid, without prior written consent of the relevant Joint Bookrunner
and Underwriter:
14.3.1
in respect of any amounts paid by it under this guarantee, exercise any rights
of subrogation or contribution or, without limitation, any other right or remedy
which may accrue to it in respect of or as a result of any such payment; or

14.3.2
in respect of any other moneys for the time being due to the Guarantors by the
Sponsor, claim payment thereof or exercise any other right or remedy,

(including in either case claiming the benefit of any security or right of
set-off or, on the liquidation of the Sponsor, proving in competition with any
of the Joint Bookrunners and Underwriters). If, notwithstanding the foregoing,
upon the bankruptcy, insolvency or liquidation of the Sponsor, any payment or
distribution of assets of the Sponsor of any kind or character, whether in cash,
property or securities, shall be received by the Guarantors before payment in
full of all amounts payable under this Agreement shall have been made to the
relevant Joint Bookrunner and Underwriter, such payment or distribution shall be
received by the Guarantors on trust to pay the same over immediately to the
relevant Joint Bookrunner and Underwriter for application in or towards the
payment of all sums due and unpaid under this Agreement.
14.4
Representations and Warranties of the Guarantors

The Guarantor represents and warrants to and agrees with each Joint Bookrunner
and Underwriter as set forth below:
14.4.1
none of the Guarantors is in liquidation in any jurisdiction, nor has any step
or action been taken or threatened, nor any resolution passed, nor legal
proceedings started or threatened, nor orders made in any jurisdiction, nor any
petitions presented, for the winding up or dissolution of any of the Guarantors,
or for any of them to enter into any compromise, arrangement, scheme of
arrangement or composition for the benefit of creditors, or for the appointment
of a receiver, administrator, receiver and manager, judicial manager, trustee,
provisional supervisor, provisional liquidator, liquidator or similar or
analogous officer or



537518-4-8594-v7.4
‑ 101 ‑
17-40684037




--------------------------------------------------------------------------------




equivalent person of any of them or their respective interests, properties,
revenues or assets;
14.4.2
Linda Bren is the beneficial owner of a 100% limited partnership interest (the
“PBren Interest”) in PBren Investments, L.P., a limited partnership organized
and existing under the laws of the State of Delaware. The PBren Interest is 100%
(one hundred percent) of the limited partnership interests in PBren Investments,
L.P. The legal owner thereof is Richard Bren, Trustee of the Linda Bren 2017
Trust, which trust is revocable, and all of whose property may be withdrawn, by
Linda Bren. Richard Bren, as Trustee of the Linda Bren 2017 Trust, is the lawful
owner of, and has good and marketable title to 100% of the limited partnership
interests in PBren Investments, L.P., free and clear of any and all
Encumbrances;

14.4.3
Charles J. Schreiber, Jr is the beneficial owner of a 98.5075% partnership
interest (the "Schreiber Interest") in Schreiber Real Estate Investments L.P., a
limited partnership organized under the laws of the State of Delaware. The
remaining limited partnership interests in the Schreiber Real Estate Investments
L.P. are owned by Mr. Schreiber’s adult children. The Schreiber Interest
represents 98.5075% of the outstanding partnership interests in Schreiber Real
Estate Investments L.P. Charles J. Schreiber, Jr is the lawful owner of, and has
good and marketable title to his 98.5075% interests in Schreiber Real Estate
Investments L.P., free and clear of any and all Encumbrances; and

14.4.4
each of PBren Investments, L.P. and Schreiber Real Estate Investments L.P. is
the legal owner of a 50.0% limited liability company interest (the "KBS RA
Interests") in KBS RA, a limited liability company organized and existing under
the laws of the State of Delaware. The KBS RA Interests represent 100% (hundred
percent) of the outstanding membership interests in KBS RA. PBren Investments,
L.P. and Schreiber Real Estate Investments L.P. are the lawful owners of, and
have good and marketable title to each of their respective 50% interests in KBS
RA, free and clear of any and all Encumbrances.

The representations and warranties of the Guarantors in this Clause 14.4 shall
be deemed to be repeated by the Guarantors as of the Execution Time and at all
times up to and including each Closing Date (including without limitation, the
date of the Repayment Side Letter, the Completion Date and at the time
immediately prior to closing on each Closing Date). For the avoidance of doubt,
the representations and warranties of the Guarantors in this Clause 14.4 do not,
and are not intended to, apply to any period after any Option Closing Date and
shall not be construed as covenants that apply after any Option Closing Date.
15.
AMENDMENTS AND VARIATIONS

This Agreement may only be amended or supplemented in writing signed by or on
behalf of each of the parties hereto.














537518-4-8594-v7.4
‑ 102 ‑
17-40684037




--------------------------------------------------------------------------------





SCHEDULE 1
THE JOINT BOOKRUNNERS AND UNDERWRITERS
(Clause 2.1)
Joint Bookrunners and Underwriters
Number of Offering Units
and Cornerstone Units
(Column 1)
Proportion of Over-
Allotment Units
 
 
 
 
 
DBS Bank Ltd.
 
242,106,000
 
-
Merrill Lynch (Singapore)
Pte. Ltd.
 
113,326,000
 
100%
China International Capital
Corporation (Singapore) Pte.
Limited
 
567,000
 
-
Credit Suisse (Singapore)
Limited
 
36,058,000
 
-
Maybank Kim Eng
Securities Pte. Ltd.
 
87,570,000
 
-
Oversea-Chinese Banking
Corporation Limited
 
36,058,000
 
-
Total
 
515,685,000
 
100%





537518-4-8594-v7.4
‑ 103 ‑
17-40684037




--------------------------------------------------------------------------------





SCHEDULE 2
LOCK-UP LETTERS




537518-4-8594-v7.4
‑ 104 ‑
17-40684037




--------------------------------------------------------------------------------




DBS Bank Ltd
12 Marina Boulevard
Level 3, Marina Bay Financial Centre Tower 3
Singapore 018982
Merrill Lynch (Singapore) Pte. Ltd.
50 Collyer Quay
#14-01 OUE Bayfront
Singapore 049321
China International Capital Corporation (Singapore) Pte. Limited
6 Battery Road
#33-01 South Lobby
Singapore 049909
Credit Suisse (Singapore) Limited
One Raffles Link
#03/04-01 South Lobby
Singapore 039393
Maybank Kim Eng Securities Pte. Ltd.
50 North Canal Road #03-01
#03-01
Singapore 059304
Oversea-Chinese Banking Corporation Limited
63 Chulia Street
#10-00 OCBC Centre East
Singapore 049514
(collectively, the "Joint Bookrunners and Underwriters")
Dear Sirs
Offering Of Units in Prime US REIT
1.
KBS REIT Properties III LLC wishes to restrict its right to deal in the units in
Prime US REIT (the "Units") in which it legally and/or beneficially, directly or
indirectly owns or will own, on the date of admission (the "Listing Date") of
Prime US REIT to the Official List of Singapore Exchange Securities Trading
Limited (the "KBS REIT Properties III LLC Lock-up Units"), in accordance with
the terms in this letter agreement. Terms used, but not otherwise defined
herein, have the meanings ascribed thereto in the final prospectus to be dated
on or around 8 July 2019 and to be registered with the Monetary Authority of
Singapore in connection with the Offering (the "Prospectus").

2.
In consideration of S$1.00, the receipt and sufficiency of which is hereby
acknowledged, KBS REIT Properties III LLC undertakes to the Joint Bookrunners
and Underwriters that it will not, subject to the exceptions set out in
paragraph 3 below, without the prior written consent of the Joint Bookrunners
and Underwriters (such consent not to be



537518-4-8594-v7.4
‑ 105 ‑
17-40684037




--------------------------------------------------------------------------------




unreasonably withheld or delayed) during the period commencing from the date of
issuance of the Units until the date falling six months after the Listing Date
(both dates inclusive) (the "First Lock-up Period"), directly or indirectly:
(a)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, hypothecate, grant security over, encumber or otherwise dispose
of or transfer, any or all of its effective interest in the KBS REIT Properties
III LLC Lock-up Units (including any securities convertible into or exercisable
or exchangeable for any KBS REIT Properties III LLC Lock-up Units or which carry
rights to subscribe for or purchase any such KBS REIT Properties III LLC Lock-up
Units);

(b)
enter into any swap, hedge or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the KBS REIT
Properties III LLC Lock-up Units (including any securities convertible into or
exercisable or exchangeable for any KBS REIT Properties III LLC Lock-up Units or
which carry rights to subscribe for or purchase any such KBS REIT Properties III
LLC Lock-up Units);

(c)
enter into any transaction (including a derivative transaction) or other
arrangement with a similar economic effect to the foregoing sub-paragraph (a) or
(b);

(d)
deposit any of its effective interest in the KBS REIT Properties III LLC Lock-up
Units (including any securities convertible into or exercisable or exchangeable
for any KBS REIT Properties III LLC Lock-up Units or which carry rights to
subscribe for or purchase any such KBS REIT Properties III LLC Lock-up Units) in
any depository receipt facility;

(e)
enter into a transaction which is designed or which may reasonably be expected
to result in any of the above; or

(f)
publicly announce any intention to do any of the above,

whether any such transaction described in sub-paragraphs (a) to (e) above is to
be settled by delivery of such capital or securities, in cash or otherwise
(whether or not such transaction will be completed within or after the First
Lock-up Period or the period immediately following the First Lock-up Period
until the date falling 12 months after the Listing Date (the "Second Lock-up
Period"), and the same restrictions will apply in respect of its effective
interest in 50.0% of the KBS REIT Properties III LLC Lock-up Units (adjusted for
any bonus issue or subdivision) during the Second Lock-up Period.


537518-4-8594-v7.4
‑ 106 ‑
17-40684037




--------------------------------------------------------------------------------




3.
The above restrictions in paragraph 2 shall not apply to prohibit KBS REIT
Properties III, LLC from being able to:

(a)
create a charge over the KBS REIT Properties III LLC Lock-up Units or otherwise
grant of security over or creation of any encumbrance over the KBS REIT
Properties III LLC Lock-up Units, provided that such charge, security or
encumbrance (i) cannot be enforced over any KBS REIT Properties III LLC Lock-up
Units during the First Lock-up Period, and (ii) can only be enforced with
respect to 50.0% of the effective interest in the KBS REIT Properties III LLC
Lock-up Units during the Second Lock-up Period. The charge, security or
encumbrance will only be created if the charge (such as a bank or financial
institution) agrees that the charge, security or encumbrance over the KBS REIT
Properties III LLC Lock-up Units cannot be enforced over 100.0% of the KBS REIT
Properties III LLC Lock-up Unit during the First Lock-up Period and can only be
enforced in relation to 50.0% of the effective interest in the KBS REIT
Properties III LLC Lock-up Units during the Second Lock-up Period;

(b)
enter into any unit lending agreement with the Joint Bookrunners and
Underwriters or any sale or transfer of the KBS REIT Properties III LLC Lock-up
Units by KBS REIT Properties III LLC pursuant to the exercise of an over
allotment option granted by the Unit Lender to the Joint Bookrunners and
Underwriters; and

(c)
transfer the KBS REIT Properties III LLC Lock-up Units to and between KBS REIT
Properties III LLC or any direct and indirect wholly-owned subsidiaries of KBS
REIT Properties III LLC, provided that KBS REIT Properties III LLC shall, during
the First Lock-up Period, maintain a direct or indirect interest in 100.0% of
the KBS REIT Properties III LLC Lock-up Units and, during the Second Lock-up
Period, maintain a direct or indirect interest in 50.0% of the KBS REIT
Properties III LLC Lock-up Units and KBS REIT Properties III LLC has procured
that such transferee subsidiaries have executed and delivered to the Joint
Bookrunners and Underwriters undertakings to the effect that such transferee
subsidiaries will comply with such restrictions so as to enable KBS REIT
Properties III LLC to comply with the foregoing restrictions for the unexpired
period of the First Lock-up Period and the Second Lock-up Period.

4.
For the avoidance of doubt, any Units returned to KBS REIT Properties III LLC
pursuant to any unit lending agreement with the Joint Bookrunners and
Underwriters shall be subject to the restrictions set out in this letter
agreement as if they were KBS REIT Properties III LLC Lock-up Units.

5.
If, for any reason, the Offering is not completed within six months of the date
of the Prospectus, this letter agreement shall be terminated immediately.



537518-4-8594-v7.4
‑ 107 ‑
17-40684037




--------------------------------------------------------------------------------




6.
A person who is not a party to this letter agreement shall have no rights under
the Contracts (Rights of Third Parties) Act (Chapter 53B of Singapore) to
enforce any term of this letter agreement.

7.
This undertaking is given in favour of the Joint Bookrunners and Underwriters,
and accordingly, may be enforced by the Joint Bookrunners and Underwriters.
Without prejudice to any other rights or remedies which the Joint Bookrunners
and Underwriters may have, we acknowledge and agree that damages may not be an
adequate remedy for any breach of this undertaking and the Joint Bookrunners and
Underwriters shall be entitled to seek the remedies of injunction, specific
performance and other equitable relief for any threatened or actual breach of
this undertaking.

8.
This letter agreement is governed by, and shall be construed in accordance with,
the laws of Singapore.

9.
Both parties agree that the courts of Singapore are to have non-exclusive
jurisdiction to settle any dispute (including claims for set-off and counter
claims) which may arise in connection with the creation, validity, effect,
interpretation, or performance of, or of legal relationships established by,
this letter agreement or otherwise arising in connection with this letter
agreement.

Yours faithfully,
For and on behalf of KBS REIT Properties III, LLC
KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


537518-4-8594-v7.4
‑ 108 ‑
17-40684037




--------------------------------------------------------------------------------




DBS Bank Ltd
12 Marina Boulevard
Level 3, Marina Bay Financial Centre Tower 3
Singapore 018982
Merrill Lynch (Singapore) Pte. Ltd.
50 Collyer Quay
#14-01 OUE Bayfront
Singapore 049321
China International Capital Corporation (Singapore) Pte. Limited
6 Battery Road
#33-01 South Lobby
Singapore 049909
Credit Suisse (Singapore) Limited
One Raffles Link
#03/04-01 South Lobby
Singapore 039393
Maybank Kim Eng Securities Pte. Ltd.
50 North Canal Road #03-01
#03-01
Singapore 059304
Oversea-Chinese Banking Corporation Limited
63 Chulia Street
#10-00 OCBC Centre East
Singapore 049514
(collectively, the "Joint Bookrunners and Underwriters")
Dear Sirs
Offering Of Units in Prime US REIT
1.
KBS Limited Partnership III ("KBS LP III") wishes to restrict its right to deal
in its effective interest in the units in Prime US REIT (the "Units") which KBS
REIT Properties III LLC legally and/or beneficially, directly or indirectly owns
or will own, on the date of admission (the "Listing Date") of Prime US REIT to
the Official List of Singapore Exchange Securities Trading Limited (the "KBS
REIT Properties III LLC Lock-up Units"), in accordance with the terms in this
letter agreement. Terms used, but not otherwise defined herein, have the
meanings ascribed thereto in the final prospectus to be dated on or around 8
July 2019 and to be registered with the Monetary Authority of Singapore in
connection with the Offering (the "Prospectus").

2.
In consideration of S$1.00, the receipt and sufficiency of which is hereby
acknowledged, KBS LP III undertakes to the Joint Bookrunners and Underwriters
that it will not, subject to the exceptions set out in paragraph 3 below,
without the prior written consent of the



537518-4-8594-v7.4
‑ 109 ‑
17-40684037




--------------------------------------------------------------------------------




Joint Bookrunners and Underwriters (such consent not to be unreasonably withheld
or delayed) during the period commencing from the date of issuance of the Units
until the date falling six months after the Listing Date (both dates inclusive)
(the "First Lock-up Period"), directly or indirectly:
(a)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, hypothecate, grant security over, encumber or otherwise dispose
of or transfer, any or all of its effective interest in the KBS REIT Properties
III LLC Lock-up Units (including any securities convertible into or exercisable
or exchangeable for any KBS REIT Properties III LLC Lock-up Units or which carry
rights to subscribe for or purchase any such KBS REIT Properties III LLC Lock-up
Units);

(b)
enter into any swap, hedge or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the KBS REIT
Properties III LLC Lock-up Units (including any securities convertible into or
exercisable or exchangeable for any KBS REIT Properties III LLC Lock-up Units or
which carry rights to subscribe for or purchase any such KBS REIT Properties III
LLC Lock-up Units);

(c)
enter into any transaction (including a derivative transaction) or other
arrangement with a similar economic effect to the foregoing sub-paragraph (a) or
(b);

(d)
deposit any of its effective interest in the KBS REIT Properties III LLC Lock-up
Units (including any securities convertible into or exercisable or exchangeable
for any KBS REIT Properties III LLC Lock-up Units or which carry rights to
subscribe for or purchase any such KBS REIT Properties III LLC Lock-up Units) in
any depository receipt facility;

(e)
enter into a transaction which is designed or which may reasonably be expected
to result in any of the above; or

(f)
publicly announce any intention to do any of the above,

whether any such transaction described in sub-paragraphs (a) to (e) above is to
be settled by delivery of such capital or securities, in cash or otherwise
(whether or not such transaction will be completed within or after the First
Lock-up Period or the period immediately following the First Lock-up Period
until the date falling 12 months after the Listing Date (the "Second Lock-up
Period"), and the same restrictions will apply in respect of its effective
interest in 50.0% of the KBS REIT Properties III LLC Lock-up Units (adjusted for
any bonus issue or subdivision) during the Second Lock-up Period.
3.
The above restrictions in paragraph 2 shall not apply to prohibit:

(a)
KBS LP III from being able to create a charge over the KBS REIT Properties III



537518-4-8594-v7.4
‑ 110 ‑
17-40684037




--------------------------------------------------------------------------------




LLC Lock-up Units or otherwise grant of security over or creation of any
encumbrance over the KBS REIT Properties III LLC Lock-up Units, provided that
such charge, security or encumbrance (i) cannot be enforced over any KBS REIT
Properties III LLC Lock-up Units during the First Lock-up Period, and (ii) can
only be enforced with respect to 50.0% of the effective interest in the KBS REIT
Properties III LLC Lock-up Units during the Second Lock-up Period. The charge,
security or encumbrance will only be created if the charge (such as a bank or
financial institution) agrees that the charge, security or encumbrance over the
KBS REIT Properties III LLC Lock-up Units cannot be enforced over 100.0% of the
KBS REIT Properties III LLC Lock-up Unit during the First Lock-up Period and can
only be enforced in relation to 50.0% of the effective interest in the KBS REIT
Properties III LLC Lock-up Units during the Second Lock-up Period;
(b)
KBS REIT Properties III LLC from entering into any unit lending agreement with
the Joint Bookrunners and Underwriters or any sale or transfer of the KBS REIT
Properties III LLC Lock-up Units by KBS REIT Properties III LLC pursuant to the
exercise of an over-allotment option granted by the Unit Lender to the Joint
Bookrunners and Underwriters; and

(c)
KBS LP III from being able to transfer the KBS REIT Properties III LLC Lock-up
Units to and between any direct and indirect wholly-owned subsidiaries of KBS LP
III, provided that KBS LP III shall, during the First Lock-up Period, maintain a
direct or indirect interest in 100.0% of the KBS REIT Properties III LLC Lock-up
Units and, during the Second Lock-up Period, maintain a direct or indirect
interest in 50.0% of the KBS REIT Properties III LLC Lock-up Units and KBS LP
III has procured that such transferee subsidiaries have executed and delivered
to the Joint Bookrunners undertakings to the effect that such transferee
subsidiaries will comply with such restrictions so as to enable KBS LP III to
comply with the foregoing restrictions for the unexpired period of the First
Lock-up Period and the Second Lock-up Period.

4.
For the avoidance of doubt, any Units returned to KBS REIT Properties III LLC
pursuant to any unit lending agreement with the Joint Bookrunners and
Underwriters shall be subject to the restrictions set out in this letter
agreement as if they were KBS REIT Properties III LLC Lock-up Units.

5.
If, for any reason, the Offering is not completed within six months of the date
of the Prospectus, this letter agreement shall be terminated immediately.

6.
A person who is not a party to this letter agreement shall have no rights under
the Contracts (Rights of Third Parties) Act (Chapter 53B of Singapore) to
enforce any term of this letter agreement.



537518-4-8594-v7.4
‑ 111 ‑
17-40684037




--------------------------------------------------------------------------------




7.
This undertaking is given in favour of the Joint Bookrunners and Underwriters,
and accordingly, may be enforced by the Joint Bookrunners and Underwriters.
Without prejudice to any other rights or remedies which the Joint Bookrunners
and Underwriters may have, we acknowledge and agree that damages may not be an
adequate remedy for any breach of this undertaking and the Joint Bookrunners and
Underwriters shall be entitled to seek the remedies of injunction, specific
performance and other equitable relief for any threatened or actual breach of
this undertaking.

8.
This letter agreement is governed by, and shall be construed in accordance with,
the laws of Singapore.

9.
Both parties agree that the courts of Singapore are to have non-exclusive
jurisdiction to settle any dispute (including claims for set-off and counter
claims) which may arise in connection with the creation, validity, effect,
interpretation, or performance of, or of legal relationships established by,
this letter agreement or otherwise arising in connection with this letter
agreement.

Yours faithfully,
For and on behalf of KBS Limited Partnership III
KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:    /s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.,
Chief Executive Officer
 


537518-4-8594-v7.4
‑ 112 ‑
17-40684037




--------------------------------------------------------------------------------




DBS Bank Ltd
12 Marina Boulevard
Level 3, Marina Bay Financial Centre Tower 3
Singapore 018982
Merrill Lynch (Singapore) Pte. Ltd.
50 Collyer Quay
#14-01 OUE Bayfront
Singapore 049321
China International Capital Corporation (Singapore) Pte. Limited
6 Battery Road
#33-01 South Lobby
Singapore 049909
Credit Suisse (Singapore) Limited
One Raffles Link
#03/04-01 South Lobby
Singapore 039393
Maybank Kim Eng Securities Pte. Ltd.
50 North Canal Road #03-01
#03-01
Singapore 059304
Oversea-Chinese Banking Corporation Limited
63 Chulia Street
#10-00 OCBC Centre East
Singapore 049514
(collectively, the "Joint Bookrunners and Underwriters")
Dear Sirs
Offering Of Units in Prime US REIT
1.
KBS REIT Holdings III, LLC ("KBS REIT Holdings III") wishes to restrict its
right to deal in its effective interest in the units in Prime US REIT (the
"Units") which KBS Real Estate Investment Trust III, Inc. legally and/or
beneficially, directly or indirectly owns or will own, on the date of admission
(the "Listing Date") of Prime US REIT to the Official List of Singapore Exchange
Securities Trading Limited (the "KBS REIT Properties III LLC Lock-up Units"), in
accordance with the terms in this letter agreement. Terms used, but not
otherwise defined herein, have the meanings ascribed thereto in the final
prospectus to be dated on or around 8 July 2019 and to be registered with the
Monetary Authority of Singapore in connection with the Offering (the
"Prospectus").



537518-4-8594-v7.4
‑ 113 ‑
17-40684037




--------------------------------------------------------------------------------




2.
In consideration of S$1.00, the receipt and sufficiency of which is hereby
acknowledged, KBS REIT Holdings III undertakes to the Joint Bookrunners and
Underwriters that it will not, subject to the exceptions set out in paragraph 3
below, without the prior written consent of the Joint Bookrunners and
Underwriters (such consent not to be unreasonably withheld or delayed) during
the period commencing from the date of issuance of the Units until the date
falling six months after the Listing Date (both dates inclusive) (the "First
Lock-up Period"), directly or indirectly:

(a)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, hypothecate, grant security over, encumber or otherwise dispose
of or transfer, any or all of its effective interest in the KBS REIT Properties
III LLC Lock-up Units (including any securities convertible into or exercisable
or exchangeable for any KBS REIT Properties III LLC Lock-up Units or which carry
rights to subscribe for or purchase any such KBS REIT Properties III LLC Lock-up
Units);

(b)
enter into any swap, hedge or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the KBS REIT
Properties III LLC Lock-up Units (including any securities convertible into or
exercisable or exchangeable for any KBS REIT Properties III LLC Lock-up Units or
which carry rights to subscribe for or purchase any such KBS REIT Properties III
LLC Lock-up Units);

(c)
enter into any transaction (including a derivative transaction) or other
arrangement with a similar economic effect to the foregoing sub-paragraph (a) or
(b);

(d)
deposit any of its effective interest in the KBS REIT Properties III LLC Lock-up
Units (including any securities convertible into or exercisable or exchangeable
for any KBS REIT Properties III LLC Lock-up Units or which carry rights to
subscribe for or purchase any such KBS REIT Properties III LLC Lock-up Units) in
any depository receipt facility;

(e)
enter into a transaction which is designed or which may reasonably be expected
to result in any of the above; or

(f)
publicly announce any intention to do any of the above,

whether any such transaction described in sub-paragraphs (a) to (e) above is to
be settled by delivery of such capital or securities, in cash or otherwise
(whether or not such transaction will be completed within or after the First
Lock-up Period or the period immediately following the First Lock-up Period
until the date falling 12 months after the Listing Date (the "Second Lock-up
Period")), and the same restrictions will apply in respect of its effective
interest in 50.0% of the KBS REIT Properties III LLC Lock-up Units (adjusted for
any bonus issue or subdivision) during the Second Lock-up Period.


537518-4-8594-v7.4
‑ 114 ‑
17-40684037




--------------------------------------------------------------------------------




3.
The above restrictions in paragraph 2 shall not apply to prohibit:

(a)
KBS REIT Holdings III from being able to create a charge over the KBS REIT
Properties III LLC Lock-up Units or otherwise grant of security over or creation
of any encumbrance over the KBS REIT Properties III LLC Lock-up Units, provided
that such charge, security or encumbrance (i) cannot be enforced over any KBS
REIT Properties III LLC Lock-up Units during the First Lock-up Period, and (ii)
can only be enforced with respect to 50.0% of the effective interest in the KBS
REIT Properties III LLC Lock-up Units during the Second Lock-up Period. The
charge, security or encumbrance will only be created if the charge (such as a
bank or financial institution) agrees that the charge, security or encumbrance
over the KBS REIT Properties III LLC Lock-up Units cannot be enforced over
100.0% of the KBS REIT Properties III LLC Lock-up Unit during the First Lock-up
Period and can only be enforced in relation to 50.0% of the effective interest
in the KBS REIT Properties III LLC Lock-up Units during the Second Lock-up
Period;

(b)
KBS REIT Properties III LLC from entering into any unit lending agreement with
the Joint Bookrunners and Underwriters or any sale or transfer of the KBS REIT
Properties III LLC Lock-up Units by KBS REIT Properties III LLC pursuant to the
exercise of an over-allotment option granted by the Unit Lender to the Joint
Bookrunners and Underwriters; and

(c)
KBS REIT Holdings III from being able to transfer the KBS REIT Properties III
LLC Lock-up Units to and between any direct and indirect wholly-owned
subsidiaries of KBS Limited Partnership III, provided that KBS Limited
Partnership III shall, during the First Lock-up Period, maintain a direct or
indirect interest in 100.0% of the KBS REIT Properties III LLC Lock-up Units
and, during the Second Lock-up Period, maintain a direct or indirect interest in
50.0% of the KBS REIT Properties III LLC Lock-up Units and KBS REIT Holdings III
has procured that such transferee subsidiaries have executed and delivered to
the Joint Bookrunners undertakings to the effect that such transferee
subsidiaries will comply with such restrictions so as to enable KBS REIT
Holdings III to comply with the foregoing restrictions for the unexpired period
of the First Lock-up Period and the Second Lock-up Period.

4.
For the avoidance of doubt, any Units returned to KBS REIT Properties III LLC
pursuant to any unit lending agreement with the Joint Bookrunners and
Underwriters shall be subject to the restrictions set out in this letter
agreement as if they were KBS REIT Properties III LLC Lock-up Units.

5.
If, for any reason, the Offering is not completed within six months of the date
of the Prospectus, this letter agreement shall be terminated immediately.



537518-4-8594-v7.4
‑ 115 ‑
17-40684037




--------------------------------------------------------------------------------




6.
A person who is not a party to this letter agreement shall have no rights under
the Contracts (Rights of Third Parties) Act (Chapter 53B of Singapore) to
enforce any term of this letter agreement.

7.
This undertaking is given in favour of the Joint Bookrunners and Underwriters,
and accordingly, may be enforced by the Joint Bookrunners and Underwriters.
Without prejudice to any other rights or remedies which the Joint Bookrunners
and Underwriters may have, we acknowledge and agree that damages may not be an
adequate remedy for any breach of this undertaking and the Joint Bookrunners and
Underwriters shall be entitled to seek the remedies of injunction, specific
performance and other equitable relief for any threatened or actual breach of
this undertaking.

8.
This letter agreement is governed by, and shall be construed in accordance with,
the laws of Singapore.

9.
Both parties agree that the courts of Singapore are to have non-exclusive
jurisdiction to settle any dispute (including claims for set-off and counter
claims) which may arise in connection with the creation, validity, effect,
interpretation, or performance of, or of legal relationships established by,
this letter agreement or otherwise arising in connection with this letter
agreement.



Yours faithfully,
KBS REIT HOLDINGS III LLC,
a Delaware limited liability company
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:    /s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.,
Chief Executive Officer
 




537518-4-8594-v7.4
‑ 116 ‑
17-40684037




--------------------------------------------------------------------------------




DBS Bank Ltd
12 Marina Boulevard
Level 3, Marina Bay Financial Centre Tower 3
Singapore 018982
Merrill Lynch (Singapore) Pte. Ltd.
50 Collyer Quay
#14-01 OUE Bayfront
Singapore 049321
China International Capital Corporation (Singapore) Pte. Limited
6 Battery Road
#33-01 South Lobby
Singapore 049909
Credit Suisse (Singapore) Limited
One Raffles Link
#03/04-01 South Lobby
Singapore 039393
Maybank Kim Eng Securities Pte. Ltd.
50 North Canal Road #03-01
#03-01
Singapore 059304
Oversea-Chinese Banking Corporation Limited
63 Chulia Street
#10-00 OCBC Centre East
Singapore 049514
(collectively, the "Joint Bookrunners and Underwriters")
Dear Sirs
Offering Of Units in Prime US REIT
1.
KBS Real Estate Investment Trust III, Inc. ("KBS REIT III") wishes to restrict
its right to deal in the units in Prime US REIT (the "Units") in which it
legally and/or beneficially, directly or indirectly owns or will own, on the
date of admission (the "Listing Date") of Prime US REIT to the Official List of
Singapore Exchange Securities Trading Limited (the "KBS REIT Properties III LLC
Lock-up Units"), in accordance with the terms in this letter agreement. Terms
used, but not otherwise defined herein, have the meanings ascribed thereto in
the final prospectus to be dated on or around 8 July 2019 and to be registered
with the Monetary Authority of Singapore in connection with the Offering (the
"Prospectus").

2.
In consideration of S$1.00, the receipt and sufficiency of which is hereby
acknowledged, KBS REIT III undertakes to the Joint Bookrunners and Underwriters
that it will not, subject to the exceptions set out in paragraph 3 below,
without the prior written consent



537518-4-8594-v7.4
‑ 117 ‑
17-40684037




--------------------------------------------------------------------------------




of the Joint Bookrunners and Underwriters (such consent not to be unreasonably
withheld or delayed) during the period commencing from the date of issuance of
the Units until the date falling six months after the Listing Date (both dates
inclusive) (the "First Lock-up Period"), directly or indirectly:
(a)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, hypothecate, grant security over, encumber or otherwise dispose
of or transfer, any or all of its effective interest in the KBS REIT Properties
III LLC Lock-up Units (including any securities convertible into or exercisable
or exchangeable for any KBS REIT Properties III LLC Lock-up Units or which carry
rights to subscribe for or purchase any such KBS REIT Properties III LLC Lock-up
Units);

(b)
enter into any swap, hedge or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the KBS REIT
Properties III LLC Lock-up Units (including any securities convertible into or
exercisable or exchangeable for any KBS REIT Properties III LLC Lock-up Units or
which carry rights to subscribe for or purchase any such KBS REIT Properties III
LLC Lock-up Units);

(c)
enter into any transaction (including a derivative transaction) or other
arrangement with a similar economic effect to the foregoing sub-paragraph (a) or
(b);

(d)
deposit any of its effective interest in the KBS REIT Properties III LLC Lock-up
Units (including any securities convertible into or exercisable or exchangeable
for any KBS REIT Properties III LLC Lock-up Units or which carry rights to
subscribe for or purchase any such KBS REIT Properties III LLC Lock-up Units) in
any depository receipt facility;

(e)
enter into a transaction which is designed or which may reasonably be expected
to result in any of the above; or

(f)
publicly announce any intention to do any of the above,

whether any such transaction described in sub-paragraphs (a) to (e) above is to
be settled by delivery of such capital or securities, in cash or otherwise
(whether or not such transaction will be completed within or after the First
Lock-up Period or the period immediately following the First Lock-up Period
until the date falling 12 months after the Listing Date (the "Second Lock-up
Period"), and the same restrictions will apply in respect of its effective
interest in 50.0% of the KBS REIT Properties III LLC Lock-up Units (adjusted for
any bonus issue or subdivision) during the Second Lock-up Period.


537518-4-8594-v7.4
‑ 118 ‑
17-40684037




--------------------------------------------------------------------------------




3.
The above restrictions in paragraph 2 shall not apply to prohibit:

(a)
KBS REIT III from being able to create a charge over the KBS REIT Properties III
LLC Lock-up Units or otherwise grant of security over or creation of any
encumbrance over the KBS REIT Properties III LLC Lock-up Units, provided that
such charge, security or encumbrance (i) cannot be enforced over any KBS REIT
Properties III LLC Lock-up Units during the First Lock-up Period, and (ii) can
only be enforced with respect to 50.0% of the effective interest in the KBS REIT
Properties III LLC Lock-up Units during the Second Lock-up Period. The charge,
security or encumbrance will only be created if the charge (such as a bank or
financial institution) agrees that the charge, security or encumbrance over the
KBS REIT Properties III LLC Lock-up Units cannot be enforced over 100.0% of the
KBS REIT Properties III LLC Lock-up Unit during the First Lock-up Period and can
only be enforced in relation to 50.0% of the effective interest in the KBS REIT
Properties III LLC Lock-up Units during the Second Lock-up Period;

(b)
KBS REIT Properties III LLC from entering into any unit lending agreement with
the Joint Bookrunners and Underwriters or any sale or transfer of the KBS REIT
Properties III LLC Lock-up Units by KBS REIT Properties III LLC pursuant to the
exercise of an over-allotment option granted by the Unit Lender to the Joint
Bookrunners and Underwriters; and

(c)
KBS REIT III from being able to transfer the KBS REIT Properties III LLC Lock-up
Units to and between any direct and indirect wholly-owned subsidiaries of KBS
REIT III, provided that KBS REIT III shall, during the First Lock-up Period,
maintain a direct or indirect interest in 100.0% of the KBS REIT Properties III
LLC Lock-up Units and, during the Second Lock-up Period, maintain a direct or
indirect interest in 50.0% of the KBS REIT Properties III LLC Lock-up Units and
KBS REIT III has procured that such transferee subsidiaries have executed and
delivered to the Joint Bookrunners and Underwriters undertakings to the effect
that such transferee subsidiaries will comply with such restrictions so as to
enable KBS REIT III to comply with the foregoing restrictions for the unexpired
period of the First Lock-up Period and the Second Lock-up Period.

4.
For the avoidance of doubt, any Units returned to KBS REIT Properties III LLC
pursuant to any unit lending agreement with the Joint Bookrunners and
Underwriters shall be subject to the restrictions set out in this letter
agreement as if they were KBS REIT Properties III LLC Lock-up Units.

5.
If, for any reason, the Offering is not completed within six months of the date
of the Prospectus, this letter agreement shall be terminated immediately.



537518-4-8594-v7.4
‑ 119 ‑
17-40684037




--------------------------------------------------------------------------------




6.
A person who is not a party to this letter agreement shall have no rights under
the Contracts (Rights of Third Parties) Act (Chapter 53B of Singapore) to
enforce any term of this letter agreement.

7.
This undertaking is given in favour of the Joint Bookrunners and Underwriters,
and accordingly, may be enforced by the Joint Bookrunners and Underwriters.
Without prejudice to any other rights or remedies which the Joint Bookrunners
and Underwriters may have, we acknowledge and agree that damages may not be an
adequate remedy for any breach of this undertaking and the Joint Bookrunners and
Underwriters shall be entitled to seek the remedies of injunction, specific
performance and other equitable relief for any threatened or actual breach of
this undertaking.

8.
This letter agreement is governed by, and shall be construed in accordance with,
the laws of Singapore.

9.
Both parties agree that the courts of Singapore are to have non-exclusive
jurisdiction to settle any dispute (including claims for set-off and counter
claims) which may arise in connection with the creation, validity, effect,
interpretation, or performance of, or of legal relationships established by,
this letter agreement or otherwise arising in connection with this letter
agreement.

Yours faithfully,
For and on behalf of KBS Real Estate Investment Trust III, Inc.
KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


537518-4-8594-v7.4
‑ 120 ‑
17-40684037




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement was entered into on the date first stated
above.
KBS US PRIME PROPERTY MANAGEMENT PTE. LTD.
(acting as Manager on behalf of Prime US REIT and in its own capacity)


By:
/s/ Sandip Talukdar

Name: Sandip Talukdar
Title: Chief Financial Officer


Endeavour – Placement Agreement





--------------------------------------------------------------------------------




KBS ASIA PARTNERS PTE. LTD.
By:
/s/ Charles J. Schreiber, Jr.

Name: Charles J. Schreiber, Jr.
Title: Director




Endeavour – Placement Agreement





--------------------------------------------------------------------------------






KBS REIT PROPERTIES III, LLC
a Delaware limited liability company
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


Endeavour – Placement Agreement





--------------------------------------------------------------------------------






PBren Investments, L.P.
By:
PBren Investments, LLC, as general partner 

By:
PBCS Management, LLC, a Manager 

By:
/s/Charles J. Schreiber, Jr.

Charles J. Schreiber Jr., Manager


Endeavour – Placement Agreement





--------------------------------------------------------------------------------






Schreiber Real Estate Investments, L.P.
By:
Schreiber Investments, LLC, as general partner

By:
/s/Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr., Manager




Endeavour – Placement Agreement





--------------------------------------------------------------------------------






KBS REALTY ADVISORS LLC
By:
Schreiber Real Estate Investments, L.P., a Manager

By:
Schreiber Investments, LLC, as general partner

By:
/s/Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Manager


Endeavour – Placement Agreement





--------------------------------------------------------------------------------




DBS BANK LTD.
By:
/s/ Tan Jeh Wuan

Name: Tan Jeh Wuan
Title: Managing Director, Head of Capital Markets, Singapore






Endeavour – Placement Agreement





--------------------------------------------------------------------------------




MERRILL LYNCH (SINGAPORE) PTE. LTD.
By:
/s/ Siah Geok Wah

Name: Siah Geok Wah
Title: Managing Director




Endeavour – Placement Agreement





--------------------------------------------------------------------------------






CHINA INTERNATIONAL CAPITAL CORPORATION (SINGAPORE) PTE.
LIMITED
By:
/s/ Lindsey Lin

Name: Lindsay Lin
Title: Managing Director, Head of Southeast Asia, Investment Banking




Endeavour – Placement Agreement





--------------------------------------------------------------------------------




CREDIT SUISSE (SINGAPORE) LIMITED
By:
/s/ Tan Kuan Ern

Name: Tan Kuan Ern
Title: Managing Director


By:
/s/ Adrian Yeo

Name: Adrian Yeo
Title: Director, General Counsel Division




Endeavour – Placement Agreement





--------------------------------------------------------------------------------




MAYBANK KIM ENG SECURITIES PTE. LTD.
By:
/s/ Audrey Lam

Name: Audrey Lam
Title: Investment Banking & Advisory, Singapore




Endeavour – Placement Agreement





--------------------------------------------------------------------------------




OVERSEA-CHINESE BANKING CORPORATION LIMITED
By:
/s/ David Cheng

Name: David Cheng
Title: Head, Corporate Finance


By:
/s/ Andrew Teo

Name: Andrew Teo
Title: Head, Corporate Finance






Endeavour – Placement Agreement





--------------------------------------------------------------------------------





16 July 2019
DBS Bank Ltd.
12 Marina Boulevard
DBS Asia Central @ Marina Bay Financial Centre Tower 3
Singapore 018982
Merrill Lynch (Singapore) Pte. Ltd.
50 Collyer Quay #14-01
OUE Bay Front
Singapore 049321
Credit Suisse (Singapore) Limited
One Raffles Link #03/#04-01
South Lobby
Singapore 039393
Maybank Kim Eng Securities Pte. Ltd.
50 North Canal Road
#03-01
Singapore 059304
Oversea-Chinese Banking Corporation Limited
63 Chulia Street
#10-00
Singapore 049514
Ladies and Gentlemen:
This letter agreement ("Side Letter") is being executed and delivered (a) in
connection with that a Singapore Offer Agreement dated 8 July 2019 and a
Placement Agreement entered into on the date hereof among KBS US Prime Property
Management Pte. Ltd., as the manager of Prime US REIT (the "Manager"), KBS Asia
Partners Pte. Ltd. as the Sponsor, KBS Realty Advisors LLC, PBren Investments,
L.P. and Schreiber Real Estate Investments, L.P. as the Guarantors, KBS REIT
Properties III LLC as a Unit Lender, DBS Bank Ltd., as the Sole Financial
Adviser and Issue Manager, Joint Global Coordinator, Joint Bookrunner and
Underwriter, Merrill Lynch (Singapore) Pte. Ltd. as Joint Global Coordinator,
Joint Bookrunner and Underwriter, and China International Capital Corporation
Limited, Credit Suisse (Singapore) Limited, Maybank Kim Eng Securities Pte. Ltd.
and Oversea-Chinese Banking Corporation Limited as Joint Bookrunners and
Underwriters (collectively, the "Underwriting Agreements") and (b) to confirm
certain agreements with respect to the funding of Prime US REIT by each of DBS
Bank Ltd. and/or its affiliates ("DBS"), Merrill Lynch (Singapore) Pte. Ltd.
and/or its affiliates ("BAML"), Credit Suisse (Singapore) Limited and/or its
affiliates ("CS"), Maybank Kim Eng Securities Pte. Ltd. and/or its affiliates
("Maybank") and Oversea-Chinese Banking Corporation Limited and/or its
affiliates ("OCBC", and DBS, BAML, CS, Maybank and OCBC, in such capacities, are
each an "Advance Funding Party"; and collectively, the "Advance Funding
Parties") of all or part of the aggregate amount to be funded to enable DBS
Trustee Limited (in its capacity as trustee of Prime US REIT) (the "Trustee") to
acquire the Properties on the Completion Date, provided, however, that the
portion of such aggregate amount to be funded by the Advance Funding


537518-4-8565-v9.0
‑ 1 ‑
17-40684037

--------------------------------------------------------------------------------




Parties, which shall be no more than US$259,360,239.87 (the "Advance Funding
Amount") is agreed (in United States dollars) with the Advance Funding Parties.
All capitalized terms used and not otherwise defined in this Side Letter have
the respective meanings ascribed to them in the Underwriting Agreements.
Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Side Letter, and references to the singular include the
plural and vice versa.
In consideration of the agreement by the Advance Funding Parties to fund the
Advance Funding Amount in such amount as the Advance Funding Parties may agree,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of the parties hereto hereby agree as
follows:
1.
Advance Funding

(a)
Funding. DBS, BAML, CS, Maybank and OCBC shall severally (and not jointly or
jointly and severally) fund the Advance Funding Amount two business days prior
to the Completion Date or such other date as may be agreed by the parties hereto
(the "Funding Date"), Singapore time, respectively to the Advance Funding
Account in the breakdown set out below:

Joint Bookrunners and Underwriters
Advance Funding Amount
(US$)
DBS Bank Ltd.
108,175,733.86
Merrill Lynch (Singapore) Pte. Ltd.
50,635,449.89
Credit Suisse (Singapore) Limited
35,310,943.51
Maybank Kim Eng Securities Pte. Ltd.
49,126,833.10
Oversea-Chinese Banking Corporation
Limited
16,111,279.51

(b)
Each of the Manager and DBS Trustee Limited (in its capacity as trustee of Prime
US REIT) (the "REIT Trustee"), acknowledges and agrees that (i) it will directly
or indirectly benefit from such funding to facilitate the offering of units
representing undivided interests in Prime US REIT (the "Offering"), (ii) it has
received valuable consideration for executing this Side Letter and (iii) the
Advance Funding Parties have informed it that they would not fund the Advance
Funding Amount to the REIT Trustee without the execution and delivery of this
Side Letter by the REIT Trustee and the Manager. For the purpose of this Side
Letter, "Advance Funding Account" shall mean the following non-interest bearing
account maintained by the Manager at DBS Bank Ltd. with the following details:

Account name:    Prime USD Unit Issue Account
Account number:    0003-044253-01-2


537518-4-8565-v9.0
‑ 2 ‑
17-40684037

--------------------------------------------------------------------------------




SWIFT Code:    DBSSSGSG
or any other account or accounts domiciled in Singapore designated as the
Advance Funding Account by agreement between the Advance Funding Parties.
(c)
Conditions to Funding. The obligation of the Advance Funding Parties to remit
the Advance Funding Amount on the Funding Date shall be conditional upon the
receipt by each of the Advance Funding Parties of all of the documents and
evidence, and satisfaction of all other conditions, set out in Schedule B below
(save for any waived by all the Advance Funding Parties).

(d)
Failure to Fully Fund. If any Advanced Funding Party ("Defaulting Funding
Party") fails to remit the full amount of its proportion of the Advance Funding
Amount to the Advance Funding Account by the Funding Date, then:

(i)
none of the other Advance Funding Parties will be obliged to fund their
respective proportion of the Advance Funding Amount;

(ii)
the REIT Trustee and the Manager must immediately on demand from each Advance
Funding Party refund to that Advance Funding Party the amount of the Advance
Funding Amount which that Advance Funding Party had remitted to the Advance
Funding Account under this Clause 1, and DBS Bank Ltd. will (and is hereby
irrevocably authorised and directed by the REIT Trustee and the Manager to), as
soon as reasonably practicable, deduct the amount of that refund from the
Advance Funding Account and remit it to that Advanced Funding Party by wire
transfer of immediately available funds (in United States dollars) to the
account specified by that Advance Funding Party; and

(iii)
the REIT Trustee must immediately pay to each Advance Funding Party (other than
a Defaulting Funding Party) its Advance Funding Fee accrued from the Funding
Date up to (but excluding) the date of that Advance Funding Party's receipt of
such refund, together with all other sums owing from the REIT Trustee to that
Advance Funding Party.

(e)
Unlawfulness of Funding Cancelling Commitments. If, after the date of this Side
Letter, it is or will become unlawful or will become unlawful in any
jurisdiction for an Advance Funding Party to perform any of its obligations as
contemplated by this Side Letter or to fund or maintain its participation in the
Advance Funding Amount, no Advance Funding Party shall be obligated to make
available its participation in the Advance Funding Amount to the REIT Trustee
and (if any part of the Advance Funding Amount has been made available to the
REIT Trustee) the Advance Funding Parties may cancel their respective
commitments and require immediate repayment of the Advance Funding Amount or
such part that has been advanced together with all accrued Advance Funding Fee
outstanding and interest due and payable at the Applicable Rate (as defined in
Clause 2 below) and any other outstanding sums and, if not repaid by the close
of business (in Singapore) on the Business Day (in Singapore) after such amounts
first become due, at the Default Rate (as defined in Clause 19 below). An
Advance Funding Party must immediately notify all the other Advance Funding
Parties and the REIT Trustee if it becomes



537518-4-8565-v9.0
‑ 3 ‑
17-40684037

--------------------------------------------------------------------------------




(f)
aware that it is unlawful in any relevant jurisdiction for that Advance Funding
Party to perform any of its obligations under this Side Letter or to fund or
maintain its participation in the Advance Funding Amount.

2.
Advance Funding Fees

To compensate the Advance Funding Parties for their agreement to fund the
Advance Funding Amount to the REIT Trustee on the Funding Date, the REIT Trustee
shall pay to the Advance Funding Parties (to be allocated among the Advance
Funding Parties pro rata in accordance with their respective Advance Funding
Amounts) a fee (the "Advance Funding Fee") in an amount equal to interest
accruing on the Advance Funding Amount from the Funding Date until the date that
the Advance Funding Amount has been repaid in full at the Applicable Rate to the
Advance Funding Parties. As used herein, the "Applicable Rate" means a rate to
be advised by the Advance Funding Parties to the REIT Trustee. The Advance
Funding Fee shall be fully-earned and become non-refundable upon payment of the
Advance Funding Fee, and shall be due and payable on the date that the Aggregate
Advance Funding Obligations (as defined in Clause 3 below) are due and payable.
3.
Obligation to Repay

(a)
Repayment Obligations if Listing Occurs. If the Units in Prime US REIT are
listed (the "Listing") on Singapore Exchange Securities Trading Limited (the
"SGX-ST") by 2:00 p.m. (Singapore time) on 19 July 2019, or such other date and
time as may be agreed by the Advance Funding Parties in their sole discretion
(the "Listing Date"), the Aggregate Advance Funding Obligations shall be
repayable immediately by the REIT Trustee and the Manager to the Advance Funding
Parties pro rata in accordance with their respective Advance Funding Amounts,
and the REIT Trustee agrees to cause, and hereby irrevocably authorises and
directs, the Manager to set aside a sufficient portion of Listing proceeds to be
applied towards repayment of the Aggregate Advance Funding Obligations. The REIT
Trustee and the Manager agree that the Advance Funding Parties and/or the Joint
Bookrunners and Underwriters may set off the Aggregate Advance Funding
Obligations against (and retain, for payment of the Aggregate Advance Funding
Obligations, from) the proceeds of the Offering and the Cornerstone Units before
remitting any further proceeds to the REIT Trustee, or into the non-interest
bearing account opened by the Manager and operated by DBS Bank Ltd. (as the
Receiving Bank) and designated as the "PRIME USD Unit Issue Account" solely for
the purpose of depositing proceeds from the Offering and the Cornerstone Units
(the "Receiving Bank"), pursuant to the terms of the Singapore Offer Agreement
and the Placement Agreement, respectively. For the avoidance of doubt, the
setting off of the Aggregate Advance Funding Obligations against the proceeds of
the Offering and the Cornerstone Units pursuant to this Clause 3(a) shall
satisfy the obligations of the REIT Trustee under this Side Letter to repay the
Aggregate Advance Funding Obligations, to the extent of the amount so set off
and paid to the Advance Funding Parties.

(b)
Repayment Obligation if Listing Does Not Occur. If, for any reason, the Listing
does not occur by the Listing Date, then the REIT Trustee shall immediately
repay the Aggregate Advance Funding Obligations to the Advance



537518-4-8565-v9.0
‑ 4 ‑
17-40684037

--------------------------------------------------------------------------------




(c)
Funding Parties pro rata in accordance with their respective Advance Funding
Amounts and procure the repayment of such amounts in accordance with the terms
of the closing escrow agreement to be entered into on or around 17 July 2019
between the relevant parties substantially in the form set out in Schedule C
(the “Escrow Agreement”). If, for any reason, the Aggregate Advance Funding
Obligations are not repaid in full by the Listing Date, the REIT Trustee agree
to repay or procure the repayment to each Advance Funding Party of all that
Advance Funding Party's unpaid portions of the Aggregate Advance Funding
Obligations by the close of business (in Singapore) on the next Business Day (in
Singapore) by wire transfer of immediately available funds (in United States
dollars) to the account specified by that Advance Funding Party.

(d)
Overdue Amounts: If the REIT Trustee fails to repay the Aggregate Advance
Funding Obligations or any part thereof when due, it shall be liable to pay the
Advance Funding Parties interest on such amount at the Default Rate from the due
date until the date of repayment of the overdue amount; and the Advance Funding
Parties shall be entitled to exercise all remedies available to them at law or
in equity and the REIT Trustee shall, in addition to the Advance Funding Amount
and the Advance Funding Fee and interest on overdue sums, be obligated to pay
all out-of-pocket costs and expenses (including legal fees on the full indemnity
basis) incurred by the Advance Funding Parties to enforce such obligations of
the REIT Trustee under this Side Letter (the Advance Funding Amounts, Advance
Funding Fee and such costs and expenses and all other sums payable by the REIT
Trustee are, collectively, the "Aggregate Advance Funding Obligations").
Interest (if unpaid) on any amount (whether overdue or otherwise) will be
compounded with that amount at the end of each calendar month but will remain
immediately due and payable.

(e)
Time of the Essence. The parties hereto agree that time is of the essence with
respect to the funding and repayment of the Advance Funding Amount and the
Aggregate Advance Funding Obligations, and the REIT Trustee shall have the
responsibility of securing all consents and approvals and taking all necessary
steps to ensure that the repayment is made to the relevant parties in United
States dollars in the most expeditious manner and in any event no later than the
due date required by this Clause 3.

(f)
Pari Passu Payment to the Advance Funding Parties. The parties to this Side
Letter agree, and the REIT Trustee undertakes to the Advance Funding Parties
that, all payments of the Aggregate Advance Funding Obligations must be made to
the Advance Funding Parties on a pari passu basis, proportionate to their
respective shares of the Aggregate Advance Funding Obligations,

4.
Manager's Undertaking

In consideration of the Advance Funding Parties funding the Advance Funding
Amount, the Manager hereby irrevocably and unconditionally undertakes with the
Advance Funding Parties that whenever the REIT Trustee does not pay any interest
amounts when due under or in connection with this Side Letter, the Manager must
immediately on demand by any Advance Funding Party pay that interest amount to
such Advance Funding Party, as if the Manager were the principal obligor in
respect of that interest amount, subject to Clause 19 below.


537518-4-8565-v9.0
‑ 5 ‑
17-40684037

--------------------------------------------------------------------------------




5.
Gross-up

All payments made by the REIT Trustee or the Manager under this Side Letter
shall be made gross, free of any right of counterclaim or set off and without
deduction or withholding of any kind other than any deduction or withholding
required by law, provided that if the REIT Trustee or the Manager makes a
deduction or withholding required by law, the sum due to the Advance Funding
Parties from the REIT Trustee or the Manager shall be increased to the extent
necessary to ensure that, after the making of any deduction or withholding, each
Advance Funding Party receives a sum equal to the sum it would have received had
no deduction or withholding been made. Each Advance Funding Party agrees that
all invoices to be issued by it to the REIT Trustee or the Manager in connection
with this Side Letter shall be issued by its Singapore office.
6.
Goods and Services Tax ("GST")

Any GST or other levies now or hereafter imposed by law or required to be paid
in respect of any moneys payable to or received or receivable by the Advance
Funding Parties pursuant to this Side Letter shall (except to the extent
prohibited by law) be borne and paid by the REIT Trustee and the Manager (as the
case may be).
7.
Indemnity

The REIT Trustee and the Manager jointly and severally agree to indemnify each
Advance Funding Party and its Affiliates against any and all losses that it or
they may suffer arising out of the funding of any Advance Funding Amount or
otherwise in connection with this Side Letter, including, without limitation,
the repayment of the Aggregate Advance Funding Obligations, accrued interest,
tax imposed on the Advance Funding Parties (including without limitation stamp
duty, GST, value added tax and any other applicable tax) and all costs and
expenses (including, without limitation, out-of-pocket legal fees and expenses)
incurred by the Advance Funding Parties as a result of the delay in the
repayment and in seeking a full repayment of the Aggregate Advance Funding
Obligations; provided, however, that the REIT Trustee and the Manager shall not
be liable to any Advance Funding Party for any losses resulting from the fraud,
gross negligence or intentional malfeasance of that Advance Funding Party.
8.
Currency Indemnity

If any sum due from the REIT Trustee or the Manager under this Side Letter (a
"Sum"), or any order, judgment or award given or made in relation to a Sum, has
to be converted from the currency (the "First Currency") in which that Sum is
payable into another currency (the "Second Currency") for the purpose of:
(a)
making or filing a claim or proof against the REIT Trustee or the Manager; or

(b)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

the REIT Trustee and the Manager shall, as an independent obligation, within
three Business Days of demand in writing, indemnify each Advance Funding Party
to whom that Sum is due against any cost, loss or liability arising out of or as
a result of the


537518-4-8565-v9.0
‑ 6 ‑
17-40684037

--------------------------------------------------------------------------------




conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum. The REIT Trustee and the Manager waive any right they may have in any
jurisdiction to pay any amount under the Transaction Documents in a currency or
currency unit other than that in which it is expressed to be payable.
9.
General Currency Indemnity

The REIT Trustee and the Manager must, as an independent obligation, within
three Business Days of demand, indemnify each Advance Funding Party against any
loss or liability which that Advance Funding Party incurs as a consequence of
that Advance Funding Party receiving an amount in respect of the liability of
the REIT Trustee or the Manager under this Side Letter in a currency other than
the currency in which the amount is expressed to be payable under this Side
Letter.
10.
Obligations Unconditional

(a)
To the fullest extent permitted by applicable law, except as expressly set forth
in this Side Letter or as otherwise agreed by all parties in writing, the
liability of the REIT Trustee and the Manager hereunder shall not be impaired,
abated, deferred, diminished, modified, released, terminated or discharged, in
whole or in part, or otherwise affected, by any event, condition, occurrence,
circumstance, proceeding, action or failure to act, with or without notice to,
or the knowledge or consent of, the REIT Trustee or the Manager, including,
without limitation:

(i)
any amendment, modification, or extension or termination of either of the
Underwriting Agreements or any of the other documents executed in connection
therewith (collectively, the "Transaction Documents");

(ii)
any extensions of time for performance, whether in whole or in part, of any
obligation given prior to or after default under any of the Transaction
Documents;

(iii)
any guarantee, indemnity or other agreement now or hereafter executed by the
REIT Trustee, the Manager or any other person and any payment thereunder;

(iv)
any waiver of or assertion or enforcement or failure or refusal to assert or
enforce, in whole or in part, any payment of any obligation, claim, cause of
action, right or remedy which an Advance Funding Party may, at any time, have
under any Transaction Documents or with respect to the REIT Trustee or the
Manager;

(v)
any act or thing or omission or delay to do any act or thing which may in any
manner or to any extent vary the risk of the REIT Trustee or the Manager or
which would otherwise operate as a discharge of the REIT Trustee or the Manager
as a matter of law;



537518-4-8565-v9.0
‑ 7 ‑
17-40684037

--------------------------------------------------------------------------------




(vi)
the release of any indemnitor or guarantor for the payment of any obligation,
whether by operation of law or otherwise (except by reason of the payment in
full of such party's obligations under this Side Letter);

(vii)
except in connection with the demand required by Clauses 1(c), 4, 8 or 9 above,
the failure to give the REIT Trustee and/or the Manager any notice whatsoever
under this Side Letter;

(viii)
any right, power or privilege that an Advance Funding Party may now or hereafter
have against the REIT Trustee, the Manager or any other person, entity or
collateral;

(ix)
any assignment, conveyance, merger or other transfer, voluntary or involuntary
(whether by operation of law or otherwise) of all or any part of the REIT
Trustee's and/or the Manager's interests in or rights under the Transaction
Documents;

(x)
any assignment, conveyance, merger or other transfer, voluntary or involuntary
(whether by operation of law or otherwise), of all or part of the interest or
rights of an Advance Funding Party under the Transaction Documents;

(xi)
any accuracy or inaccuracy of any representations or warranties made by any
person in any Transaction Documents;

(xii)
any recovery as a result of the exercise of an Advance Funding Party's rights or
remedies under any of the Transaction Documents (other than to the extent of
such recovery);

(xiii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, execute, take up or enforce, any rights against, or
security over assets of, any person or any non-presentation or non-observance of
any formality or other requirement in respect of any instrument or any failure
to realise the full value of any security;

(xiv)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the REIT Trustee, the Manager
or any other person;

(xv)
any unenforceability, illegality or invalidity of any obligation of any person
under any Transaction Document or any other document or security;

(xvi)
any insolvency or similar proceedings; or

(xvii)
this Side Letter or any Transaction Document not being executed by or binding
upon any other party.

(b)
None of the REIT Trustee's and/or the Manager's obligations to make payment in
accordance with this Side Letter nor any remedy for the enforcement thereof
shall be impaired, modified, changed, stayed, released or limited in any manner
by any impairment, modification, change, release, limitation or stay of the



537518-4-8565-v9.0
‑ 8 ‑
17-40684037

--------------------------------------------------------------------------------




liability of the REIT Trustee and/or the Manager or their respective estate in
bankruptcy or any remedy for the enforcement thereof, resulting from the
operation of any present or future provision of any applicable bankruptcy,
liquidation, insolvency or similar laws of any applicable jurisdiction or other
statute or from the decision of any court interpreting any of the same
(collectively, "Insolvency Laws"), and the REIT Trustee and the Manager shall be
obligated under this Side Letter as if no such impairment, stay, modification,
change, release or limitation had occurred. If any Advance Funding Party shall
be obligated by reason of any action under any Insolvency Laws or other legal
proceeding to pay or repay to the REIT Trustee and/or the Manager, or to any
trustee, receiver or other representative, any amounts previously paid (the
"Affected Amounts"), such previous payment shall not be considered as
discharging or diminishing the liability of the REIT Trustee and/or the Manager,
and their liability to pay those Affected Amounts shall continue or be
reinstated as if such previous payment had not been made and the Affected
Amounts had instead at all times remained owing by the REIT Trustee and the
Manager.
11.
Waiver

Each of the REIT Trustee and the Manager hereby waives (a) presentment, demand,
protest, notice of protest, notice of dishonor and notice of non-payment,
non-performance or non-observance, (b) the right to require any party to proceed
against any collateral or other security now or hereafter held by such party or
to pursue any other remedy available to such party, (c) the benefit of or right
to assert any statute of limitations affecting liability hereunder or the
enforcement thereof to the extent permitted by law, (d) any rights and remedies
afforded by applicable law, (e) any defence which may arise by reason of (i) the
incapacity, lack of authority, insolvency, liquidation, dissolution, death or
disability of, or revocation hereof by, any person or persons, (ii) the failure
of any party to file or enforce any claim against the assets or estate (in
probate, bankruptcy, liquidation insolvency, or any other proceedings) of the
REIT Trustee, the Manager or any other person or persons or (iii) the absence,
impairment or loss of any right of reimbursement or subrogation or other right
or remedy of the REIT Trustee and/or the Manager against any other person, or
against any security resulting from the exercise or election of any remedy or
remedies, and (f) all rights and remedies accorded by applicable law to
indemnitors or guarantors.
12.
Rights and Remedies

The rights and remedies of the Advance Funding Parties provided for in this Side
Letter are cumulative and not exclusive of those provided by law or by any
Transaction Documents. The failure to exercise or any delay in exercising a
right or remedy under this Side Letter shall not constitute a waiver thereof or
a waiver of any other right or remedy.
13.
Successors and Assigns

This Side Letter shall be binding on and enure to the benefit of the parties
hereto and their respective successors and assigns except that the REIT Trustee
and the Manager may not assign any of their rights or obligations hereunder.
References to each of the parties to this Side Letter include their successors
and permitted assigns.


537518-4-8565-v9.0
‑ 9 ‑
17-40684037

--------------------------------------------------------------------------------




14.
Rights of Third Parties

A person who is not a party to this Side Letter may not enforce its terms under
the Contracts (Rights of Third Parties) Act (Chapter 53B) of Singapore, except
that each non-contracting Affiliate referred to in Clause 7 above shall have the
right under the Contracts (Rights of Third Parties) Act (Chapter 53B) of
Singapore, to enforce their respective rights under this Side Letter as amended
from time to time, but notwithstanding any term of this Side Letter, the consent
of any person who is not a party to this Side Letter is not required to rescind
or vary this Side Letter at any time.
15.
Severability

If any provision of this Side Letter is held to be invalid or unenforceable,
then such provision shall (so far as invalid or unenforceable) be given no
effect and shall be deemed to be included in this Side Letter but without
invalidating any of the remaining provisions of this Side Letter.
16.
Notices

(a)
Form. All notices, certificates, consents, approvals, waivers and other
communications in connection with this Side Letter must be in writing, signed by
an authorised officer of the sender and marked for attention as set out below in
Schedule A below (in the case of the REIT Trustee or the Manager), or in clause
11 of the Singapore Offer Agreement and/or clause 11 of the Placement Agreement
(in the case of an Advance Funding Party) or, if the addressee has notified the
sender otherwise, then marked for attention in the way last notified.

(b)
Delivery. They must be left at or sent by prepaid post to the address of the
addressee, as set out in Schedule A below (in the case of the REIT Trustee or
the Manager) or clause 11 of the Singapore Offer Agreement and/or clause 11 of
the Placement Agreement (in the case of an Advance Funding Party); or such other
address notified by the addressee to the sender.

(c)
Effectiveness. Every notice or communication sent in accordance with this Clause
16 shall be effective upon receipt by the addressee, except in the case of any
notice or communication sent by fax, which shall be effective upon despatch by
the sender.

17.    Amendments
This Side Letter may not be modified or amended or the rights of any party
hereunder waived unless such modification, amendment or waiver is effected by a
written instrument expressly modifying, amending or waiving this Side Letter or
the rights of a party hereunder, which instrument is executed by each party
hereto.
17.
Governing Law

This Side Letter and all matters arising from or connected with it are governed
by, and shall be construed in accordance with, Singapore law.
18.
Jurisdiction



537518-4-8565-v9.0
‑ 10 ‑
17-40684037

--------------------------------------------------------------------------------




(a)
Jurisdiction of Singapore courts. All the parties to this Side Letter agree that
the courts of Singapore are to have non-exclusive jurisdiction to settle any
dispute (including claims for set-off and counter claims) which may arise in
connection with the creation, validity, effect, interpretation, or performance
of, or of legal relationships established by, this Side Letter or otherwise
arising in connection with this Side Letter and for such purposes irrevocably
submit to the jurisdiction of the Singapore courts.

(b)
Serving Documents. Without preventing any other method of service, any document
in a court action may be served on a party by being delivered to or left at that
party's address for service of notices under Clause 16 above.

(c)
Waiver of Immunity. To the extent that the REIT Trustee or the Manager has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment in aid or otherwise)
with respect to itself or any of its property, each of them hereby irrevocably
waives and agrees not to plead or claim such immunity in respect of its
obligations under this Side Letter.

19.
Payments

All amounts due hereunder shall be paid in United States dollars, and if not
paid when due shall bear interest at a rate (the "Default Rate") of 3.2% per
annum until such time when all amounts due to the Advance Funding Parties under
this Side Letter shall have been fully repaid by the REIT Trustee and/or the
Manager to the Advance Funding Parties.
20.
Entire Agreement

The Underwriting Agreements and this Side Letter constitute the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersede
all prior and contemporaneous agreements and understanding of the parties in
connection therewith. In the event of a conflict between the provisions of this
Side Letter and either of the Underwriting Agreements, the provisions of this
Side Letter shall prevail.
21.
Binding Agreement

The execution and delivery of this Side Letter by each of the parties hereto
constitutes the representation that (a) each such party is authorized to execute
this Side Letter, and (b) the terms of this Side Letter are binding upon, and in
full force and effect against, such party.
22.
Counterparts

This Side Letter may be executed in any number of counterparts each of which
when executed and delivered (whether in original, facsimile or electronic mail)
shall be an original, but all the counterparts together shall constitute one and
the same instrument.
23.
Termination



537518-4-8565-v9.0
‑ 11 ‑
17-40684037

--------------------------------------------------------------------------------




In the event that either of the Underwriting Agreements are terminated, this
Side Letter shall terminate immediately and:
(i)
if the termination of this Side Letter occurs prior the remittance of the
Advance Funding Amount to the Advance Funding Account, any commitment or
obligation of the Advance Funding Parties to fund the Advance Funding Amount
shall simultaneously terminate without any further action, without prejudice to
the obligations of the REIT Trustee and the Manager in this Side Letter,
including but not limited to their obligation to repay any Aggregate Advance
Funding Obligations immediately to the Advance Funding Parties; or

(ii)
if the termination of this Side Letter occurs after the remittance of the
Advance Funding Amount to the Advance Funding Account, the Trustee shall
immediately repay the Aggregate Advance Funding Obligations to the Advance
Funding Parties pro rata in accordance with their respective Advance Funding
Amounts and where applicable, procure the repayment of such amounts in
accordance with the terms of the Escrow Agreement entered to be entered into the
date hereof between that relevant parties substantially in the form set out in
Schedule C.

24.
Several Liabilities and Rights of the Advance Funding Parties

Any provision of this Side Letter which is expressed to bind more than one
Advance Funding Party shall bind each of the Advance Funding Parties severally
(and not jointly or jointly and severally). For the avoidance of doubt, each
Advance Funding Party will be responsible under this Side Letter on a several
(and not joint or joint and several) basis only for its own actions and
omissions and will not be responsible in any manner for any actions or omissions
of the other Advance Funding Parties. Any provision of this Side Letter which is
expressed in favour of more than one Advance Funding Party shall be exercisable
by each of them severally and shall not be required to be exercised by them
jointly or jointly and severally. For the avoidance of doubt, where the right of
one Advance Funding Party under this Side Letter is unavailable to such Advance
Funding Party due to its own default, fraud or negligence, the corresponding
rights of the other Advance Funding Parties will not be affected.
25.
Limitation of Liability of REIT Trustee

(a)
Notwithstanding any provision to the contrary in this Side Letter, the parties
hereto agree and acknowledge that DBS Trustee Limited ("DBS Trustee") has
entered into this Side Letter in its capacity as trustee of Prime US REIT and
not in its personal capacity and all references to the REIT Trustee in this Side
Letter shall be construed accordingly. As such, notwithstanding any provision to
the contrary in this Side Letter, DBS Trustee has assumed all obligations under
this Side Letter in its capacity as trustee of Prime US REIT and not in its
personal capacity and any liability of or indemnity, covenant, undertaking,
representation and/or warranty given by the REIT Trustee under this Side Letter
is given by DBS Trustee in its capacity as trustee of Prime US REIT and not in
its personal capacity and any power and right conferred on any receiver,
attorney, agent and/or delegate is limited to the assets of Prime US REIT over
which DBS Trustee in its capacity as trustee of Prime US RIET has recourse and
shall not



537518-4-8565-v9.0
‑ 12 ‑
17-40684037

--------------------------------------------------------------------------------




extend to DBS Trustee's personal assets or any assets held by DBS Trustee in its
capacity as trustee of any other trust. Any obligation, matter, act, action or
thing required to be done, performed, or undertaken or any covenant,
representation, warranty or undertaking given by the REIT Trustee under this
Side Letter shall only be in connection with the matters relating to Prime US
REIT and shall not extend to DBS Trustee's obligations in respect of any other
trust or real estate investment trust of which it is trustee. The foregoing
shall not restrict or prejudice the rights or remedies of the parties under law
or equity whether in connection with any gross negligence, fraud or breach of
trust of DBS Trustee.
(b)
Notwithstanding any provision to the contrary in this Side Letter, the parties
hereby acknowledge and agree that the REIT Trustee's obligations under this Side
Letter will be solely the corporate obligations of DBS Trustee and that the
parties shall not have any recourse against the shareholders, directors,
officers or employees of DBS Trustee for any claims, losses, damages,
liabilities or other obligations whatsoever in connection with any of the
transactions contemplated by the provisions of this Side Letter. The foregoing
shall not restrict or prejudice the rights or remedies of the parties under law
or equity whether in connection with any gross negligence, fraud or breach of
trust of DBS Trustee.

(c)
For the avoidance of doubt, any legal action or proceedings commenced against
the REIT Trustee whether in Singapore or elsewhere pursuant to this Side Letter
shall be brought against DBS Trustee in its capacity as the trustee of Prime US
REIT and not in its personal capacity. The foregoing shall not restrict or
prejudice the rights or remedies of the parties under law or equity whether in
connection with any gross negligence, fraud or breach of trust of DBS Trustee.

(d)
This Clause 25 shall survive the termination or rescission of this Side Letter.

(e)
The provisions of this Clause 25 shall apply, mutatis mutandis, to any notice,
certificate or other document which the REIT Trustee issues under or pursuant to
this Side Letter, as if expressly set out in such notice, certificate or
document.

Please confirm your acceptance of this Side Letter and your agreement to the
above terms and conditions by signing the signature pages below on a copy of
this Side Letter and delivering a copy of the Side Letter signed by you, by
email to us (i.e. the REIT Trustee and the Manager) at our email addresses set
out in Schedule A below.




537518-4-8565-v9.0
‑ 13 ‑
17-40684037

--------------------------------------------------------------------------------





Very truly yours,
DBS TRUSTEE LIMITED
(IN ITS CAPACITY AS TRUSTEE OF PRIME US REIT)








By:
/s/ Joyce Chua    /s/ Celine Koh

Name:
Joyce Chua    Celine Koh

Title:
Manager, Corporate Trust    Manager, Corporate Trust

DBS Trustee Limited    DBS Trustee Limited


Endeavour – Repayment Side Letter

--------------------------------------------------------------------------------




KBS US PRIME PROPERTY MANAGEMENT PTE. LTD.
(company registration no. 201825461R)
(IN ITS CAPACITY AS TRUSTEE OF PRIME US REIT)






By:
/s/ Sandip Talukdar

Name:
Sandip Talukdar

Title:
Chief Financial Officer





Endeavour – Repayment Side Letter

--------------------------------------------------------------------------------





Agreed and Accepted:
DBS BANK LTD.








By:
/s/ Tan Jeh Wuan

Name:
Tan Jeh Wuan

Title:
Managing Director, Head of Capital Markets, Singapore



17-40684037

--------------------------------------------------------------------------------




MERRILL LYNCH (SINGAPORE) PTE. LTD.








By:
/s/ Siah Geok Wah

Name:
Siah Geok Wah

Title:
Managing Director





17-40684037

--------------------------------------------------------------------------------





CREDIT SUISSE (SINGAPORE) LIMITED








By:
/s/ Angeline Aw    /s/ Adrian Yeo

Name:
Angeline Aw    Adrian Yeo

Title:
Manager Director    Director

General Counsel Division


Endeavour – Repayment Side Letter                                    17-40684037

--------------------------------------------------------------------------------




MAYBANK KIM ENG SECURITIES PTE. LTD.








By:
/s/ Audrey Lam

Name:
Audrey Lam

Title:
Head

Investment Banking & Advisory, Singapore


Endeavour – Repayment Side Letter                                    17-40684037

--------------------------------------------------------------------------------




OVERSEA-CHINESE BANKING CORPORATION LIMITED








By:
/s/ David Cheng

Name:
David Cheng

Title:
Head, Corporate Finance





By:
/s/ Andrew Teo

Name:
Andrew Teo

Title:
Head, Singapore Coverage





Endeavour – Repayment Side Letter                                    17-40684037

--------------------------------------------------------------------------------









SCHEDULE B
Conditions Precedent
A.    Corporate documents
1.
A copy of the Constitution of the REIT Trustee, certified as a true copy by its
authorised signatory(ies) of the REIT Trustee.

2.
A copy of the Constitution of the Manager, certified as a true copy by a
director or the secretary of the Manager.

3.
A copy of the Trust Deed and any agreements, deeds or documents amending,
varying or supplementing any term of the Trust Deed, each certified as a true
copy by a director or the secretary of the Manager.

4.
A copy of the resolutions of the board of directors of the REIT Trustee
authorising specified persons to execute the Transaction Documents to which it
is a party, and all notices, authorisations and other documents to be signed by
it under or in connection with any Transaction Document, certified as a true
copy by its authorised signatories.

5.
A copy of the resolutions of the board of directors of the Manager approving the
terms of, the transactions contemplated by and the entry by the REIT Trustee and
the Manager into the Transaction Documents to which the REIT Trustee or the
Manager (as the case may be) is a party, the issue by the Manager of the
Manager's Written Directions (as defined below), and authorising specified
persons to execute the Written Directions, the Underwriting Agreements, the Side
Letter and all notices, authorisations and other documents to be signed by it
under or in connection with any Transaction Documents, and, in each case, the
transactions contemplated thereunder, certified as a true copy by its director
or secretary.

6.
A copy of the written instructions from the Manager to the REIT Trustee
directing the REIT Trustee to borrow the Advance Funding Amount and enter into
this Side Letter (and any other Transaction Documents to which it is to be
party) (Written Directions).

7.
A specimen of the signature of each person authorised to sign the Side Letter on
behalf of the REIT Trustee or the Manager (each, an Authorised Signatory).

8.
A certificate of an Authorised Signatory of the REIT Trustee confirming that:

(a)
borrowing the Advance Funding Amount and its execution and performance of the
Transaction Documents to which it is a party would not cause any borrowing limit
binding on it or Prime US REIT to be exceeded or breached or any covenants,
obligations or documents by which it or Prime US REIT is bound to be breached;

(b)
none of the charges registered against the REIT Trustee at the Accounting and
Corporate Regulatory Authority of Singapore relates to any assets of Prime US
REIT; and



537518-4-8565-v9.0
‑ 22 ‑
17-40684037




--------------------------------------------------------------------------------




(c)
each copy document relating to it specified in this Schedule is correct,
complete and in full force and effect as at a date no earlier than the date of
this Side Letter (or such other date prescribed by the Advance Funding Parties).

9.
A certificate of an Authorised Signatory of the Manager certifying that each
copy document relating to it specified in this Schedule is correct, complete and
in full force and effect as at a date no earlier than the date of this Side
Letter.

B.    Documents and matters required relating to the IPO
1.
A certificate of an Authorised Signatory of the Manager confirming that:

(a)
the CMS Licence is in full force and effect and has not been amended or revoked
and there is no breach of the terms and conditions applicable to the CMS
Licence;

(b)
the Tax Rulings have not been withdrawn or materially and adversely amended;

(c)
the SGX-ST Waiver has not been withdrawn or materially and adversely amended;

(d)
the MAS Waiver has not been withdrawn or materially and adversely amended; and

(e)
the authorisation of Prime US REIT as a collective investment scheme by the MAS
has not been withdrawn or materially and adversely amended.

2.
The Advance Funding Parties are satisfied that:

(a)
the Underwriting Agreements have been entered into by all parties thereto and
has not been terminated, and none of the Advance Funding Parties has given
notice to the REIT Trustee that either of the Underwriting Agreements have been
breached;

(b)
the receiving bank agreement required relating to the Listing (and any other
settlement-related agreements which the Advance Funding Parties have determined
are required in connection with the Listing) has/have been entered into between
all parties thereto and have not been terminated or breached;

(c)
no circumstances have occurred that would be reasonably likely to prevent the
commencement of trading of the Units on the SGX-ST after Listing occurs;

(d)
no circumstances have occurred which indicate that Listing is unlikely to occur
by the proposed Listing Date; and

(e)
all of the other conditions set out in in clause 7.3 of the Singapore Offer
Agreement and clause 7.3 of the Placement Agreement have been fulfilled.

C.    Legal opinions
3.
A legal opinion addressed to the Advance Funding Parties from Clifford Chance
Pte. Ltd. addressing the enforceability of this Side Letter;



537518-4-8565-v9.0
‑ 23 ‑
17-40684037




--------------------------------------------------------------------------------




4.
A legal opinion addressed to the Advance Funding Parties from Allen & Gledhill
LLP addressing, among others, the due incorporation and authority of the Manager
to execute, deliver and perform its obligations under this Side Letter; and

5.
A legal opinion addressed to the Advance Funding Parties from Shook Lin & Bok
LLP addressing, among others, the due incorporation and authority of the REIT
Trustee to execute, deliver and perform its obligations under this Side Letter,

each substantially in the form approved by the Advance Funding Parties and dated
on the Funding Date or such other date acceptable to the Advance Funding
Parties.
D.    Other documents and evidence
A copy of the escrow agreement substantially in the form set out in Schedule C
below and dated on or before the Funding Date.






537518-4-8565-v9.0
‑ 24 ‑
17-40684037




--------------------------------------------------------------------------------









SCHEDULE C
FORM OF ESCROW AGREEMENT




537518-4-8565-v9.0
‑ 25 ‑
17-40684037




--------------------------------------------------------------------------------




DRAFT
July 12, 2019


FORM OF CLOSING ESCROW AGREEMENT
THIS CLOSING ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
this 17th day of July, 2019, by and among those parties identified as the
“Seller Parties” on Exhibit A attached hereto (collectively, “Seller”), those
parties identified as the “Buyer Parties” on Exhibit A attached hereto
(collectively, “Buyer”), PRIME US-LOWER TIER, LLC, a Delaware limited liability
company (“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent for the
lenders (the “Lenders”) party to the Credit Agreement described below
(“Administrative Agent”), the investment banks listed on Exhibit B (the
“Pre-funding Parties”), COMMONWEALTH LAND TITLE INSURANCE COMPANY, in its
capacity as the “Escrow Holder” under the Purchase Agreement (defined below)
(“Escrow Holder”), and COMMONWEALTH LAND TITLE INSURANCE COMPANY, in its
capacity as “Title Company” under the Purchase Agreement (“Title Company”).
RECITALS
A.Seller and Buyer entered into that certain Portfolio Purchase and Sale
Agreement and Escrow Instructions dated as of June 27, 2019 (the “Purchase
Agreement”) for the purchase and sale of certain properties located throughout
the United States, and more particularly described in the Purchase Agreement
(each a “Real Property” and collectively, the “Real Properties”) and as set
forth next to each applicable Seller Party’s name on Exhibit A attached hereto.
Escrow Holder is the “Escrow Holder” named in the Purchase Agreement. Title
Company is the “Title Company” named in the Purchase Agreement. Any capitalized
terms not otherwise defined herein shall have the meanings assigned thereto in
the Purchase Agreement.
B.The Purchase Agreement was executed in connection with the offering of units
(“Units”) in Prime US REIT and listing of the Units on the Singapore Exchange
Securities Trading Limited (“SGX”) (the offering and the listing of the Units
are referred to as the “IPO”). The IPO is scheduled to occur at 2:00 p.m.
(Singapore Time) on July 19, 2019 (which is 11:00 p.m. (Pacific Time) on July
18, 2019) (the “IPO Commencement Time”).
C.Borrower has entered or will be entering into that certain Credit Agreement,
dated as of July 18, 2019 (the “Credit Agreement”), among Borrower,
Administrative Agent and the Lenders party thereto. Borrower is joining in the
execution of this Agreement to signify its agreement to and acceptance of the
terms set forth herein, and to authorize Administrative Agent to take all
actions and deliver all notices required or permitted to be taken or delivered
hereunder.
D.Buyer has advised Seller, Administrative Agent, Pre-funding Parties and Escrow
Holder that the “Close of Escrow” (as defined in Section 3.5) and the Closing
(as defined in the Credit Agreement) must occur substantially contemporaneously
with the IPO Commencement Time. As a result, Seller, Buyer, Borrower,
Administrative Agent (on behalf of the Lenders) and each of the Pre-funding
Parties need to coordinate the Close of Escrow hereunder and the Closing under
the Credit Agreement with the IPO and the requirements and timing thereof, and
therefore, desire to establish the specific procedures by which (1) Buyer and
Seller will authorize and complete the Close of Escrow pursuant to the Purchase
Agreement and (2) Administrative Agent (on behalf of the Lenders), upon the
Borrower’s satisfaction of the conditions precedent to the Closing under the
Credit Agreement, will authorize and complete the Closing thereunder, so that


1

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


the Close of Escrow hereunder and the Closing under the Credit Agreement will
occur substantially contemporaneously with the IPO Commencement Time. Nothing
contained in this Agreement shall obligate Administrative Agent (on behalf of
the Lenders) to authorize and complete the Closing unless the conditions to the
Closing under the Credit Agreement have been satisfied or will be satisfied upon
the Close of Escrow as a result of the transactions provided for in these
instructions and the other arrangements with respect to the Closing under the
Credit Agreement that are occurring outside of this Agreement (collectively,
such arrangements, the “Outside of Escrow Arrangements”).
E.    Seller, Buyer, Borrower, Administrative Agent and Pre-funding Parties
desire to set forth the terms and conditions upon which (1) Escrow Holder, as
the Escrow Holder under the Purchase Agreement, will be authorized to proceed
with the Close of Escrow thereunder and the release of funds to the Borrower in
connection with the Closing under the Credit Agreement, and Title Company, as
the Title Company under the Purchase Agreement, will issue the Title Insurance
Policies to Buyer, all as more particularly set forth in the Purchase Agreement.
F.At the request of the Borrower, provided that the conditions to the Closing
under the Credit Agreement have been satisfied or will be satisfied upon the
Close of Escrow as a result of the transactions provided for in these
instructions and the Outside of Escrow Arrangements, the Lenders plan to remit
funds to Administrative Agent representing the initial extensions of credit
under the Credit Agreement, and Administrative Agent will remit those funds,
less certain possible amounts to be net funded representing certain fees and
costs due to Administrative Agent, the joint lead arrangers of the credit
facilities under the Credit Agreement or the Lenders (collectively, such net
amounts, the “Credit Agreement Funds”), to a separate holding escrow account
solely for the benefit of Administrative Agent (on behalf of the Lenders) that
Administrative Agent has established or will be establishing with the Escrow
Agent (the “Credit Agreement Holding Escrow”) and in which none of the other
parties hereto has or shall have any interest. Administrative Agent and the
Escrow Holder are parties to separate escrow instructions related to the Credit
Agreement Holding Escrow (the “Credit Agreement Holding Escrow Instructions”).
NOW, THEREFORE, in consideration of the mutual promises contained herein and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby covenant and agree as follows:
1.Recitals.    The Recitals above are hereby incorporated as a material part of
this Agreement. This Agreement is the Closing Escrow Agreement referred to in
the Purchase Agreement.
2.
Procedure for Delivery and Confirmation of Closing Deliverables.

2.1    Delivery of Closing Documents. Prior to 9:00 a.m. Pacific Time on July
17, 2019 (which is 12:00 p.m. Eastern Time on July 17, 2019 and 12:00 a.m.
Singapore Time on July 18, 2019) (the “Closing Document Delivery Deadline”),
Seller, Buyer, Borrower and Administrative Agent, as applicable, shall cause to
be delivered to Escrow Holder all of the documents listed in Exhibit C attached
hereto (collectively, the “Closing Documents”) to be held in trust by Escrow
Holder pending the Close of Escrow, including without limitation the e recorded
with respect to each Real Property executed and acknowledged


2

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


by the applicable party, which are specifically designated on Exhibit C as
recordable documents (the “Recordable Documents”). Buyer and Seller agree that
the Closing Documents are certain documents required to be delivered by (i)
Seller and/or Buyer, as applicable, pursuant to the Purchase Agreement and (ii)
any other documents provided by a party hereto to Escrow Holder to be held in
escrow pursuant to this Agreement pursuant to separate escrow instruction
letters. Escrow Holder shall not be responsible for verifying whether it has
received all required Closing Documents and may rely on a statement by the Buyer
and Seller or their respective counsel under the Purchase Agreement, or by
Administrative Agent or its counsel Morrison & Foerster LLP under the Credit
Agreement, that all fully executed, original Closing Documents required to be
delivered into this escrow have been delivered to it.
2.2Confirmation of Closing Documents. Upon Escrow Holder’s receipt of all of the
fully executed original Closing Documents, if any, Escrow Holder shall
immediately notify Seller, Buyer, Borrower, Administrative Agent and the
Pre-funding Parties in writing by electronic mail (the “Closing Document
Confirmation Notice”). If not all Closing Documents are fully executed and
delivered prior to the Closing Document Delivery Deadline, Escrow Holder shall
deliver written notice by electronic mail that identifies the Closing Documents
that are missing or incomplete (the “Closing Document Deficiency Notice”), which
electronic mail shall state that all Closing Documents have not been delivered
in accordance with Section 2.1. In each case, Escrow Holder shall deliver a
Closing Document Confirmation Notice or a Closing Document Deficiency Notice, as
applicable, by 12:00 p.m. Pacific Time on July 17, 2019 (which is 3:00 p.m.
Eastern Time on July 17, 2019 and 3:00 a.m. Singapore Time on July 18, 2019). If
Escrow Holder delivers a Closing Document Deficiency Notice, but subsequently
receives all the Closing Documents, Escrow Holder shall immediately deliver a
Closing Document Confirmation Notice. Escrow Holder’s delivery of the Closing
Document Confirmation Notice shall constitute Escrow Holder’s confirmation that
it has received all Closing Documents, each Closing Document has been executed
by the applicable party(ies) thereto, and all exhibits and schedules to each
such Closing Document, as applicable, have been attached thereof (or that Escrow
Holder has the exhibits and schedules to be attached and has authorization to
attach such exhibits or schedules). If no Closing Documents are listed on
Exhibit C, the requirements in this Section 2 for the delivery of a Closing
Document Confirmation Notice or Closing Document Deficiency Notice shall be
inapplicable and, instead, the Buyer and Seller or their respective counsel
under the Purchase Agreement, and Administrative Agent or its counsel Morrison &
Foerster LLP under the Credit Agreement, shall endeavor to notify each other and
the Escrow Agent within the time periods indicated above as to whether they are
holding outside of this escrow for delivery upon the Close of Escrow and Closing
under the Credit Agreement all documents and items necessary under the Purchase
Agreement and Credit Agreement respectively.
2.3
Execution of Closing Statement.

2.3.1    Prior to 7:00 a.m. Pacific Time on July 16, 2019 (which is 10:00 a.m.
Eastern Time on July 16, 2019 and 10:00 p.m. Singapore Time on July 16, 2019)
(the “Closing Statement Delivery Deadline”), Buyer, Seller, Borrower and
Administrative Agent shall approve and execute a master closing settlement
statement (the “Closing Statement”) prepared by Escrow Holder shall also certify
the approved Closing Statement.


3

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


2.3.2    Administrative Agent’s execution of the Closing Statement is solely for
the purposes of confirming that it on behalf of the Lenders authorizes the use
of the Credit Agreement Funds in accordance therewith, and Administrative Agent
has no responsibility for the accuracy or completeness of the payments pursuant
to the Closing Statement or to assure payment of the same. Seller has been and
shall remain solely responsible for directing that the Seller charges be paid in
accordance with the Closing Statement and for determining the amount of such
Seller charges. The Closing Statement shall provide that funds in the Escrow
Account other than the Credit Agreement Funds are earmarked to pay the fees and
expenses included in the line item for “arranger fees, upfront fees and
non-legal expenses of Administrative Agent” on the Closing Statement. Buyer and
Seller hereby advise Escrow Holder that a portion of the Purchase Price will not
be funded into the Escrow Account because KBS REIT Properties III, LLC will
instead be receiving certain Units (the “KBS Units”) as of the Close of Escrow
in lieu of cash, which will be reflected in the Closing Statement. As of the
date hereof, the estimated amount of the portion of Purchase Price that will be
paid in the form of Units is approximately $200,999,919.
2.4    Confirmation of Closing Statement. Upon Escrow Holder’s receipt of a
fully executed Closing Statement, Escrow Holder shall immediately notify Seller,
Buyer, Borrower, Administrative Agent and the Pre-funding Parties in writing by
electronic mail (the “Closing Statement Confirmation Notice”), which electronic
mail shall attach a copy of the fully executed Closing Statement. If Escrow
Holder has not received a fully executed Closing Statement prior to the Closing
Statement Delivery Deadline, Escrow Holder shall deliver written notice by
electronic mail (the “Closing Statement Deficiency Notice”). In either case,
Escrow Holder shall deliver a Closing Statement Confirmation Notice or a Closing
Statement Deficiency Notice, as applicable, by 9:00 a.m. Pacific Time on July
16, 2019 (which is 12:00 p.m. Eastern Time on July 16, 2019 and 12:00 a.m.
Singapore Time on July 17, 2019). If Escrow Holder delivers a Closing Statement
Deficiency Notice to Buyer, Borrower, Administrative Agent, the Pre-funding
Parties and Escrow Holder, but subsequently receives the fully-executed Closing
Statement, Escrow Holder shall immediately deliver a Closing Statement
Confirmation Notice to such parties.
2.5    Delivery of Closing Funds. At or prior to 9:00 a.m. Pacific time on July
18, 2019 (which is 12:00 p.m. Eastern time on July 18, 2019 and 12:00 a.m.
Singapore Time on July 19, 2019), the Buyer (i) [(out of a receiving bank
account maintained with ______. in Singapore into which funds advanced by the
Pre-funding Parties shall have been deposited)] shall initiate one or more wire
transfers to the Escrow Holder in accordance with the wire transfer instructions
set forth on Exhibit D, or cause such wire transfer to be initiated, so that the
full “prefunding equity amounts” in the aggregate amount set forth in the
Closing Statement (the “Pre-funded Equity Funds”) are deposited into a
segregated account of Escrow Holder (the “Closing Escrow Account”) and (ii)
shall arrange for certain additional funds to be deposited into the Closing
Escrow Account representing certain net proceeds from financing (“MetLife
Financing Proceeds”) provided by MetLife. Upon receipt of the Closing Statement
Confirmation Notice, and provided that Escrow Holder has delivered its Closing
Document Confirmation Notice if required, and provided that the conditions to
the Closing under the Credit Agreement have been satisfied or will be satisfied
upon the Close of Escrow as a result of the transactions provided for in these
instructions and the Outside of Escrow Arrangements, Administrative Agent shall
request the Lenders to remit their respective shares of the Credit Agreement
Funds to it, and following


4

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


receipt thereof, Administrative Agent shall initiate one or more wire transfers,
or cause such wire transfers to be initiated, so that the Credit Agreement Funds
are deposited into a separate, segregated account of Escrow Holder established
for the Credit Agreement Holding Escrow (the “Credit Agreement Holding Escrow
Account”) pursuant to the Credit Agreement Holding Escrow Instructions. All
Pre-funded Equity Funds and Credit Agreement Funds shall be delivered by wire
transfer in current and immediately available funds.
The Pre-funded Equity Funds, the MetLife Financing Proceeds and, if and when
released from the Credit Agreement Holding Escrow to the Closing Escrow Account
or otherwise authorized to be used on behalf of Administrative Agent for payment
of the amounts set forth on the approved Closing Statement pursuant to the
Credit Agreement Holding Escrow Instructions, the Credit Agreement Funds
(collectively, if and when the Credit Agreement Funds are so released or
authorized to be so used, the “Closing Funds”) represent the aggregate closing
funds due from Buyer that are necessary for the Close of Escrow as set forth on
the approved Closing Statement.
2.6    Confirmation of Closing Funds. Upon Escrow Holder’s receipt of the
Pre-funded Equity Funds and the MetLife Financing Proceeds in the Escrow Account
and the Credit Agreement Funds in the Credit Agreement Holding Escrow Account,
Escrow Holder shall immediately notify Seller, Buyer, Borrower, Administrative
Agent and the Pre-funding Parties in writing by electronic mail (the “Closing
Funds Confirmation Notice”). If Escrow Holder has not received all such funds by
9:00 a.m. Pacific Time on July 18, 2019 (which is 12:00 p.m. Eastern Time on
July 18, 2019 and 12:00 a.m. Singapore Time on July 19, 2019), Escrow Holder
shall deliver written notice to such parties by electronic mail (the “Closing
Funds Deficiency Notice”). If Escrow Holder delivers a Closing Funds Deficiency
Notice, but subsequently receives the Pre-funded Equity Funds and MetLife
Financing Proceeds in the Closing Escrow Account and the Credit Agreement Funds
in the Credit Agreement Holding Escrow Account as required for the Close of
Escrow pursuant to Closing Statement, Escrow Holder shall immediately deliver a
Closing Funds Confirmation Notice. Escrow Holder’s delivery of the Closing Funds
Confirmation Notice shall constitute Escrow Holder’s irrevocable confirmation
and agreement that:
2.6.1Escrow Holder has received all of the Closing Documents, the Closing
Statement, and is holding, in the Closing Escrow Account and the Credit
Agreement Holding Escrow Account, all Closing Funds that (when the Credit
Agreement Funds are released to the Closing Escrow Account or otherwise
authorized to be used on behalf of Administrative Agent for payment of the
amounts set forth on the approved Closing Statement in accordance with the
Credit Agreement Holding Escrow Instructions) are required by this Agreement;
and
2.6.2Provided that Escrow Holder is authorized by Administrative Agent to
release the Credit Agreement Funds from the Credit Agreement Holding Escrow
Account to the Closing Escrow Account or to use such funds for payment of the
amounts set forth on the approved Closing Statement, Escrow Holder shall be in a
position to satisfy all of the conditions and requirements set forth in this
Agreement and any supplemental instruction letter sent to Escrow Holder by
Seller, Buyer, Borrower, MetLife, Administrative Agent or any of such party’s
respecctive counsel.


5

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


2.7Additional Parties May be Copied on Notices. In light of the need to
coordinate the Close of Escrow and the Closing under the Credit Agreement with
the IPO, each of Buyer, Borrower, Seller and Administrative Agent shall have the
right to request that certain members of their working teams (and of the working
team of MetLife), including without limitation, representatives of the
Pre-funding Parties and other parties managing and coordinating the IPO, and
their respective counsel, be copied on the notices described in this Section 2
and Section 3 below; provided that the requesting party makes such request in
writing prior to the Closing Document Delivery Deadline and clearly provides the
electronic mail addresses of the parties to be copied in an electronic format.
2.8No Release of Closing Deliverables. Escrow Holder shall hold, and shall not
release, any Closing Documents (including specifically the Deeds), any
Pre-funded Equity Funds, the MetLife Financing Proceeds or, if and when released
from the Credit Agreement Holding Escrow to the Closing Escrow Account or
otherwise authorized to be used on behalf of Administrative Agent for payment of
the amounts set forth on the approved Closing Statement pursuant to the Credit
Agreement Holding Escrow Instructions, any Credit Agreement Funds (sometimes
collectively referred to as the “Closing Deliverables”) prior to the Close of
Escrow and the Closing under the Credit Agreement or the termination of this
Agreement. Buyer, Borrower, Seller and the Pre-funding Parties acknowledge that
Escrow Holder will be holding the Credit Agreement Funds in the Credit Agreement
Holding Escrow and will be entitled to release such funds into the Closing
Escrow Account or otherwise authorize the use of such funds for payment of the
amounts set forth on the approved Closing Statement only upon the instruction to
do so provided to the Escrow Holder by or on behalf of Administrative Agent or
as otherwise provided in Section 3.5 of this Agreement or the Credit Agreement
Holding Escrow Instructions, and none of Buyer, Borrower, Seller or any of the
Pre-funding Parties has any interest in, or right to provide instructions to
Escrow Holder with respect to, the Credit Agreement Holding Escrow.
2.9Agreement of Borrower to Pay Interest and Related Obligations. By their
execution hereof and joinder herein, Borrower promises for the benefit of
Administrative Agent and the Lenders to pay interest on the Credit Agreement
Funds from the time such funds are advanced by the Lenders to Administrative
Agent as contemplated hereby, until they are repaid, at the rate provided for in
the Credit Agreement, which interest shall be payable in accordance with the
Credit Agreement on the first Interest Payment Date, as such term is defined
therein (if the Close of Escrow and Closing under the Credit Agreement occur, as
more fully provided below) or, upon any termination of this Agreement, on the
Termination Date. The amount of interest so due shall be paid to Administrative
Agent in accordance with the payment procedures set forth in the Credit
Agreement. Borrower’s obligations under this Section 2.9 shall apply regardless
of whether the Close of Escrow or Closing occur and shall survive any
Termination Date hereunder. Borrower also agrees that its obligations set forth
in Article III of the Credit Agreement shall apply to the Credit Agreement Funds
(which shall be deemed to be Credit Extensions, as defined in the Credit
Agreement), including, without limitation, its obligations under Section 3.05 if
the Credit Agreement Funds bear interest at the rate applicable to Eurodollar
Loans, as such term is defined in the Credit Agreement.


6

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


3.    Procedure to Authorize the Close of Escrow.
3.1    Seller’s Irrevocable and Unconditional Authorization to Close. Not later
than [7:15] p.m. Pacific Time on July 18, 2019 (which is [10:15] p.m. Eastern
Time on July 18, 2019 and [10:15] a.m. Singapore Time on July 19, 2019) (the
“Final Authorization Time”), (a) Seller shall deliver to Escrow Holder, Buyer,
Borrower, Administrative Agent and each Pre-funding Party, by electronic mail,
an irrevocable and unconditional authorization to proceed with the Close of
Escrow as of 1:59 p.m. Singapore Time on July 19, 2019 (which is 10:59 p.m.
Pacific Time on July 18, 2019 and 1:59 a.m. Eastern Time on July 19, 2019) (the
“Automatic Time for the Close of Escrow”) pursuant to, and subject to, the terms
of the Purchase Agreement and this Agreement (“Seller’s Irrevocable
Authorization to Close”) and (b) provided that Seller has delivered Seller’s
Irrevocable Authorization to Close in accordance with clause (a) of this Section
3.1 and Buyer has delivered its Buyer’s Authorization to Close (as defined in
Section 3.3 below) in accordance with Section 3.3 below and Escrow Holder has
delivered its Closing Funds Confirmation Notice, and Administrative Agent has
not delivered a written notice prior to [10:00] a.m. Singapore Time on July 19,
2019 (which is [7:00] p.m. Pacific Time on July 18, 2019 and [10:00] p.m.
Eastern Time on July 18, 2019) (the “Final Determination Time”) that a
Supervening Disqualification Event (as hereinafter defined) has occurred or will
occur or that the conditions to the Closing under the Credit Agreement have not
been satisfied, fail to remain satisfied or will not be satisfied prior to the
Final Determination Time (a “Supervening Event Disqualification Notice”),
Administrative Agent shall deliver to Escrow Holder by the Final Authorization
Time, by electronic mail, an authorization to proceed with the Close of Escrow
as of the Automatic Time for the Close of Escrow which shall be irrevocable and
unconditional. Such authorization from Administrative Agent is referred to
herein as the “Administrative Agent’s Notice.” The parties agree that upon
delivery of the foregoing authorizations, no further action is required from
Seller, Buyer, Borrower or Administrative Agent for the Close of Escrow, and
that Seller’s authorizations to consummate the Close of Escrow, and
Administrative Agent’s authorization to consummate the Closing under the Credit
Agreement pursuant to Administrative Agent’s Notice, are irrevocable and
unconditional.1 
3.2    Supervening Disqualification Event. As used herein, “Supervening
Disqualification Event” means any of the following events that exist or will
exist at or prior to the Final Determination Time (i) an Event of Default has
occurred or would exist, (ii) the issuance by any Governmental Authority of an
order to enjoin the funding of the Credit Agreement Funds or the Closing under
the Credit Agreement, (iii) the commencement of any action, suit, investigation
or proceeding in any court that could reasonably be expected to have a material
adverse effect on the Loan Parties or any transaction contemplated by the Credit
Agreement or on the ability of the Loan Parties to perform their obligations
under the documents to be executed in connection with the Credit Facilities, or
(iv) any Loan Party or any other Person purports to revoke, disavow, terminate
or rescind, in whole or in part, any Loan Document or other agreement, document,
consent, comfort letter, certificate, opinion or other matter delivered to
Administrative Agent or its counsel in connection with the Outside of Escrow
Arrangements (as such terms “Event of
______________________
1 
The times for the Automatic Time for the Close of Escrow and the Final
Determination Time, and the times

indicated in Section 3.3, remain subject to review with local counsel.


7

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


Default,” “Governmental Authority,” “Loan Party” or “Loan Parties,”
“Subsidiaries,” “Credit Facilities” and “Person” are defined in the Credit
Agreement).
3.3    Buyer’s Revocable and Conditional Authorization to Close. Not later than
the Final Authorization Time, Buyer shall deliver to Escrow Holder, Seller,
Administrative Agent and Pre-funding Parties by electronic mail an authorization
to proceed with the Close of Escrow as of the Automatic Time for the Close of
Escrow pursuant to, and subject to, the terms of the Purchase Agreement and this
Agreement (“Buyer’s Authorization to Close”). Buyer’s Authorization to Close
shall be irrevocable unless:
3.3.1    Buyer or any of the Pre-funding Parties notifies Escrow Holder and
Seller by electronic mail prior to [10:30] a.m. Singapore Time on July 19, 2019
(which is [7:30] p.m. Pacific Time on July 18, 2019 and [10:30] p.m. Eastern
Time on July 18, 2019) that Buyer or such Pre-funding Party does not believe the
IPO will be successful (a “Buyer’s Closing Termination Notice”); or
3.3.2    Buyer or any of the Pre-funding Parties notifies Escrow Holder and
Seller by electronic mail prior to Automatic Time for the Close of Escrow that
Buyer or the Pre-funding Parties have received written notice from SGX or MAS
that the IPO will not be permitted to proceed (a “Regulator’s Closing
Termination Notice” and, together with a Buyer’s Closing Termination Notice, a
“Closing Termination Notice”), which electronic mail shall include a copy of the
applicable notice from SGX or MAS.
Borrower agrees that it shall be irrevocably and unconditionally bound by
Buyer’s Authorization to Close as Borrower’s own authorization for the Closing
under the Credit Agreement to occur.
3.4Confirmation of Receipt of Closing Authorizations by Escrow Holder. Within
five (5) minutes of Escrow Holder’s receipt of all of the Seller’s Irrevocable
Authorization to Close, Administrative Agent’s Notice and the Buyer’s
Authorization to Close, Escrow Holder shall notify Buyer, Seller, Administrative
Agent and the Pre-funding Parties of same by electronic mail. Thereafter, Escrow
Holder shall be irrevocably authorized by Seller, Buyer, Borrower,
Administrative Agent and the Pre-funding Parties to consummate the Close of
Escrow and the Closing under the Credit Agreement as of the Automatic Time for
the Close of Escrow unless Buyer or any of the Pre-funding Parties timely
delivers a Closing Termination Notice. Buyer’s ‘delivery of Buyer’s
Authorization to Close shall constitute Buyer’s irrevocable commitment to issue
the KBS Units to which KBS REIT Properties III, LLC is entitled upon the Close
of Escrow within one (1) business day following the Close of Escrow.
3.5Confirmation of Close of Escrow. If Escrow Holder has received all of the
Seller’s Irrevocable Authorization to Close, Administrative Agent’s Notice and
the Buyer’s Authorization to Close, and Buyer or a Pre-funding Party does not
timely deliver a Closing Termination Notice within the applicable time periods,
then the close of escrow (the “Close of Escrow”) and the Closing under the
Credit Agreement shall automatically and irrevocably occur as of Automatic Time
for the Close of Escrow without the need for any further authorization or
approval of Seller, Buyer, Borrower, Administrative Agent or Prefunding Lenders
(oral or written), at which time (i) the funds in the Credit Agreement Holding
Escrow Account shall automatically be transferred to the Closing Escrow Account
(or, if not so transferred, otherwise


8

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


treated as part thereof, as if they were on deposit in the Closing Escrow
Account, and authorized to be used for payment of the amounts set forth on the
approved Closing Statement)) for use as part of the Closing Funds hereunder,
(ii) the Deeds and other Closing Documents shall be deemed to have been
delivered to Buyer, (iii) any closing documents held by the attorneys for the
Buyer, Borrower, Seller and Administrative Agent in escrow (or other Outside of
Escrow Arrangements) shall automatically and irrevocably be released from such
escrow, delivered and effective without the need for any further authorization
or approval of any other party, (iv) the Buyer shall be irrevocably committed to
issue and deliver the relevant KBS Units to KBS REIT Properties III, LLC in
accordance with the Purchase Agreement, and (v) as soon as practicable after the
Automatic Time for the Close of Escrow (but within not more than fifteen (15)
minutes), Escrow Holder shall notify Buyer, Borrower, Seller and Administrative
Agent by electronic mail that the Close of Escrow has occurred.
3.6    Confirmation of Closing Termination. If Escrow Holder has not timely
received all of the Seller’s Irrevocable Authorization to Close, Administrative
Agent’s Notice and the Buyer’s Authorization to Close, or Buyer or any of the
Pre-funding Parties timely delivers a Closing Termination Notice or
Administrative Agent timely delivers a Supervening Disqualification Event Notice
within the time periods provided herein (the date on which any of the foregoing
occurs is referred to herein as the “Termination Date”), then Close of Escrow
and the Closing under the Credit Agreement shall not occur, the Purchase
Agreement shall terminate, and commencing at 8:30 a.m. Pacific Time (which is
11:00 a.m. Eastern Time and 11:30 p.m. Singapore Time) on the next business day
in the United States following the Termination Date, Escrow Holder shall (i)
send by overnight delivery each original counterpart of the Closing Documents
and the Closing Statement to the parties which delivered the same (or as such
parties may direct in writing, which may include the direction that Escrow
Holder destroy as opposed to return its original counterparts), (ii) remit the
Credit Agreement Funds to Administrative Agent in accordance with the Credit
Agreement Holding Escrow Instructions and (iii) remit the Pre-funded Equity
Funds by wire transfer to each of the Pre-funding Parties in the respective
portions and pursuant to the wire instructions set forth on Exhibit E attached
hereto. Escrow Holder’s obligation so to remit such funds to Administrative
Agent and the Pre-funding Parties shall be absolute and unconditional,
irrespective of any contrary instruction or demand that Escrow Holder may
receive from Seller, Buyer, any of the Borrowers or any other person.
4.Release of Closing Documents; Delivery of Closing Funds. As soon as
practicable following the Close of Escrow, Escrow Holder and Title Company shall
take the following actions in the following order:
4.1Escrow Holder shall deliver to Seller, by wire transfer in immediately
available funds, the amounts due to Seller in accordance with the Closing
Statement in accordance with the wire instructions provided by the Seller and
Buyer to the Escrow Holder but commencing no later than 8:30 a.m. Pacific Time
on July 19, 2019 (which is 11:30 a.m. Eastern Time on July 19, 2019 and 11:30
p.m. Singapore Time on July 19, 2019);
4.2Escrow Holder shall deliver to Administrative Agent, to the Pre-funding
Parties and to third parties reflected on the Closing Statement, the amounts
reflected as being due osing Statement pursuant to the instructions set forth on
the Closing


9

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


Statement or otherwise pursuant to instructions, payoff letters, demands,
invoices or other communications provided to Escrow Holder by or on behalf of
such parties but commencing no later than 8:30 a.m. Pacific Time on July 19,
2019 (which is 11:30 a.m. Eastern Time on July 19, 2019 and 11:30 p.m. Singapore
Time on July 19, 2019), with all such wire transfers to be concluded on or
before 12:00 p.m Pacific Time on July 19, 2019 (which is 3:00 p.m. Eastern Time
on July 19, 2019 and 3:00 a.m. Singapore Time on July 20, 2019);
4.3With respect to all Closing Documents delivered to Escrow Holder, and to the
extent necessary, Escrow Holder shall insert into all blanks requiring the
insertion of the Close of Escrow the date “July 18, 2019”;
4.4Escrow Holder shall deliver to itself the sums indicated on the Closing
Statement as being due to Escrow Holder for title insurance and escrow costs;
4.5Title Company shall submit for recordation each Recordable Document in the
official records of the County in which the applicable Real Property is located;
4.6Escrow Holder shall deliver the KBS Unit Transfer Documents (as defined in
Exhibit B attached hereto) to Seller;
4.7Escrow Holder shall deliver to Buyer, Seller and Administrative Agent each a
copy of all of the Closing Documents and a conformed copy of each Recordable
Document; and Title Company shall issue the Title Insurance Policies within five
(5) business days after the Close of Escrow.
5.    Irrevocable Agreement to Issue Title Policies. By its execution of this
Agreement, Title Company hereby confirms and agrees it is irrevocably committed
to issue to Buyer owner’s policies of title insurance showing only those
exceptions and including those endorsements shown in the pro forma title
policies that Buyer has heretofore approved in writing, as more fully provided
in the separate escrow instructions that Buyer has delivered to Title Company.
Each of the title insurance policies shall insure that the applicable named fee
leaseholder is the owner of good and marketable fee simple title to the subject
real property listed therein, as the case may be, subject only to the exceptions
shown in the applicable pro forma policy.
6.Nature of Escrow Holder’s Obligations. Escrow Holder shall have no duties or
responsibilities except for those specifically set forth in this Agreement, in
the Credit Agreement Holding Escrow Instructions which are ministerial in
nature. Without limiting the foregoing, Escrow Holder shall have no duties or
responsibilities under the Purchase Agreement or Credit Agreement. If in doubt
as to its duties and responsibilities under this Agreement, Escrow Holder may
consult with counsel of its choice (at Escrow Holder’s sole expense) and shall
be protected in any action taken or omitted in accordance with the advice of
such counsel.
7.Conflict with Purchase Agreement. If there is any conflict or inconsistency
between the terms of this Agreement and the Purchase Agreement, this Agreement
shall prevail. If r inconsistency between the terms of this Agreement and the
Credit


10

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


Agreement Holding Escrow Instructions, the Credit Agreement Holding Escrow
Instructions shall prevail.
8.    Notices. Except for the notices required to be sent by electronic mail in
Sections 2 and 3 above, all other notices shall be in writing and shall be sent
by electronic mail or nationally recognized overnight courier to the address set
forth below (or such other address as a party may hereafter designate for itself
by notice to the other parties) of the party for whom such notice or
communication is intended:
If to Seller:
 
 
 
c/o KBS Capital Advisors LLC
with a copy to:
800 Newport Center Drive, Suite 700
 
Newport Beach, CA 92660
KBS Capital Advisors LLC
Attention: Rodney Richerson
800 Newport Center Drive, Suite 700
Telephone No: (949) 417-6515
Newport Beach, CA 92660
Fax No.: (949) 417-6518
Attention: Jim Chiboucas
 
Telephone No: (949) 417-6555
 
Fax No.: (949) 417-6523
 
 
 
and to:
 
KBS Realty Advisors, LLC
 
800 Newport Center Drive, Suite 700
 
Newport Beach, CA 92660
 
Attention: Jeff Waldvogel
 
Telephone No: (949) 797-0327
 
Fax No.: (949) 417-6501
 
 
 
and to:
 
Greenberg Traurig LLP
 
3161 Michelson Drive, Suite 1000
 
Irvine, CA 92612
 
Attention: Bruce Fischer
 
Telephone No: (949) 732-6670
 
Fax No.: (949) 732-6501
 
 
If to Buyer:
 
 
 
KBS US PRIME Property Management Pte. Ltd.
with a copy to:
(as manager of Buyer S-REIT)
KBS Realty Advisors, LLC
1 Raffles Place
800 Newport Center Drive, Suite 700
#40-01 One Raffles Place
Newport Beach, CA 92660
Singapore 048616
Attention: Jeff Waldvogel
Attention: Sandip Talukdar
Telephone No: (949) 797-0327
Telephone No: 65 6422 7996
Fax No.: (949) 417-6501





11

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


Fax No.: 65 6441 5251
 
 
and to:
 
Greenberg Traurig LLP
 
2375 E. Camelback Road, Suite 700
 
Phoenix, AZ 85016
 
Attention: Caroline Pritcher
 
Telephone No: (602) 445-8261
 
Fax No.: (602) 445-8100
 
 
If to Administrative Agent:
 
 
 
Bank of America, N.A.
with a copy to:
520 Newport Center Drive, Suite 1100
Morrison & Foerster LLP
Newport Beach, CA 92660
707 Wilshire Boulevard
Attn: Kevin McLain
Los Angeles, California 90017
Telephone: 949-287-0461
Attn: Thomas R. Fileti, Esq.
Electronic mail:kevin.mclain@bofa.com
Phone: (213) 892-5276
 
Electronic mail: tfileti@mofo.com
 
 
 
and to:
 
Morrison & Foerster LLP
 
707 Wilshire Boulevard
 
Los Angeles, California 90017
 
Attn: Adam N. Hopkins, Esq.
 
Phone: (213) 892-5276
 
Electronic mail: ahopkins@mofo.com
 
 
If to Pre-funding Parties:
 
 
 
DBS Bank Ltd.
 
12 Marina Boulevard, Level 46
 
DBS Asia Central@ MBFC Tower 3
 
Singapore 018982
 
Fax: +65 6227 9162
 
Attention: Tan Jeh Wuan / Sanjog Kusumwal
 
 
 
Merrill Lynch (Singapore) Pte. Ltd.
 
50 Collyer Quay #14-01
 
OUE Bayfront
 
Singapore 049321
 
Fax: +65 6678 0130
 
Attention: Martin Siah / Antonio Puna
 
 
 
China International Capital Corporation (Singapore) Pte. Limited
6 Battery Road #33-01
 





12

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


Singapore 049909


Fax: +65 6327 1278
Attention: Lindsay Lin / Ding Peng
 
Credit Suisse (Singapore) Limited
One Raffles Link #03/#04-01
South Lobby
Singapore 039393
Fax: +852 2284 7184
Attention: Investment Banking & Capital Markets - Legal
 
Maybank Kim Eng Securities Pte. Ltd.
50 North Canal Road #03-01
Singapore 059304
Fax: +65 6636 3549
Attention: Ms Audrey Lam / Mr Lak Yau Huang
 
Oversea-Chinese Banking Corporation Limited
63 Chulia Street #03-03
OCBC Centre East
Singapore 049514
Fax: +65 6532 2935
Attention: Andrew Teo / Allen Cheong
 
If to Title Company or Escrow Holder:
 
Commonwealth Land Title Insurance Company
4100 Newport Place Drive, Suite 120
Newport Beach, California 92660
Attention: Joy Eaton
Phone: (949) 724-3145
Fax No.: (949) 271-5762
Electronic mail: joyeaton@ltic.com



Any electronic notice shall be deemed given on the day sent. Any notice sent by
nationally recognized overnight courier shall be deemed given one business day
following delivery to the overnight courier. For avoidance of doubt, the notices
required to be given by Escrow Holder, Seller, Buyer, Borrower, Administrative
Agent and the Pre-funding Parties pursuant to Sections 2 and 3 above may only be
given by electronic mail and any other form of delivery of any such notices
shall not be effective. Specifically, a Closing Termination Notice or
Supervening Disqualification Event Notice may only be delivered by electronic
mail and if either of such notices are sent to Escrow Holder in an alternative
manner (such as by facsimile or overnight delivery) and not electronic mail,
Escrow Holder shall not be authorized to accept or follow such notice and shall
have no liability for consummating the Close of Escrow notwithstanding such
improperly delivered notice.




13

--------------------------------------------------------------------------------



DRAFT
July 12, 2019


9.Attorneys’ Fees. Subject to the obligations of the Borrower under Section 10.4
of the Credit Agreement, each party shall be responsible for its own legal fees
in preparing and reviewing this Agreement. If there is any legal action or
proceeding between the parties arising from or based upon this Agreement, the
unsuccessful party to such action or proceeding shall pay to the prevailing
party all costs and expenses, including reasonable attorneys’ fees and
disbursements incurred by the prevailing party in such action or proceeding and
in any appeal in connection therewith, and such costs, expenses, attorneys’ fees
and disbursements shall be included in and as part of such judgment.
10.Further Assurances. The parties shall execute and deliver such further
documents or instruments and take such additional actions as may be reasonably
necessary or appropriate to accomplish or further the purposes of this
Agreement; provided, however, that no such documents or instruments shall
increase any party’s obligations or liabilities, or diminish any party’s rights,
under this Agreement. Such documents or instruments shall be on customary forms
and contain customary and reasonable terms and conditions.
11.Miscellaneous.
11.1This Agreement shall be binding upon the parties and their respective
successors and assigns.
11.2If any provision of this Agreement shall be determined by a court to be
invalid or unenforceable for any reason, such invalid or unenforceable provision
shall be deleted from this Agreement, and the remaining provisions of this
Agreement shall be interpreted and enforced to give effect to the intent of this
Agreement as if such invalid or unenforceable provisions had never been
contained herein.
11.3This Agreement may not be altered, amended, modified, or waived in any
respect unless same shall be in writing and executed by the parties.
11.4THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF STATE OF CALIFORNIA.
11.5To facilitate execution, this Agreement may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages. Delivery of an executed counterpart
of this Agreement by facsimile, electronic mail or other electronic means shall
be binding upon the party so delivering it.




14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this instrument to be duly
executed as of the day and year first above written.
[Signature Pages Follow]




15

--------------------------------------------------------------------------------





SIGNATURE PAGES FOR BUYER PARTIES
PRIME US-VILLAGE CENTER STATION II, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
_____________________

Charles J. Schreiber, Jr.,
President


1

--------------------------------------------------------------------------------




PRIME US-TOWER AT LAKE CAROLYN, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
______________________

Charles J. Schreiber, Jr.,
President


2

--------------------------------------------------------------------------------




PRIME US-ONE WASHINGTONIAN, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
______________________

Charles J. Schreiber, Jr.,
President


3

--------------------------------------------------------------------------------




PRIME US-222 MAIN, LLC,
a Delaware limited liability company
By:
PRIME US-ACQUISITION I, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US PROPERTIES, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
______________________

Charles J. Schreiber, Jr.,
President


4

--------------------------------------------------------------------------------




PRIME US-171 17TH STREET, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
_____________________

Charles J. Schreiber, Jr.,
President


5

--------------------------------------------------------------------------------




PRIME US-RESTON SQUARE, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
______________________

Charles J. Schreiber, Jr.,
President


6

--------------------------------------------------------------------------------




PRIME US-101 SOUTH HANLEY, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
_____________________

Charles J. Schreiber, Jr.,
President


7

--------------------------------------------------------------------------------




PRIME US-VILLAGE CENTER STATION, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
_____________________

Charles J. Schreiber, Jr.,
President


8

--------------------------------------------------------------------------------




PRIME US-PROMENADE, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
______________________

Charles J. Schreiber, Jr.,
President


9

--------------------------------------------------------------------------------




PRIME US-CROSSPOINT AT VALLEY FORGE, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
_____________________

Charles J. Schreiber, Jr.,
President


10

--------------------------------------------------------------------------------




PRIME US-TOWER AT EMERYVILLE, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
______________________

Charles J. Schreiber, Jr.,
President




11

--------------------------------------------------------------------------------





SIGNATURE PAGES FOR SELLER PARTIES
VILLAGE CENTER STATION II OWNER, LLC,
a Delaware limited liability company
By:
KBSIII VILLAGE CENTER STATION II MEMBER, LLC,

a Delaware limited liability company,
its sole member and manager
By:
KBSIII REIT ACQUISITION XXXII, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
______________________

Charles J. Schreiber, Jr.,
Chief Executive Officer


1

--------------------------------------------------------------------------------




KBSIII TOWER AT LAKE CAROLYN, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION VI, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
_____________________

Charles J. Schreiber, Jr.,
Chief Executive Officer


2

--------------------------------------------------------------------------------




KBSIII ONE WASHINGTONIAN, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION X, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
_____________________

Charles J. Schreiber, Jr.,
Chief Executive Officer


3

--------------------------------------------------------------------------------




KBSIII 222 MAIN, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XIII, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
_____________________

Charles J. Schreiber, Jr.,
Chief Executive Officer


4

--------------------------------------------------------------------------------




KBSIII 171 17TH STREET, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XV, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
_____________________

Charles J. Schreiber, Jr.,
Chief Executive Officer


5

--------------------------------------------------------------------------------




KBSIII RESTON SQUARE, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XVIII, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
_____________________

Charles J. Schreiber, Jr.,
Chief Executive Officer


6

--------------------------------------------------------------------------------




KBSIII 101 SOUTH HANLEY, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XX, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
_____________________

Charles J. Schreiber, Jr.,
Chief Executive Officer


7

--------------------------------------------------------------------------------




KBSIII VILLAGE CENTER STATION, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XXIII, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
_____________________

Charles J. Schreiber, Jr.,
Chief Executive Officer


8

--------------------------------------------------------------------------------




KBSIII PROMENDAGE ONE, LLC,
a Delaware limited liability company
By:
KBSIII PROMENADE ONE MEZZ, LLC,

a Delaware limited liability company,
its sole member
By:
KBSIII PROMENAGE AT EILAN, LLC,

a Delaware limited liability company,
its manager
By:
KBSIII 3003 WASHINGTON MEMBER, LLC,

a Delaware limited liability company,
its manager
By:
KBSIII REIT ACQUISITION XVII, LLC,

a Delaware limited liability company,
its managing member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
_____________________

Charles J. Schreiber, Jr.,
Chief Executive Officer


9

--------------------------------------------------------------------------------




KBSIII PROMENADE TWO, LLC,
a Delaware limited liability company
By:
KBSIII PROMENADE TWO MEZZ, LLC,

a Delaware limited liability company,
its sole member
By:
KBSIII PROMENADE AT EILAN, LLC,

a Delaware limited liability company,
its manager
By:
KBSIII 3003 WASHINGTON MEMBER, LLC,

a Delaware limited liability company,
its manager
By:
KBSIII REIT ACQUISITION XVII, LLC,

a Delaware limited liability company,
its managing member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III,

INC.,
a Maryland corporation,
its general partner
By:
_____________________

Charles J. Schreiber, Jr.,
Chief Executive Officer


10

--------------------------------------------------------------------------------




KBSIII CROSSPOINT AT VALLEY FORGE TRUST,
a Delaware Statutory Trust
By:
KBSIII CROSSPOINT AT VALLEY FORGE, LLC,

a Delaware limited liability company,
as Administrative Trustee
By:
KBSIII REIT ACQUISITION XXVI, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
______________________

Charles J. Schreiber, Jr.,
Chief Executive Officer


11

--------------------------------------------------------------------------------




KBSIII TOWERS AT EMERYVILLE, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XXI, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
______________________

Charles J. Schreiber, Jr.,
Chief Executive Officer




12

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR BORROWER
"BORROWER"


PRIME US-LOWER TIER, LLC
a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
_____________________

Charles J. Schreiber, Jr.,
President




1

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR ADMINISTRATIVE AGENT
"ADMINISTRATIVE AGENT"


BANK OF AMERICA, N.A., as
Administrative Agent
By: ____________________________
Name: __________________________
Title: ___________________________




1

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR PRE-FUNDING PARTIES


DBS BANK LTD.




By:
___________________________

Name:
Title:


1

--------------------------------------------------------------------------------








MERRILL LYNCH (SINGAPORE) LTD.




By:
___________________________

Name:
Title:


2

--------------------------------------------------------------------------------








CHINA INTERNATIONAL CAPITAL CORPORATION (SINGAPORE) PTE. LIMITED




By:
___________________________

Name:
Title:


3

--------------------------------------------------------------------------------








CREDIT SUISSE (SINGAPORE) PTE. LIMITED




By:
___________________________

Name:
Title:


4

--------------------------------------------------------------------------------








MAYBANK KIM ENG SECURITIES PTE. LIMITED




By:
___________________________

Name:
Title:


5

--------------------------------------------------------------------------------








OVERSEA-CHINESE BANKING CORPORATION LIMITED




By:
___________________________

Name:
Title:




By:
___________________________

Name:
Title:




6

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR TITLE COMPANY AND ESCROW HOLDER
"TITLE COMPANY"


COMMONWEALTH LAND TITLE INSURANCE COMPANY




By: ____________________________
Name: __________________________
Title: ___________________________




"ESCROW HOLDER"


COMMONWEALTH LAND TITLE INSURANCE COMPANY




By: ____________________________
Name: __________________________
Title: ___________________________




1

--------------------------------------------------------------------------------





EXHIBIT A


List of Seller Parties, Buyer Parties and Real Properties


 
SELLER PARTY
REAL PROPERTY NAME AND
ADDRESS
BUYER PARTY
1.
Village Center Station II
Owner, LLC, a Delaware
limited liability company
Village Center Station II (Charter
Communications)
6350 and 6360 South Fiddlers
Green Circle
Greenwood Village, CO 80111
Prime US-Village Center Station
II, LLC, a Delaware limited
liability company


2.
KBSIII Tower at Lake
Carolyn, LLC, a
Delaware limited
liability company
Tower At Lake Carolyn (Tower
909)
909 E. Lake Carolyn Parkway,
Irving, TX 75039
Prime US-Tower At Lake
Carolyn, LLC, a Delaware
limited liability company
3.
KBSIII One
Washingtonian, LLC, a
Delaware limited
liability company
One Washingtonian
9801 Washingtonian Boulevard
Gaithersburg, MD 20878
Prime US-One Washingtonian,
LLC, a Delaware limited
liability company
4.
KBSIII 222 Main, LLC,
a Delaware limited
liability company
222 Main
222 South Main Street,
Salt Lake City, UT 84101
Prime US-222 Main, LLC, a
Delaware limited liability
company
5.
KBSIII 171 17th Street,
LLC, a Delaware limited
liability company
171 17th Street
171 17th Street NW
Atlanta, GA 30363
Prime US-171 17th Street, LLC, a
Delaware limited liability
company
6.
KBSIII Reston Square,
LLC, a Delaware limited
liability company
Reston Square
11790 Sunrise Valley Drive
Reston, VA 20191
Prime US-Reston Square, LLC, a
Delaware limited liability
company
7.
KBSIII 101 South
Hanley, LLC, a
Delaware limited
liability company
101 South Hanley
101 South Hanley
Clayton, MO 63105
Prime US-101 South Hanley,
LLC, a Delaware limited
liability company



1

--------------------------------------------------------------------------------




8.
KBSIII Village Center
Station, LLC, a
Delaware limited
liability company
Village Center Station
6380 South Fiddlers Green Circle
Greenwood Village, CO 80111
Prime US-Village Center Station,
LLC, a Delaware limited
liability company
9.
Promenade One
KBSIII Promenade One,
LLC, a Delaware limited
liability company




Promenade Two
KBSIII Promenade Two,
LLC, a Delaware limited
liability company
Promenade I & II At Eilan


Promenade One
17806 IH-10 W
San Antonio, Texas 78257


Promenade Two
17802 IH-10 W
San Antonio, Texas 78257
Prime US-Promenade, LLC, a
Delaware limited liability
company
10.
KBSIII CrossPoint At
Valley Forge Trust, a
Delaware Statutory Trust
Crosspoint
550 East Swedesford Road
Wayne, PA 19087
Prime US-CrossPoint At Valley
Forge, LLC, a Delaware limited
liability company
11.
KBSIII Towers At
Emeryville, LLC, a
Delaware limited
liability company
Towers At Emeryville – Tower I
1900 Powell Street
Emeryville, CA 94608


Prime US-Tower At Emeryville,
LLC, a Delaware limited
liability company





2

--------------------------------------------------------------------------------





EXHIBIT B
Pre-Funding Parties


DBS BANK LTD.
MERRILL LYNCH (SINGAPORE) PTE. LTD.
CHINA INTERNATIONAL CAPITAL CORPORATION (SINGAPORE) PTE. LIMITED
CREDIT SUISSE (SINGAPORE) LIMITED
MAYBANK KIM ENG SECURITIES PTE. LTD.
OVERSEA-CHINESE BANKING CORPORATION LIMITED


1

--------------------------------------------------------------------------------





EXHIBIT C


List of Closing Documents


GENERAL


The following documents pertaining to the Units to be Acquired by
_______________________ (the
"Unit Transfer Document"):


1.
[TBD - to be completed prior to execution]

2.


3.








VILLAGE CENTER STATION II (CHARTER COMMUNICATIONS)
6360 South Fiddlers Green Circle
Greenwood Village, CO


Buyer:
Seller: Village Center Station II Owner, LLC
1.
Special Warranty Deed, executed by Seller.
2.
Assignment of Leases and Contracts and Bill of Sale, executed by Seller and
Buyer.
3.
FIRPTA Certificate, executed by KBS Real Estate Investment Trust III, Inc.
4.
Owner's Affidavit, executed by Seller.
5.
Seller's Reaffirmation, executed by Seller.
6.
Notice to Tenants, executed by Seller and Buyer.
7.
Closing letter, executed by Seller and Buyer.
8.
Real Estate Reporting Solicitation (Form 1099), executed by Seller.
9.
DR 1083 – Information With Respect to a Conveyance of Colorado Real Property
Interest Form,
executed by Seller.
10.
Real Party Transfer Declaration (TD 1000), executed by Seller.



TOWER AT LAKE CAROLYN (TOWER 909)
909 E. Lake Carolyn Parkway
Irving, TX


Buyer:
Seller: KBSIII Tower at Lake Carolyn, LLC
11.
Special Warranty Deed, executed by Seller.
12.
Assignment of Leases and Contracts and Bill of Sale, executed by Seller and
Buyer.



1

--------------------------------------------------------------------------------




13.
FIRPTA Certificate, executed by KBS Real Estate Investment Trust III, Inc.
14.
Owner's Affidavit, executed by Seller.
15.
Seller's Reaffirmation, executed by Seller.
16.
Notice to Tenants, executed by Seller and Buyer.
17.
Real Estate Reporting Solicitation (Form 1099), executed by Seller.



ONE WASHINGTONIAN
9801 Washingtonian Boulevard
Gaithersburg, MD


Buyer:
Seller: KBSIII One Washington, LLC
18.
Special Warranty Deed, executed by Seller.
19.
Assignment of Leases and Contracts and Bill of Sale, executed by Seller and
Buyer.
20.
FIRPTA Certificate, executed by KBS Real Estate Investment Trust III, Inc.
21.
Owner's Affidavit, executed by Seller.
22.
Seller's Reaffirmation, executed by Seller.
23.
Notice to Tenants, executed by Seller and Buyer.
24.
Real Estate Reporting Solicitation (Form 1099), executed by Seller.
25.
WH – AR Form (Certification of Exemption from Withholding Upon Disposition of
Maryland Real
Estate Affidavit of Residence or Principal Residence), executed by Seller.



222 MAIN
222 South Main Street
Salt Lake City, Utah


Buyer:
Seller: KBSIII 222 Main, LLC
26.
Special Warranty Deed, executed by Seller.
27.
Assignment of Leases and Contracts and Bill of Sale, executed by Seller and
Buyer.
28.
FIRPTA Certificate, executed by KBS Real Estate Investment Trust III, Inc.
29.
Owner's Affidavit, executed by Seller.
30.
Seller's Reaffirmation, executed by Seller.
31.
Notice to Tenants, executed by Seller and Buyer.





2

--------------------------------------------------------------------------------




32.
Real Estate Reporting Solicitation (Form 1099), executed by Seller.



171 17TH STREET
171 17th Street
Atlanta, GA


Buyer:
Seller: KBSIII 171 17th Street, LLC
33.
Limited Warranty Deed, executed by Seller.
34.
Assignment of Leases and Contracts and Bill of Sale, executed by Seller and
Buyer.
35.
FIRPTA Certificate, executed by KBS Real Estate Investment Trust III, Inc.
36.
Owner's Affidavit, executed by Seller.
37.
Seller's Reaffirmation, executed by Seller.
38.
Notice to Tenants, executed by Seller and Buyer.
39.
Real Estate Reporting Solicitation (Form 1099), executed by Seller.
40.
Affidavit of Seller's Residence, executed by KBS Real Estate Investment Trust
III, Inc.
41.
Seller's Broker Affidavit, executed by Seller.
42.
Buyer's Broker Affidavit, executed by Buyer.



RESTON SQUARE
11790 Sunrise Valley Drive
Reston, VA


Buyer:
Seller: KBSIII Reston Square, LLC
43.
Special Warranty Deed, executed by Seller.
44.
Assignment of Leases and Contracts and Bill of Sale, executed by Seller and
Buyer.
45.
FIRPTA Certificate, executed by KBS Real Estate Investment Trust III, Inc.
46.
Owner's Affidavit, executed by Seller.
47.
Seller's Reaffirmation, executed by Seller.
48.
Notice to Tenants, executed by Seller and Buyer.
49.
Real Estate Reporting Solicitation (Form 1099), executed by Seller.
50.
Virginia Department of Taxation Nonresident Real Property Owner Registration
(Form R-5),
executed by Seller





3

--------------------------------------------------------------------------------




101 SOUTH HANLEY
101 South Hanley
Clayton, MO


Buyer:
Seller: KBSIII 101 South Hanley, LLC
51.
Special Warranty Deed, executed by Seller.
52.
Assignment of Leases and Contracts and Bill of Sale, executed by Seller and
Buyer.
53.
FIRPTA Certificate, executed by KBS Real Estate Investment Trust III, Inc.
54.
Owner's Affidavit, executed by Seller.
55.
Seller's Reaffirmation, executed by Seller.
56.
Notice to Tenants, executed by Seller and Buyer.
5.
Real Estate Reporting Solicitation (Form 1099), executed by Seller.
58.
St. Louis County Certificate of Value Form, executed by Buyer.



VILLAGE CENTER STATION
6380 South Fiddlers Green Circle
Greenwood Village, CO


Buyer:
Seller: KBSIII Village Center Station, LLC
59.
Special Warranty Deed, executed by Seller.
60.
Assignment of Leases and Contracts and Bill of Sale, executed by Seller and
Buyer.
61.
FIRPTA Certificate, executed by KBS Real Estate Investment Trust III, Inc.
62.
Owner's Affidavit, executed by Seller.
63.
Seller's Reaffirmation, executed by Seller.
64.
Notice to Tenants, executed by Seller and Buyer.
65.
Real Estate Reporting Solicitation (Form 1099), executed by Seller.
66.
DR 1083 – Information With Respect to a Conveyance of Colorado Real Property
Interest Form,
executed by Seller.
67.
Real Property Transfer Declaration (TD 1000), executed by Seller.





4

--------------------------------------------------------------------------------




PROMENADE I & II EILAN
17806 W. Interstate 10 & 17802 W. Interstate 10
San Antonio, Texas


Buyer:
Seller: KBSIII Promenade One, LLC
KBSIII Promenade Two, LLC
68.
Special Warranty Deed, executed by Seller.
69.
Assignment of Leases and Contracts and Bill of Sale, executed by Seller and
Buyer.
70.
FIRPTA Certificate, executed by KBS Real Estate Investment Trust III, Inc.
71.
Owner's Affidavit, executed by Seller.
72.
Seller's Reaffirmation, executed by Seller.
73.
Notice to Tenants, executed by Seller and Buyer.
74.
Real Estate Reporting Solicitation (Form 1099), executed by Seller.



CROSSPOINT
550 East Swedesford Road
Wayne, PA


Buyer:
Seller: KBSIII CrossPoint At Valley Forge Trust
75.
Special Warranty Deed, executed by Seller.
76.
Assignment of Leases and Contracts and Bill of Sale, executed by Seller and
Buyer.
77.
FIRPTA Certificate, executed by KBS Real Estate Investment Trust III, Inc.
78.
Owner's Affidavit, executed by Seller.
79.
Seller's Reaffirmation, executed by Seller.
80.
Notice to Tenants, executed by Seller and Buyer.
81.
Real Estate Reporting Solicitation (Form 1099), executed by Seller.
82.
Realty Transfer Tax Statement of Value, executed by Seller.
83.
One (1) original Application for Tax Clearance Certificate, executed by Seller.
84.
PA Realty Transfer Tax Statement of Value, executed by Buyer.



5

--------------------------------------------------------------------------------




TOWERS AT EMERYVILLE – TOWER I
1900 Powell Street
Emeryville, CA


Buyer:
Seller: KBSIII Towers At Emeryville, LLC
85.
Grant Deed, executed by Seller.
86.
Assignment of Leases and Contracts and Bill of Sale and Post Closing Agreement,
executed by Seller
and Buyer.
87.
FIRPTA Certificate and California Form 593-C Withholding Exemption Certificate,
each executed
by KBS Real Estate Investment Trust III, Inc.
88.
Owner's Affidavit, executed by Seller.
89.
Seller's Reaffirmation, executed by Seller.
90.
Notice to Tenants, executed by Seller and Buyer.
91.
Real Estate Reporting Solicitation (Form 1099), executed by Seller.
92.
CA Natural Hazard Disclosure Statement, executed by Seller and Buyer.
93.
California Preliminary Change of Ownership Report, executed by Buyer.





6